Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday 19 November 1999.
Tribute
Ladies and gentlemen, many of you are new to this House but I am sure that all the re-elected Members will have a very clear memory of Carmen Díez de Rivera Icaza. You will remember that she had to resign due to illness. She fought against this illness with great courage but I have to tell you that she died yesterday. She was a wonderful colleague who opposed conformism and fought for all noble causes, bringing passion to her work and a radiant smile which you all knew. I would ask you, ladies and gentlemen, to think about Carmen now and to observe a minute' s silence in her memory.
(The House rose and observed a minute' s silence)
Madam President, at the beginning of the last parliamentary term, and as the result of a misunderstanding, there was a public incident between myself and Mrs Díez de Rivera. I am not going to comment on her political career for you have just done that admirably, but I must highlight, in public before this House, her human qualities, her personal values, her dignity and the fortitude and courage with which she faced her illness right to the very end. I must also emphasise what she did to overcome a difficult situation between us which ended in a warm and loyal friendship which allowed us to sign initiatives together before this House. I now feel proud to have been able to put my signature next to hers on those initiatives adopted by this House.
Madam President, I must firstly thank you for your tribute to Carmen. If the cancer had not beaten her, I can assure you that she would have been here today, in her seat among our Group, in this House. As I have already told the President, I had the opportunity to visit Carmen in hospital two weeks ago and she asked me to say goodbye to all her colleagues. In particular, I want to thank two Members, her nephew Íñigo Méndez de Vigo and Paca Sauquillo, for their efforts to help her throughout the long and difficult process of her final days.
I must also say that Carmen Díez de Rivera was a woman with a fascinating personality. She was also an excellent MEP and played an absolutely pivotal role in the history of my country and in its transition to democracy. I hope that history will one day pay tribute to her for this.
Madam President, as we all know, the terrorist group ETA has decided on a return to criminal activity, the indefinite cessation of which it announced 14 months ago. As a Basque, I want to humbly, simply but firmly express to this House my feelings regarding the shattering of the hope for peace which the Spanish people and the Basques in particular have clung to throughout this period.
It is tragic to think that there are still people in the European Union today who are helpless in the face of the sectarian violence of a few others and who are having to pay an extremely high price for remaining true to their beliefs in the face of terrorist blackmail.
I therefore ask this House, which represents all the peoples of the European Union, to show its solidarity with the Basque people in defence of the freedom, respect for the law and peaceful coexistence which we have all craved for so long. We have to believe that, through tolerance towards others and a love for life, we will achieve peace.
Finally, I ask you to help personally in ensuring the victory of this desire for peace which all the Spanish people share. Together, we can make this road to peace a reality.
Madam President, on the historic occasion of the convening of the Government of Northern Ireland, there is a certain irony in my taking the floor with good news when our colleague has such problems to report from the Basque area. But this is a historic occasion for Northern Ireland.
It is just twenty years since my colleague, Joe McCartin, first raised Northern Ireland and our conflict here in this Parliament. Over the last twenty years thousands have been killed, thousands injured and thousands of families shattered. Could I ask you to convey to all political leaders in the North of Ireland and, as we say in Ireland, 'across the pond' , to the British Prime Minister and all his colleagues, and indeed to the Irish Taoiseach, Bertie Ahern and to their predecessors, the predecessors on both sides, our sincere thanks for what they have helped to achieve. Above all, our thanks go to the political leaders in the North of Ireland, all those who are now part of our new executive in the North of Ireland, particularly to the Deputy First Minister, Seamus Mallon, and perhaps I may single out the First Minister, David Trimble, for particular mention. He has shown courage and leadership, which is what politics is all about.
May they have many years and decades of successful democratic politics in the North and could you, and indeed through our colleague here, Jim Nicholson, whom I include in the leadership of the North of Ireland, convey the very best wishes of this Parliament to them all.
Thank you, Mrs Doyle. I have in fact anticipated your wish. On behalf of this House, I have already written to all the leaders of the major parties in Northern Ireland to express our admiration for what they have achieved and to send them our best and warmest wishes for the favourable continuation of the peace process.
Madam President, coming from Donegal, a border county in the historic province of Ulster, I, like my Irish colleague Mrs Doyle, have a very special appreciation for the progress that has been made in Northern Ireland in the recent past, and in particular the developments of the last few days. A government has been formed and the transfer of powers and devolution is only hours away.
The courage and perseverance of the political leaders in the North of Ireland, together with the contribution of the Irish Taoiseach, his predecessors, the British Prime Minister and his predecessors, is only to be commended. And there is one person who has played an integral part in all this, Senator George Mitchell, whose contribution to the peace process is immeasurable.
I also want to wish David Trimble, First Minister, and his Deputy First Minister, Seamus Mallon, their government, the Assembly members and the people of Northern Ireland, peace and prosperity into the next millennium. I believe that the entire island of Ireland can only benefit from the developments of the last few days.
This Parliament, and I thank you for having sent your good wishes to the respective leaders, has played a very important role in the peace progress. We have at all times supported the peace process in a positive and practical way through financial support. Our decisions were taken here unanimously: support for the International Fund for Ireland, support for the peace and reconciliation programme and, of course, Interreg. While I welcome this Parliament' s contribution, I also want to acknowledge the contribution of the European Commission over the years, and in particular former Presidents, President Delors, our colleague and former President, Jacques Santer, and now President Prodi who, in his statement yesterday, committed himself to the continuation of funds towards the various programmes in Northern Ireland. Let us all work together for the benefit of those people and hopefully other parts of this continent would look towards Northern Ireland and strive to resolve their problems in a similar way.
Madam President, much has been said, but as a child who grew up in Belfast and spent thirty of my thirty-nine years in the violent conflict in my homeland, I personally want to mark today' s historic occasion. It is a historic day. I am deliberately sitting in John Hume' s seat today because, as a Nobel Prize Winner from this Parliament who has devoted his whole life to securing the peace process, I think it is important that we honour him since he is recuperating at home in Northern Ireland.
It is important to say today that the will of the people has been done in Northern Ireland. 71% of the people voted for peace, the politicians on all sides have been big enough to deliver that will of the people for future generations. I have to say in my case perhaps it was too late. I left Northern Ireland because there was no future, no jobs, no opportunities for young people, but I am delighted that today the future generations will have those opportunities, and Europe has played a critical role in that process.
Madam President, I want to add my voice to celebrate this historic agreement. You have already sent a letter conveying our best wishes to the Northern Ireland authorities. Could you send another letter to invite our Northern Ireland friends, the executive, to pay a visit to the Parliament. I feel that it is our duty to mention the role that one of our colleagues, Mr John Hume, has played in this process. He is in better shape after four operations and a long convalescence and I hope that he will be back among us very soon.
Madam President, can I say I am very pleased to accept the glowing tributes paid to my colleagues for the success achieved at the weekend. I would stress the credit that should be given to my party leader, David Trimble, for his courage and fortitude. There are very few times you see a political person putting everything on the line. He put his entire future on the line. I just hope he succeeds.
There is still a long way to go. Do not be over-enthusiastic, but I have no doubt that he would be delighted. I will pass on to him the best wishes of this Parliament for the future. There was a delegation from the European People' s Party in Belfast on Monday who were able to witness the historic happenings on that particular day. David Trimble expressed his wish and desire to come to Europe again, hopefully in the middle of January, and I would look forward to that happening, as I am sure, Madam President, you will too.
Madam President, may I ask you to take action on an issue which is just as important as those mentioned and which concerns my country, Greece. As I was preparing my proposal on the Morillon reports yesterday, I was amazed to find in a Parliament document by the Secretariat of the Working Party on Enlargement, from the international and institutional affairs section of DG IV headed by Martine Chariot, the following totally unacceptable reference under point 6 concerning relations between Turkey and the European Union:
It is entitled "The Situation in the Aegean" and the draftsperson of one of our documents, of a European Parliament document, presents the Aegean islands, which are part of Greek territory under international treaties, as a region of disputed sovereignty between Greece and Turkey. To put it bluntly, Mrs Fontaine, it is akin to describing Alsace and Lorraine to you, a European and French citizen, as regions of disputed sovereignty between France and Germany.
I request, not only for the record and for the sake of historical accuracy, but for material reasons, because you will understand the political significance of such texts, that this unacceptable and extremely dangerous wording be taken out of the document.
Mr Efthymiou, I can promise you that we will look into this very carefully and, if necessary, a correction will be made.
Madam President, we too welcome the peace in Northern Ireland and the new Executive which has been established. We also join Mr Valdivielso in expressing our concern about ETA' s threat to return to violence.
However, I actually asked for the floor in order to join Mr Barón Crespo in expressing my feelings about the loss of Carmen Díez de Rivera. Instead of referring to her role in the transition to democracy, as my colleague has already admirably done, I want to mention the personal relationship which we enjoyed for six years in the Committee on the Environment. We too feel her loss greatly. She worked extensively to defend the Spanish and European environment and her death at such an early age is terrible. I therefore join Mr Barón Crespo in expressing my feelings of loss.
Madam President, naturally I welcome the start of a hopefully permanent process towards peace in Northern Ireland and Ireland as a whole. We must applaud the work of all the political leaders who have participated in this process.
I must highlight here and now the historic role played by John Hume who had the foresight, some years ago, to ensure that Sinn Fein and Gerry Adams joined him in the search for a political solution to Ireland' s historic problem.
I must also stress the concern which we all feel about the abandonment of the truce by ETA. In this respect, I must say that I consider the use of violence to achieve political agreements to be absolutely unacceptable nowadays, whether in Europe or in any other part of the world. However, a political agreement is now absolutely essential in the Basque Country, as it was in Ireland, and the narrow-mindedness and reactionary attitude of the Spanish Government in refusing to accept a political agreement with the Basque national parties within the peace process is totally unacceptable.
Having said this, the European Parliament, as the highest institution in Europe, should also adopt a position on this issue in order to facilitate a process of political agreement in the Basque Country.
Madam President, I am a Basque and I belong to the Basque Nationalist party. However, firstly, I congratulate the leaders, political parties, intermediaries and, in particular, the people of Britain and Ireland, on having found a road to peace by all giving ground on their original positions.
I, too, join in the condemnation expressed by this European Parliament with regard to ETA' s abandonment of the truce. I can confirm my total rejection of the use of violence to achieve political aims.
However, I must also say very firmly that we have a problem in the Basque Country for we are in political conflict with the Spanish State. From this Parliament I call on the Spanish Government and the Spanish political parties to have the same tolerance as the British and Irish so that we can all find the road to peace and a solution to the Basque conflict which is as much a European matter as the Irish conflict.
We Basques want peace and we want to find a lasting solution which is acceptable to everyone. However, to achieve this, we must all make an effort to find common ground for the future and for peace.
Thank you. We really cannot start a debate and you must appreciate that all these points of order are turning into one.
Madam President, I too am a Basque and I am also a woman and a Socialist. I am one of the 92% of Basque people who voted in the Basque Country in favour of the Statute of Autonomy and in favour of democracy.
Madam President, there is a democracy in the Basque Country. There are elections which are free and democratic. There is a Statute of Autonomy for which the vast majority of Basques voted. The Basque people and the Basque institutions have risen to the occasion. Yet, in the Basque Country, there is a terrorist organisation which wants to control our lives, which has returned to blackmail and to which the Basques and all those in favour of democracy have said 'no' . This is basically all I wanted to say.
Madam President, I would just like to say that it is inadmissible in a democracy to let people of one political persuasion speak about the Basque country and not to allow anyone of a different political persuasion to speak. That is inadmissible in any Parliament. It is not a parliament, if that happens. So I protest very strongly. I would like to have three minutes, which is a fraction of the length of time this subject has been discussed, just to explain my point of view. I know many people here are very fond of democracy and the ways of parliamentarism. Could I speak, Madam President?
No. I really do not think that would be right. This is not a debate on the issue and you have already spoken for one minute. We just cannot continue in this way. This is not a scheduled item on the agenda.
Madam President. You are quite right in what you have just said. It is, of course, most encouraging to hear different views on this important issue but then, as you see, other Members ask for the floor and we really should turn our attention to the agenda and get down to work. The Commission is here, Mrs Reding is waiting to report and we really should get down to work.
I particularly agree with you, Mr Poettering, because, in addition to that, I have some information to impart and some delegations to welcome which will all take time.
Madam President, I disagree with the Member except for one point on which he is right. When three or four people have been allowed to express an opinion, basic democracy would say that another opinion should be allowed, even if they disagree with this. The representative of a large group cannot be permitted to speak for three minutes while the representative of a small group is refused, even if you disagree with them and even if what this person is going to say is deplorable.
Mr Cohn-Bendit, this is the problem, as well you know, with points of order. When a Member asks for the floor on a point of order, which they are not always - and you may also have been guilty of this - the President cannot guess what this Member is going to say. I cannot allow a debate to start. If I did, then every single group would have to be given the chance to speak.
Madam President, I wish to raise a point of order under Rule 179 dealing with relations with the Ombudsman. On 29 July this year the Ombudsman wrote to this Parliament on an own-initiative inquiry on his part calling for a code of good administrative behaviour and asking for a response by 30 November. Up to yesterday, he had not had a reply. I understand that you have today written to the Ombudsman but I wish to know when the Members of this Parliament are going to have the opportunity to respond to the Ombudsman' s request for comments in his own-initiative inquiry.
Quite right, Mr Perry. I have in fact signed this letter today. A draft has been prepared on this matter and is currently being finalised. I believe that it will be submitted for approval by the Bureau of the European Parliament in December. I can therefore fully reassure you in this respect.
Welcome
It is my great pleasure, on behalf of the House, to welcome all the Presidents of the Parliaments of the twelve applicant states who are seated in the public gallery.
They are here to participate in the eighth meeting between the Presidents of the national parliaments of the applicant states and this House. These meetings were started by my predecessors, Klaus Hänsch and José Maria Gil-Robles. We worked very hard yesterday and they will be leaving us in a few moments to continue this work which has proved extremely fruitful in terms of our common goal to unite our extensive European family. I therefore welcome them very warmly.
We also have a delegation from the Estonian Parliament led by its President, Mr Tunne Kelam. I must emphasise the role which the joint parliamentary committee is playing in the current negotiations which should also lead to Estonia' s accession to the European Union. I welcome you very warmly.
(Applause)
Statement by the President
Ladies and gentlemen, the Court of First Instance of the European Communities gave a ruling on 25 November which, in the action brought by Mr Martinez and Mr De Gaulle against the European Parliament, closes for the time being the interim proceedings started by these Members. In this ruling, the President of the court ordered that the Act of the European Parliament of 14 September 1999 adopting the interpretation proposed by the Committee on Constitutional Affairs of Rule 29 of Parliament' s Rules of Procedure should be set aside.
The effect of this order is that the mixed Technical Group of Independent Members is permitted to exist and is acknowledged as a political group in every respect. With regard to parliamentary activity, the TDI Group shall immediately enjoy all rights accorded by the Rules of Procedure to duly constituted political groups. With regard to finance and administration, this group has the right to sufficient staffing to enable it to function and to the appropriations allocated to political groups according to the current scale.
At its meeting this morning, the Bureau of the European Parliament took the necessary steps to ensure that the provisions of the aforementioned order are correctly applied. It is quite clear that these provisions are of a provisional nature pending the final judgement of the Court of First Instance on this case.
The Bureau has also decided to ask the Committee on Legal Affairs and the Internal Market whether an appeal should be lodged with the Court of Justice against the order.
Madam President, this is a point of order on the agenda. Thank you for having announced the order of the Court of First Instance and therefore the reinstatement of the TDI Group. It is really quite embarrassing that a democratic institution should have to be given a lesson by a court on civic, parliamentary and electoral law. Thank you for this announcement, Madam President.
I asked for the floor because, as you know, following the dissolution of the TDI Group out of hand, we Radicals announced that we would no longer participate in voting in this House. As a result of your information, the Radicals will now resume voting. However, despite this resumption, our fight to amend the Rules of Procedure will continue. In this respect, we have tabled a motion for resolution, supported by 80 Members, aimed at allowing a proper mixed group of non-attached Members to be constituted. I must thank the Members who have supported this move which will ensure the dignity of all Members without discrimination.
I must also sincerely thank Mr Barón Crespo for offering to join our group, together with Mr Cohn-Bendit, although this was not the problem at issue. While thanking him, I must say that we will continue to fight to ensure that there is no discrimination between Members. I hope that the mixed group of non-attached Members will soon exist on a par with all the other groups and that the discrimination of non-attached Members, who are the real pariahs of this House, which has been the case for twenty years, will never occur again.
I have one final piece of information. Mrs Britt Theorin, chairman of the Committee on Women' s Rights and Equal Opportunities, has taken an initiative with which I personally fully agree. She has sent all male MEPs a letter encouraging them to wear a white ribbon as a sign of their public commitment not to perpetrate violence or to excuse or remain silent about violence against women.
I believe that we can very heartily encourage this initiative.
Agenda
The next item is the agenda. The following amendments have been proposed:
Regarding Wednesday: Firstly, Mr Karlsson, who is to present the Annual Report of the Court of Auditors, must leave at 7 p.m. I therefore propose that this item is brought forward on the agenda so that this presentation takes place immediately after the statement on human rights.
(Parliament approved the proposal)
The Di Pietro report, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, must be taken off the agenda as it has not yet been adopted in committee. This is because the committee does not have all the language versions.
Regarding Thursday:The Committee on Legal Affairs and the Internal Market has asked for the inclusion on tomorrow morning' s agenda of the recommendation for second reading on the Customs 2000 programme. The rapporteur is Mr Moraes.
This recommendation was adopted and tabled yesterday and is currently on the agenda for Wednesday 14 December in Strasbourg. We will therefore include it on the agenda for tomorrow. The Group of the Party of European Socialists and the Group of the European Liberal, Democrat and Reform Party propose that this recommendation is taken without debate and is included under voting time tomorrow.
Madam President, on behalf of the PSE Group I support this request which concerns a programme which must enter into force on 5 January. There is agreement between the main political groups on this issue and the Council also seems to agree with the amendments made by the Committee on Legal Affairs of this House. These could therefore easily be approved tomorrow. So, I propose that this recommendation is included on the agenda for tomorrow.
(Parliament approved the proposal) President. This item is therefore included under voting time tomorrow.
Finally, in view of the late tabling of the Fraga Estevez report on the COM in fisheries and aquaculture, on behalf of the Committee on Fisheries, the deadline for tabling amendments is extended until 4 p.m. today.
The Community and sport
The next item is the Commission communication on preserving current sports structures and the social function of sports in a Community framework, the Community support scheme for the campaign against drugs in sport and Commission participation in the World Anti-Doping Agency.
Madam President, ladies and gentlemen, this is an important time for sport in Europe because it is now firmly on the agenda. This has come about quite simply because sport is a popular phenomenon. Europe is responsible for its people and must therefore look after and preserve what is good in sport and try to solve the problems which arise. You may remember that, in Mr Prodi' s inaugural speech to this House, he spoke of the new Commission' s desire to be on close terms with the people and, in this context, he emphasised the importance of fighting the scourge of drugs.
This is now being achieved. The first stone has been laid today of a structure which will be built to ensure that fair play once again becomes an integral part of sport. The anti-doping campaign will be in two stages. Firstly, the Commission has helped to set up the World Anti-Doping Agency. This was not easy, to say the least. In fact, it was very complicated, but we fought hard and finally achieved this goal. I have been appointed by the Commission to negotiate with the Council and the President of the International Olympic Committee, Mr Samaranch, to ensure that this new anti-doping agency is established on a sound basis.
What is this basis? Firstly, it must be transparent and independent. Secondly, it must equally represent the worlds of sport and government. Thirdly, all its members worldwide must make solemn the commitment to implement the decisions taken by the agency in their own area. Finally, this agency clearly must be responsible for drawing up the list of banned products, monitoring the laboratories, setting up control systems, establishing out-of-competition tests and enforcing the law. This last item involves combating the gangs which sell banned products. The agency must also be responsible for prevention so that young people dissociate themselves psychologically and actively from the scourge of drugs.
Madam President, I can inform you that the decision makers of the IOC have listened to both the Council and the Commission. Europe' s demands have been entered word for word in the statutes of the new agency and, on 10 November, these statutes were signed. In future we will have two representatives on the board of this agency, as will the Council of Europe. Furthermore, the latter asked us to negotiate on its behalf, so we negotiated not just for the European Union but also for the Council of Europe.
It is due to the actions of Europe that this agency has come into being. Whether or not it succeeds in its mission no longer depends on us, as we will be but two of thirty to forty partners. We must take the fight forward together and jointly establish the foundations for an anti-doping campaign. We have done our best in this first step and the next steps must be taken together with our worldwide partners.
We do not have total freedom of movement to make this world agency succeed although we will do everything in our power to ensure this happens, but the other partners must be in agreement. We have therefore decided at the same time to draw up a European plan of action against doping in which we will be totally free to meet our obligations. This plan of action was decided upon this morning by the Commission, bringing together several Commissioners, each responsible for their own area. The Research Commissioner will use the basic or applied research programmes of the Fifth Framework Research programme, as well as other options, in the anti-doping campaign in order to reinforce the means available to this campaign. The Education and Youth Commissioner will allow the Socrates, Leonardo and Youth programmes to be used for providing training and establishing cooperation between young people so that the anti-doping campaign becomes something that is sought after by European youth. The Health Commissioner will ensure that the existing directives, for example, on labelling of medicines for human use, are also developed in terms of anti-doping. He has also promised to submit a recommendation covering all the issues of public health, health of young sportspeople and health of sportspeople in general for wide-ranging and concerted action by the Member States in the campaign against doping. On the enforcement side, the Commissioner responsible for third pillar issues, namely internal policies, will use existing plans and programmes to make the forces of law and order aware of this anti-doping campaign.
Madam President, you know that from next year, at both world and European level, we are going to make the anti-doping campaign a spearhead of our sports policy.
We also have a second plan. During the Vienna Summit, the governments asked us to submit for the Helsinki Summit a document on sport as an element of society, or social sport. This House, on 17 December last year I believe, adopted a resolution on this same subject. We are about to fulfil our mandate because the Commission has decided to submit a plan concerning a communication on preserving current sports structures and the social function of sports in the Community framework.
It is clear that the Commission and the EU have no legal basis for starting to lay down regulations. We will not do this, because we do not have the power to do this. However, in all the political areas where we do have a legal basis we will use the existing means to work for sport. I can give you a very specific example. In the Structural Funds, a significant part of the money can be allocated to projects in favour of sport.
We also need a new approach with regard to the people of Europe. The Commission does not want to appear to be shut off in its ivory tower devising regulations to impose on the good people. Absolutely not. We believe that our role is to find a consensus between those who, in the Member States, have political responsibility and those who, in the world of sport, have responsibility for organising sport. We are all going to get round a table to discuss, listen and find out what is not working and propose solutions which respect the independence of sports federations and the subsidiarity implemented in our fifteen Member States.
Before then we will start to look at the benefits and obstacles to sport in European legislation.
For example, some practices have nothing to do with the rules on competition. Therefore, the fact that a football team has eleven players has nothing to do with competition. This aspect is completely outside the area of competition. There are also practices which are, in principle, prohibited under the rules on competition. For example, if, during a major championship, tickets are sold only to nationals and sales to non-nationals or other European citizens are refused, this contravenes the rules on competition and positive action must be taken against this.
However, where there is an apparent conflict with the rules on competition but the sports federations undertake in their actions to use the funds raised to bring education and social action to sport, some practices are then likely to be exempted from the rules on competition. I can give you a specific example of this. Some federations have up to now collectively sold audiovisual rights. If this monopoly action only benefits the business world, it is clear that this comes under business. However, if the money raised is distributed to the clubs which provide education and training to youngsters, this action is in the collective interest and an exemption from the rules on competition is allowed.
I have briefly explained how we will act in the future with regard to the new sports policy to be introduced. From next year, a wide-ranging dialogue will be held with all the federations, large or small, and the politicians in our Member States so that together we can decide how to 'regulate' . The aim will not be to draw up new rules but to establish barriers and safeguards so that everything is clear. We must work together in the interests of our young people, fair play and the commitment of sport to society in its fight against racism and xenophobia. Sport must be positive and accessible. This is something we all want but which is rarely the case at the moment.
I have a question for the Commissioner. In order to combat doping, there is one thing which we must do as a European Union. This is to fight against the over-commercialisation of sport which has led to a threefold increase in competitions. This is the reason for all the doping. While the Tour de France and the Giro d' Italia are as long as they are, and there are three matches per week for professional football teams, drugs will be used. While sport and the number of competitions are left unregulated, drugs will be used. If we do not do our duty by preparing a European directive on the protection of sportspeople, including professionals, we will not be tackling the root causes of doping.
The Member is absolutely right. I have discussed this with many professional sportspeople and the main reason they give for being virtually forced to take drugs is exactly the reason given by Mr Cohn-Bendit. However, he should know that, without a legal basis to prepare a directive on sport, we cannot act in the way he wishes. The only thing we can do, in this round table with the federations, is ask them to bring good sense into play and to re-establish the prestige of sport.
Given the equal representation of the worlds of sport and government in the World Anti-Doping Agency and given all those who will sit on the board of this agency - all the federations and all the National Olympic Committees - who have all undertaken to implement, in their own area, the decisions taken by the agency, there is real hope. If the agency were to adopt a directive, for example, so that sporting events could be returned to a scale which was humanly possible for sportspeople, this would be a major step forward, but I cannot go further than I am authorised. It will be up to the agency to act in this respect. However, I can tell the honourable Member that the European authorities will work in this direction.
Madam President, first of all I want to welcome the communication from Commissioner Reding. It must not be forgotten that sport in Europe was born of the oldest known truce, namely the sacred truce which gave rise to the Olympics. This means that it also has a political value of peace.
Hundreds of thousands of young people, both male and female, start and develop their education through sport. I have a question concerning the last comment made by the Commissioner. In addition to being a social and training activity, sport is currently part of the world of big business and is actually one of the most important business activities. My question is as follows: Does the Commission intend the policy which must be developed on sport, particularly in view of the concentration of power which is occurring in the audiovisual media, to lead to a joint action between her Directorate-General and the one responsible for defending competition? I believe that this is one of the key questions for Europe and the world.
. (FR) Madam President, this is a very complex question and the answer can only be given once dialogue has been held between the worlds of politics and sport. We are keen to see order restored and balance re-established in sport and to ensure that sport as fair play and true competition regains its prestige. This will not be easy as this is an enormous task, but I believe that, with the help of politicians and through public assistance and pressure, we can achieve these goals.
It is also very clear that we can act on sport only in its social and educational aspects. When sport becomes a purely business matter, there can be no exceptions. Sport will, at this point, be dealt with like any other business activity. That is plain and clear. It is only when sport fulfils an important social function that we can give it a helping hand in order to restore order. Sport as a business will be regarded and dealt with like any other business.
Madam President, Mrs Reding, allow me to congratulate you on your initiative on the issue of doping. We can only hope that you will make some proper headway with the people who always make out that they would fight doping. I think we are on the right track and I wish you luck.
However, I would like to come back to what my colleague, Mr Cohn-Bendit said. We cannot legislate because, as you said, there is no legal basis in the Treaty. As you know, in my 1996 report, I called, on behalf of Parliament, for sport to be included in the Treaty at long last. We wanted it to have its own line in Article 128 - under culture. But we failed. There is something like a declaration attached to the Treaty, but it is not enough to prevent our having to ask ourselves every year when we debate the budget, should we or should we not fund sport? I think that if what you have said, if what you submit to the Council in Helsinki is to make sense, then we must conclude that the European Parliament is not confined to making statements on Bosman judgements or competition issues in sport, but can give sport a true value by paying more than mere lip service to it in the Treaty. Only then will we be able to do what my colleague Mr Cohn-Bendit said, only then will we be able to use the budget to give constructive support to cross-border sporting events.
I urge you from the bottom of my heart to persuade your colleagues at the Commission to take a real step forward with the Council in Helsinki by including a sub-section on sport in the Treaty. Only then will we be able to make any real progress on this issue!
Madam President, Mrs Pack has spoken from the heart. Unfortunately, she is right. My life would be far easier if I were able to construct a sports policy on the basis of an article in the Treaty. But, unfortunately, I have no such facility. Only the Intergovernmental Conference could give me this facility if they were to sit down and include an article on sport in the Treaty. Could, if etc. etc. Will it happen? I hope so, I pray so, I dream so. But, as things stand, I can only say that most governments are against an article on sport in the Treaty, although there are governments which want to move in this direction. I would like to see Parliament extend its lobbying activities on sport by helping and convincing the various governments to vote for a legal basis for sport in the Treaty similar to, and this would be most satisfactory for the purposes of subsidiarity, the legal basis for culture. That would make our life much easier, but it is just wishful thinking and pie in the sky.
Madam President, although I welcome the Commissioner' s statement, there is a contradiction in what she has just said. She answered Mr Cohn-Bendit' s question by saying that she has no legal basis to act against this over-professionalisation of sport. Yet, in answer to the question of Mr Barón Crespo, she said that she intends to act when it is a matter of business.
The EC Treaty gives the Commission very few means of proposing directives, but it is clear that organisations such as the Tour de France, the Giro d' Italia, the Tennis Masters and many others are pure business. These are profit-making activities and, seen from this perspective, the Commission could therefore at least try to regulate the sector and its working conditions to a certain extent. As Mr Cohn-Bendit very rightly said, if sportspeople take drugs, it is because the competitions require this.
. (FR) I must clarify my words, Madam President. I never said that I will not act when sport becomes commercial, in fact I said the contrary. I said that when sport is a purely economic and business activity, this is when the rules on competition will fully apply to prevent any deviations in sport. I will indeed act when sport, as a social activity, is threatened by the rules on competition. This is when the Commission will be ready to introduce corrective measures.
We know full well that sport is being blown off course on account of its business aspect. This is why we must help sport at the level which is of interest to all the people of Europe, not just as entertainment, but also as an educational activity, promoting solidarity between people, both young and old, and also between the various nations. At this point we can do something. When sport is a business, it must be regarded like any other business in Europe.
Commissioner, I must firstly congratulate you on the promotion of sports issues within the Commission. As you have just said, sport has a very important place in daily life in Europe and must therefore be afforded this same status in the European Parliament, as Mr Prodi said in his inaugural speech.
Congratulations are also in order for your work in setting up the World Anti-Doping Agency. However, as a sportswoman, I must also ask that, as well as taking the positive step of imposing strict rules on athletes with regard to doping, we should listen to them and put their interests above economic and business interests. This has not always been the case to date.
Furthermore, it seems that the Council wants to eliminate the budget heading on sport at second reading. As a sportswoman, a European citizen and a Member of this House, I must very firmly indicate my disagreement with this Council proposal. Also, what steps is the Commission intending to take to ensure that sport has a budget in the European Union, so that we can work from here for European sport?
. (FR) I made an appeal to this House for all the sportspeople who are Members to help me develop a proper sports policy which is robust, realistic and productive. Of course, if we have some great champions in this House, which we do, I thank them in advance for giving me a hand.
I fully understand the frustration at not being able to do more. Believe me, I am the first to be frustrated because, if I had a legal basis, I could demand a budget. I could, together with this House, press forward and develop programmes for our youngsters and for our sportspeople. Unfortunately, I have no legal basis. Without this, I will have no budget heading. I am therefore forced to be creative, to innovate and to find sources other than direct sources. This is why our anti-doping plan intends to use all the policies which, in one way or another, can help to fight this scourge, such as research, health, education and the third pillar.
I would like nothing more than to escape from this impasse. So if this House can persuade the governments of the Fifteen, during the Intergovernmental Conference, to introduce an article into the EC Treaty allowing us to establish a proper sports policy, I will be the first to cheer and applaud.
Thank you, Commissioner, and ladies and gentlemen.
The debate is closed.
Preparation of European Council of 10-11 December 1999 in Helsinki
The next item is the statements by the Council and the Commission on the preparation of the European Council of 10 and 11 December 1999 in Helsinki.
Without any further delay, I give the floor to the President-in-Office of the Council, Mrs Halonen.
Madam President, Members of the European Parliament, the last month of the Finnish presidential term began today. During the past five months I have addressed Parliament on several occasions and have been able to meet you in various contexts. For me, the debates have been a rewarding and thought-provoking experience.
In just over a week' s time the heads of our governments and states will be arriving in Helsinki for the last European Council of this millennium. For my own part, and on behalf of my government, I would like to bid you welcome, Madam President, as representative of the European Parliament, to my home city in December. I look forward to your address and the ensuing debate.
The main topic of the forthcoming European Council will be enlargement. In Helsinki, the Union will embark in earnest on preparations for the time when it will truly live up to its name: a pan-European, stable, effective and transparent Union. The talks we have had on enlargement thus far during our presidential term have progressed according to plan. In the negotiations with the leading applicant countries, the Union has opened seven new negotiation chapters, and we hope to be able to open talks also in respect of the eighth chapter, which deals with the environment and has proved to be particularly difficult. So far the outcome is in line with our set objectives.
As far as the future is concerned, the Member States all agree that at Helsinki we can decide on initiating negotiations with Lithuania, Latvia, Slovakia, Bulgaria, Romania and Malta. Although there are great differences in political and economic development among these countries, we are now justified in inviting them to the negotiating table.
Enlargement is very much a process of adjustment. Both the applicant countries and the Union itself will have to adjust to a Europe whose main driving force will be a European Union of 25, perhaps even 30 Member States. Access to the negotiating table will give the applicant countries the support they need en route to democracy, rule of law and a healthy economy. Conducting parallel negotiations with twelve countries will be difficult. It will be very important to insist that the criteria for membership agreed at the European Council in Copenhagen are honoured. The talks must be conducted in such a way that each applicant is given the opportunity to progress according to its own degree of readiness.
For enlargement to proceed on a sound basis, we must also have the courage to be open and honest, both with each other and with the applicant countries and their people. The Union cannot yet promise one country seeking membership a date when it will become a member of the Union. Even to lay down a timetable in this connection would be very ambitious. But what the Union can do is to establish targets for itself and, at the same time, make it clear to others under what conditions and when it would be ready to expand.
A particularly thorny question, and one that has been cause for most debate beforehand, is that of Turkey. The Finnish Presidency has strengthened relations between the Union and Turkey. I am very pleased that relations between Turkey and Greece have improved, and that both these countries are in favour of UN talks on Cyprus. As representative of the country to hold the presidency, I hope that the European Council will find it possible to recognise Turkey' s status as a candidate member of the Union. It is clear to all that Turkey still has a long and arduous path ahead before it can meet the Copenhagen criteria. Obviously, the primary responsibility for this lies with Turkey. But it is also very much a question of how the Union might best further positive development and strengthen the forces of democracy in that country. The Turkish Court of Appeal' s decision to uphold the death sentence pronounced on the Kurdish leader, Abdullah Öçalan, was worrying, although expected. I expressed the Finnish Presidency' s position on the decision as soon as it had been announced. I reiterated our position that the Union does not approve of the death penalty. I appealed to the Turks not to enforce the sentence and to await the decision of the European Court of Human Rights at Strasbourg. In other words, I called on Turkey to adhere to the position it has thus far adopted on a practical moratorium in respect of the death penalty.
At the moment we are putting the finishing touches to the Finnish Presidency' s report to the European Council on the forthcoming Intergovernmental Conference. The report consists of two parts, the first of which concerns the items most likely to be on the IGC agenda. In accordance with the mandate we were given at Cologne, our preparations have focused on the composition of the Commission, the reweighting of votes in the Council, increasing qualified majority decisions and certain other institutional matters closely connected with these issues. The other part of the report deals with issues that one or more Member States would like to see added to the agenda.
The other issues related to the three main areas have been the subject of heated debate. In various connections the following issues have been raised: the development of the work of the EU Court of Justice and the Court of Auditors, the distribution of seats in the European Parliament, the Economic and Social Committee and the Committee of the Regions, the responsibilities of the Members of the Commission and external economic relations. These questions are closely connected with the work of the institutions in an expanding Union and, for that reason, their inclusion on the agenda in the next IGC is justified. Regarding issues outside the Cologne mandate but which have been taken up, for example in Parliament, I would mention the issues of defence and flexibility.
We in Finland have an old saying that a job well conceived is a job half done. In our report we are trying to prepare the ground for Portugal to be able to launch the IGC process as quickly as possible, perhaps even by February 2000, and for the conference to be able to be closed at the end of the same year. However, the Intergovernmental Conference is not the only route towards enhancing and reforming the work of the Union. I would like to remind everyone that reforms can also be made without amending the Treaties. During the autumn, we had discussions among the Member States and also partly put into effect the recommendations contained in the Trumpf-Piris report to improve the functional capabilities of the Council.
As the country to hold the presidency, we have also aspired to concrete action to promote transparency. On our own initiative we have, among other things, posted Council and working party agendas and timetables on the Internet. I am pleased to be able to tell you today that most of these reforms are now permanent. The General Affairs Council is to adopt the decision made on this issue on our initiative. Accordingly, in future, the Council will render public agendas of working groups, committees and Council sessions, with appropriate references to documents in respect of legislation. We also await with interest the Commission' s proposal to implement the rule on transparency in the Treaty of Amsterdam: Article 255. Finland would have liked to commence that work during its presidential term, but obviously the most important consideration is that we have a well-drafted proposal by the start of next year.
The Cologne European Council clearly restricted the development of a common security and defence policy to crisis management. A common defence policy is thus not being discussed. In order to develop the European Union' s crisis management capability, in Helsinki we will focus on evaluating target levels and the resources they will require in all areas of crisis management. We will also be preparing to make proposals regarding the institutions in order to make the decision-making process in the European Union relating to crisis management more effective. Similarly, we must ponder our relations with those countries outside the European Union that desire, and are able, to participate in joint operations.
One special strength of the European Union, when compared to military organisations such as NATO or the WEU, is its sheer size and coverage. The European Union will have at its disposal all the tools of crisis management - the political, economic and humanitarian means and, in the future, a military capability. This, it is believed, will increase the union' s scope for preventing crises.
The decision will probably be made at the Helsinki European Council to strengthen the compatibility of civil crisis management resources among the Member States, the Union and NGOs and speed up the readiness to use them. At the same time we shall stress the need to avoid overlap. We must try to develop the EU' s own contribution to the work of other organisations such as the UN, the OSCE and the Council of Europe. We must ensure smooth cooperation in the field. Furthermore, we are looking into ways of establishing a common data base and coordination system. Similarly, the EU' s capability for independent action should be strengthened. We consider it a matter of urgency to improve the civil police' s involvement in crisis management. It is hoped that the conclusions drawn at Helsinki will speed up developments in EU civil crisis management in the same way as the Cologne Council gave a boost to developments in military crisis management. Before I go on to speak about military crisis management, I would like to emphasise separately, that, although civil and military crisis management are two separate areas, they have to be made to fit together perfectly.
Improving resources will also be a major issue in the conclusions drawn at Helsinki on military crisis management. The Member States would now seem to be prepared to approve common target levels. Talks are still continuing on how clearly these targets should be defined and what their level should be. However, the aim is to be able to implement the whole spectrum of the Petersberg Tasks. The European Union is thus reorganising the resources and structures it has at its disposal for military crisis management. The preparations for the Helsinki European Council include discussions for target levels that are in practice the equivalent of the current operations in Bosnia and Kosovo in terms of requirements and size. There are approximately 50 000 military personnel from EU Member States involved in these operations. It has been proposed that troops should be ready to be deployed within 60 days and be able to serve in a crisis region for two years at a time. The proposed timetable for the implementation of these targets is 2002 - 2003. The actual development work would focus on the operational capability of troops through training and improving equipment. What problems are there, then? They concern the areas of intelligence, systems of leadership and air transport in particular. Europe is still a long way from being self-sufficient in these areas. Decisions are also to be taken at the Helsinki European Council on the new institutions relating to crisis management that will be needed, including a Standing Political and Security Committee, a Military Committee, a body to coordinate civil crisis management, and a military staff to carry out analytical work.
At Cologne there was an aim to replace the WEU with the EU' s own operation and direct cooperation between the EU and NATO in military operations relating to the Petersberg Tasks. With this in mind, it was decided to create arrangements for the six European NATO countries outside the EU to participate on as broad a basis as possible. Arrangements should likewise be made for cooperation in respect of the other EU European partners. At Helsinki, we may at last agree on some general guidelines for such arrangements. The intention is to create an arrangement for cooperation in communications relating to general crisis management and preceding decisions on operations. I would nevertheless like to remind everyone that during the preparations we have considered it self-evident that the EU should always itself take a decision to embark on a military operation. Such a decision must be unanimous. In addition, Member States would obviously decide on their own involvement.
I have consciously made reference to the future in my descriptions of events, as representatives of Member States are still negotiating on these issues, and the last General Affairs Council is to sit next week on 6 December. But this is what the situation looks like at present.
In my speech I have only addressed some of the core issues to be discussed at the European Council. Along with them, Helsinki will also deal with questions relating to economic policy and employment. The employment guidelines adopted at the meeting for the year 2000 will require the Member States to invest substantially in policies to improve employment. In addition to employment matters, we will also be debating the coordination of economic policy, the workings of the single market and the information society. But Parliament is probably already aware of this.
This brief survey - which lasted too long, I fear - concentrated on the main subject areas of the meeting, and I would like to just mention briefly one matter in finishing. On the first day of the meeting we want the European Union as a whole to adopt the Millennium Declaration. In this brief and clear declaration we should be able to explain why we need the Union, what we have achieved up till now, what challenges lie ahead of us and how we will respond to them. And that will be no easy task.
Madam President, ladies and gentlemen, the European Union' s Heads of State and Government will shortly be gathering in Helsinki with a very busy agenda in front of them. First of all, I would like to congratulate the Finnish Presidency on all the hard work and careful planning it has put into preparing this European Council. Thanks to these efforts, the Summit will, I am sure, be a great success.
One of the main items on the agenda at Helsinki will, of course, be enlargement. In the composite paper issued last month, the Commission argued strongly for the need to maintain the momentum of reform in the candidate countries. These countries have already made considerable efforts in order to meet, with time, the Copenhagen criteria. Our task is now to reward their great efforts in such a way as to encourage further progress while dispelling complacency. If we fail to give our recognition, some of these countries may become disillusioned and turn their backs on us: their economies would start to diverge, progress towards democracy and respect for human rights may mark time and an historic opportunity will have been lost, perhaps forever. This is why we need a swift but surefooted accession process, and I certainly hope the Helsinki Summit will adopt the accession strategy we recommended in October and will decide, provided the necessary conditions are met, to start accession negotiations next year with Bulgaria, Latvia, Lithuania, Malta, Romania and Slovakia.
What I am hoping to see emerge from Helsinki, therefore, is a fully flexible, multi-speed accession process under which negotiations with each of the twelve candidate countries proceed in parallel with its political and economic progress. This system, which has been compared to a regatta, allows each country to move at its own pace, be assessed on its own merits and join when it is finally able to meet all the obligations of membership.
I hope that the European Council will grant Turkey the official status of a candidate country. Clearly, accession negotiations cannot be opened with Turkey until it meets the Copenhagen political criteria, with their clear emphasis on human rights, respect for minorities and complete religious freedom. I, too, in this respect, would remind you of what the Finnish Minister for Foreign Affairs said about the serious Öçalan case. However, by granting it candidate status, we would be giving Turkey a definite incentive to continue moving in the right direction.
Another important item on the agenda at Helsinki will, of course, be the Intergovernmental Conference which must carry out the institutional reforms needed to prepare the EU for enlargement. I hope the Summit will agree to launch this conference very soon, because the enlargement process will be beginning in about three years' time and it will continue, uninterrupted, for a good few years after that. In practice, this means the necessary reforms must be in place by the end of 2002 if we are to be ready on schedule. Therefore, since a long time is needed for ratification, our time is short.
What are the necessary institutional reforms? The major ones were outlined in the conclusions of the Cologne Summit and discussions on their scope began with the report I commissioned from Mr Dehaene, Mr Von Weizsäcker and Lord Simon. Parliament has tabled contributions, as has the Commission in the document we issued on 10 November The Presidency is due to report its findings to the European Council. I believe there is a growing agreement among us on the question of which reforms are needed. First, there are the issues specifically referred to at Amsterdam, namely the number of Commissioners, the representation of Member States in the Council and the extension of qualified majority voting. These three issues are, in any case, interrelated.
Secondly, there are matters arising from those issues. For example, enlargement will have an impact on all the other European institutions and bodies, such as the Court of Justice and, indeed, this House which, as new Member States join, will have to make room for up to 700 representatives, and not more than 700. Furthermore, the codecision procedure will have to be extended to legislation for which qualified majority voting itself has already been extended.
Finally, there are matters for which preparatory work is to be done outside the IGC but which might, towards the end of the conference, be included in the Treaty or affect it in one way or another. I am thinking, for example, of specific issues: firstly, discussions on security and defence. The European Council will adopt important decisions in this field and on the management of the non-military aspects of international crises. The Commission has been closely involved in the policy-making process, as a result of which new operational structures will be set up. They will enable us to travel further along the route towards integration, already traced in Cologne.
I welcome these important developments and I undertake to do all I can at Helsinki to help bring them about and to ensure that they are consistent with the EU's institutional framework. The Commission intends to commit itself to fully implementing the decisions adopted by the Heads of State and Government, particularly the decisions on procedures for providing assistance during international crises. Implementation will involve not only providing financial assistance, which must be guaranteed, but also sending experts to carry out emergency work on the ground. This will call for our services to put a lot of effort into its organisation and management. These are certainly issues that cannot be ignored. More generally, I would like to point out that a common foreign and security policy requires the creation of a European defence industry that can compete efficiently in both technological and financial terms. The Commission intends to promote this by using all the instruments at its disposal relating to the internal market, commercial and competition policies. I am in favour of the changes that are now taking place.
Then there is the work begun at Tampere on drafting a Charter of Fundamental Rights and the possible restructuring of the Treaty, separating its basic, essential texts from its implementing provisions. This would make the essential texts simpler to read and allow the less essential ones to be amended via a less cumbersome procedure. I do not underestimate the difficulties, both technical and political. As a first step, the Commission will ask academic experts to carry out a detailed feasibility study on this project. In this respect, I intend to ask the European University Institute of Florence - which has specialists in this subject from all European countries - to study this matter. Once this has been done we shall have to carefully consider how to proceed with this idea.
Madam President, ladies and gentlemen, all these issues must be tackled if our institutions are to function effectively in an enlarged European Union. Above all, it is essential that we scale down the number of decisions that still have to be taken unanimously. Maintaining unanimous voting will result either in complete paralysis or in everything being reduced to the lowest common denominator, a luxury we cannot afford in today' s world, where immediate action is called for in areas of vital importance to the European Union' s future.
Finally, one more example: trade talks are beginning in Seattle, and the EU must punch its full weight in these negotiations. In the wake of the Tampere Summit, the Heads of State and Government are including justice and home affairs as a priority area. The European tax package is now in great difficulty. Yet it is not only an important initiative to combat harmful tax competition but also an essential aspect of our employment strategy. If we continue to burden our jobs with taxes, as we have done until now, our employment policy will certainly be contradictory. On all these three fronts, Europe is handicapped by the unanimity requirement. It is like a soldier trying to march with a ball and chain around one leg. I hope that Helsinki, by launching the reform process, will clearly show we have the ambition and the political will to rid ourselves of this encumbrance and to tackle the other crucial issues before us.
The European Parliament will, of course, be fully involved in the IGC. The European Union exists for its citizens, whom you represent, and the reforms we are planning must serve their interests. That is why I look forward to seeing this House play a key role in the reform process and in building the enlarged Europe of tomorrow.
Madam President, Madam President-in-Office of the Council, Mr President of the Commission, the Helsinki Summit on 10 and 11 December is highly significant for Europe in the 21st century in general and for the European Union in particular. Madam President-in-Office of the Council, we wholeheartedly welcome the decision to start negotiations with Latvia and Lithuania and with Slovakia, Bulgaria, Romania and Malta. I hope that it will become clear when we embark on discussions with the three Baltic states that the security of these three states is in good hands in the European Union.
I have held discussions with representatives from these three countries over the past few days. They are most concerned at Russia' s behaviour in Chechnya and by opening negotiations with Latvia and Lithuania, rather than just Estonia, as we did at the beginning, we are sending out the right signal and the Baltic states will know that they belong to our Community and will soon enjoy the security which membership of the European Union brings.
We in the PPE-DE group take Turkey seriously and we make no secret of the fact. We always were, and continue to be, Turkey' s friend. We were the group in the European Parliament which pressed, before anyone else, for Customs Union. But, there is also a strong minority in our group which does not share the majority view. The majority of the group takes the view that, if Turkey becomes a member of the European Union, and we must be clear on this, then the European Union will take on a different political, economic and cultural quality. I know, Madam President-in-Office of the Council, that you have been highly committed in the past to monitoring and discussing the Kurdish problem and you know full well to what I refer.
I would urge the other groups, if we are to subscribe to this compromise text as a European defence policy, to accept a motion for a long-overdue debate on the geographical enlargement of the European Union. We are waiting for the Council of Ministers to nail its colours to the mast and tell us exactly what the geographical enlargement of the European Union will look like. That will give us plenty to debate over coming weeks and months.
Then there is the Intergovernmental Conference: Madam President-in-Office of the Council, I have every confidence that you will succeed in making it clear in Helsinki that we do not intend to confine ourselves to the three Amsterdam leftovers. Obviously, the extension of majority voting is crucial. But it is also crucial for the European Parliament to be given codecision powers on all matters decided by majority vote in the Council of Ministers. If we, as a European Union, want a place in the global economy and on the increasingly globalised political scene, then we must make up our minds to give the European Union a legal capacity so that representatives of the European Union can act on behalf of the European Union.
At the moment the European Union is a non-starter. It cannot even buy a house. These are the facts and this is the root of the problem. There are numerous other issues too. What worries me is this, and I would ask you to take this very seriously in the Council of Ministers and in the Commission: the European Union can only be enlarged subject to certain conditions. I am a passionate advocate of enlargement because, having shaken off Communism, the countries of Central Europe have a right to join our community of values. However, and I am equally resolute on this point, if there is a danger that enlargement will lead to the break up or the dilution of the European Union in the sense that, in the end, we will merely be an economic and financial institution and not a political union, if this is the danger which enlargement holds, then we should say no to enlargement. What I mean is that we need to make reforms first. I can only urge the Council of Ministers to make every effort to give this Intergovernmental Conference a comprehensive mandate and to ensure that the European Parliament' s two representatives are allowed to attend the conference on equal terms.
We are debating defence policy, an issue which we have supported here in Parliament for decades. We need European defence. But when we talk of European defence, we also mean practical measures. For example, I am most worried by the cuts in defence spending in my country. In other words, we will not achieve what we say we want to achieve and that really would be a pity. Talking about European defence and including European defence in the Treaties makes no sense if we put no flesh on the bones, which is why it is important to put flesh on the bones, to create the capacities, but without standing in opposition to our American partners and our allies in the USA. We do not want to oppose America, we want to stand on an equal footing and we want to act in partnership. If we take this approach, the western alliance also stands to gain.
(Applause)
Mr President, Madam President-in-Office of the Council, President of the Commission, I hope that Mrs Halonen will have time, before the Summit, to read our motion for a resolution on this Summit, together with the report on the Intergovernmental Conference which we approved in November. I am saying this because I missed some of her thoughts on certain points which are absolutely vital in our opinion.
We are certainly now facing an historic challenge in terms of advancing and consolidating the Union and reorganising it in order to cope with enlargement. My colleague, Mr Hänsch, will talk specifically about enlargement in detail. I will restrict myself to the over-enlargement caused by our relationship with Turkey. I can say that the Socialist Group is unanimous on this. We do believe it is advisable to adopt a positive position with regard to Turkey. However, firstly, Turkey must show willing. It cannot just expect and it is therefore vital how it acts in the Öçalan case. Secondly, a plan of action must be prepared.
Returning to the very balanced position of this House on the Intergovernmental Conference, the Council must not adopt a low-key approach to this issue. Enlargement is a major political ambition and we have to know how to respond to this. We cannot simply say that there are some reforms to be made on a few remaining points or that this is an issue to be resolved only in terms of costs. We have to be capable of providing the major political impetus needed for this process.
I also place great importance on something which has hardly been mentioned. We are carrying out a parallel exercise of constitutionalising the Treaties, by preparing a Charter of Fundamental Rights, at the same time as planning the Intergovernmental Conference.
We have an obligation to our fellow citizens - and note that the President-in-Office of the Council comes from a Nordic country which is always boasting about transparency - to achieve a transparent process in which this House is duly represented. I would like Mrs Halonen to reject the view expressed that the Council Presidency is opposed to full representation of the European Parliament, with two representatives, at the Intergovernmental Conference. We must also explain to our political forces, to our national MPs and to our people, why we are holding the IGC, why we want a Charter of Fundamental Rights, why we want enlargement and why we have the responsibility of ensuring that the Community operates as a community.
On defence there is one point about which I am very pleased. The President-in-Office of the Council, who comes from a tradition of neutrality, has become an expert on security and defence. She is to be congratulated on this.
Finally, I must refer to the absolutely fundamental issue of growth, stability and employment. This is an issue on which the line taken in Luxembourg, and then in Cardiff, Cologne and Helsinki, must be consolidated at the next Summit under the Portuguese Presidency. We realise that, to have a prosperous future in the Union, we must be capable of being more competitive and generating more economic growth, but with the emphasis on employment and social cohesion which are, and must be, our first priorities. These are the challenges which my group wants the Helsinki Summit to respond to in a positive manner.
Mr President, the President of the Council says that she always appreciates the trips she makes to the Parliament, so it is rather extraordinary that she failed during her speech to respond to any of the proposals of Parliament for the IGC. This rather reinforces the press reports, which give cause for concern, that the European Council has chosen a narrow agenda for the IGC and a merely voluntary charter.
If that is so, it says a lot about the way the Union is squaring up for the challenge of enlargement. An IGC that failed to amend the way the treaties can be revised in future and in policy sectors to soften them would be an IGC that threatened to paralyse the Union when it tries to modernise itself following the accession of new Member States. An IGC that failed to grant the citizen improved access to the European Court means a charter will be more of a public relations exercise than a powerful re-definition of European citizenship. And a Union that is frightened to reinforce its liberal and parliamentary character will be an unattractive Union for the acceding Member States and an unreliable player upon the world stage. Where Europe stops should not be a question of geography but of liberal values and democratic practices, clearly defined and brightly illuminated so that the candidate countries know where the European journey will bring them.
Mr President, Madam President-in-Office of the Council, in addition to those issues already mentioned here, we are expecting - and someone has already referred to this - the Helsinki Summit to promote protection of the environment and to at last place environmental protection at the heart of Union action. We must now take a definite step forward on this issue, as we know how difficult it has been to put a stop to negative developments with regard to the environment, and we are expecting determination and concrete results from you in the areas of business, industry and agriculture.
As regards the economy in general, the current struggle to harmonise indirect taxation is certainly an illustrative example of how we will not make any headway in this area if we insist on unanimity. I have followed Mrs Halonen' s battle with the City of London bankers, and I believe that there will be no end to this struggle until we can decide the issue of taxation by means of a qualified majority. This will therefore be an important task for the forthcoming Intergovernmental Conference. Otherwise we will be leaving questions of taxation for the markets to decide, and that is something we surely do not want.
The subject that will surely live on after the Helsinki Summit is, however, concrete decisions on a common security arrangement. I would like to thank the President-in-Office of the Council specifically as you very laudably raised the point that civil and military crisis management complement one another and they should be examined and decided on together. The European Union does indeed have such an advantage, compared, for example, with NATO. The European Union is, after all, a civil organisation, and if it now develops a military crisis management capacity, we can also trust it to consider the wisdom that says it is always better to prevent crises rather than try to calm things down through the use of force. We can resort to that when all else has failed.
You mentioned that for civil crisis management we need the police: I would like to add that other ordinary professional groups, such as psychologists and social workers, as well as plumbers and builders, can be needed in non-military crisis management. Our group was most satisfied when it heard recently that High Representative Xavier Solana had started to look into a parliamentary initiative for the establishment of civil crisis management troops.
Madam President-in-Office of the Council, you mentioned a Millennium Declaration: it seems the Council has also been bitten by the millennium bug. You have spoken in favour of transparency, but this is surely one of the most closely guarded state secrets there is. So perhaps you could give us a tiny hint about what kind of tracks we will be leaving at the millennium celebrations.
Mr President, we have heard a great deal about this new enlargement strategy, which Mr Prodi has also proposed to us in the past. Some aspects of it are appealing and sound, some are threatening. Mr Prodi was not in the least convincing when it came to the following question: is political unification the price for the new strategy? We are particularly worried about this. We are worried that this strategy will somehow lead to a twin-track Europe - i.e. the 15 versus the rest - and that many aspects of unification are being sidelined.
The second reason this worries us is on account of the Intergovernmental Conference: there is an air of vagueness and stubbornness about it and its narrow agenda only addresses procedural issues. What about the political issues, what we might call the intergovernmental economic management of EMU, Mr President; in other words, what about political intervention? What about the common policy on unemployment, or on employment for that matter? Are these not issues which are relevant to unification, issues which concern the very people from whom the Union is apparently distancing itself?
The third issue is Turkey. Do the Council and the Commission know exactly what Turkey wants? We are convinced by numerous declarations that some people in Turkey just want 'symbolic recognition' , purely for internal reasons, and do not take their future in Europe seriously. That is no good to anyone, either in Europe or in Turkey. If we want to make ourselves clear and if we want to stop bandying words and leading Turkey up the garden path, then we should send it a signal which says that, of course, Turkey will not be discriminated against, that goes without saying; however, we need to be clear as to what Turkey' s future within Europe will actually entail. We need a material policy which Turkey can verify and which allows it to head along the right path: the path towards the rule of law, good neighbourliness and peaceful coexistence, as well as towards a withdrawal from military operations everywhere, especially in Cyprus and on the Kurdish question.
Mr President, all Members of the European Union can take solace from the fact that the European Union economy is performing well and that we have permanent democratic structures operating in all our respective jurisdictions.
This is not the case for all countries in Europe at this time and that is why I welcome the efforts of the Finnish Government to pursue the adoption of a strategy on the Western Balkans at the forthcoming Helsinki Summit. A permanent stabilisation of the region is in the interests of the European Union as a whole. The European Union and the Member States together constitute the most important donors in the region and besides humanitarian aid, the region has received this year EU aid amounting to EUR 2,100 m. We support democratic change in Yugoslavia and the European Union has rightly started to implement pilot projects based on the energy-for-democracy initiative.
EU enlargement will be another central theme at the Helsinki Summit. During the Finnish Presidency, accession negotiations have been opened in respect of seven more chapters of talks. These concern EMU, social policy and employment, the free movement of capital, the free movement of services, taxation, energy, transport, all of which are very demanding social and economic sectors. I am particularly pleased to see that the chapter dealing with energy has now commenced. I say this because the safety of nuclear plants in Eastern and Central Europe has been a cause for great concern in recent years, and will continue to be. The Union cannot hide from the naked fact that the EU itself, together with the European Bank for Reconstruction and Development, will have to play a key role in terms of financial contributions and technical support to make safe all these nuclear reactors sooner rather than later.
We all know that the enlargement process cannot take place unless there is some internal reform in the decision-making processes within the EU. The Presidency is independently preparing a comprehensive report on questions to be examined at the IGC and on the various options for resolving them. The deadline being set down for the next IGC is very ambitious indeed. I support working towards reaching agreement by the end of next year, but equally we must not, and should not, hurry possible fundamental reforms to existing EU treaties without due consideration and evaluation.
Mr President, I am, of course, only speaking on behalf of the Italian Radical Members.
We understand that the Council is disgracefully preparing to exclude the European Parliament from the Intergovernmental Conference and, above all, that it is preparing to ensure that the conference will only tackle three items related to the improvement of the functioning of the institutions, thereby leaving that incomprehensible house of cards known as the Treaty of the Union entirely intact.
Ladies and gentlemen of the Council and the Commission, today the Union is an institution which does not respect the minimum parameters of democracy and the Rule of Law, and for us Radicals, European federalists, advocates of the United States of Europe as envisaged by Altiero Spinelli, it is difficult to consider the minor - and they really are minor - reforms on the agenda as real progress. Of course, we are utopians and you are realists, such realists that the Berlin Wall has been down for ten years, and ten years on we are still unable to enlarge eastwards, just as we were unable to intervene to stop the genocide, first in Bosnia and then in Kosovo. This is because the European Union' s strength is increasingly bureaucratic power, a pervasive bureaucracy that desires to take control of everything, under the ideological illusion that the law and the parliamentary process are obstacles that needlessly slow down reform. I believe that Parliament should not be satisfied with just asking to participate in proceedings at the conference, such as the work on drafting a Charter of Fundamental Rights, but that it should demand the right to be able to act as a real parliament and it should demand that its right to decide independently on its own seat be restored at the Intergovernmental Conference so that it is not forced to work with its secretariat spread between three different locations. This could be a first tangible step towards allowing Parliament to be a real parliament.
In fact, there is no doubt about the agenda for the Summit. It will be planning the Intergovernmental Conference with a view to the enlargement of the European Union. A drastic extension to the Union' s powers is on the agenda. These are the crucial building blocks for a United States of the European Union, that is to say for a real federal State. There is one significant point I want to concentrate on in my speech, namely the Commission' s remark in its contribution for the Summit to the effect that, if the political will is sufficiently strong, it will be possible to conclude the planned Intergovernmental Conference successfully before the end of the year 2000. One wonders whose political will are we talking about? Earlier, I heard one speaker say that we must be careful not to lose our citizens. Yes, but is that not putting the cart before the horse? Is it not our citizens who govern our society, or is it ourselves, sitting here and fashioning democracy? What kind of absurdity is this? If the people of Europe were to be asked whether they wanted the kind of empire-building that is on the agenda, extremely different answers would be obtained. We have asked this question in Denmark, for example. On the few occasions we did ask the people - and we also asked the French people in 1992 - we received an answer indicating very serious public reservations about such a development. But our citizens are not being asked, and my advice to this Intergovernmental Conference, before the empire-building gets too well under way, is: ask the people of Europe whether they want developments to take this course. I personally am sure of the answer. This is something they do not want. We have already lost our citizens, as may be very clearly seen from the results and the turnout at the last elections to this Parliament.
Mr President, numerous aspects of enlargement have been raised, together with the economic, social and democratic implications. I am certain that all these issues will be resolved in the medium or long term. But one problem calls for immediate resolution. I refer to the closure of high-risk nuclear reactors. An accident would affect the whole of Europe and the longer these reactors are working the greater the likelihood of total meltdown. It is therefore imperative that binding arrangements for the decommissioning of high risk reactors be agreed before accession negotiations begin.
Allow me to give you just one example of the nuclear policy of an applicant country: Slovakia' s technocrats and bureaucrats promised under the Communist regime to decommission Bohunice in the year 2000. Obviously they recognised the risk. Now, no-one knows anything about any such promise. Just as past promises have not been honoured, there is a danger, if guaranteed decommissioning is not demanded in advance, that they will once again be forgotten.
Mr President, Mrs Halonen, Mr Prodi, we Finns know that we do not give thanks when there are good grounds for doing so, but we are quick to criticise. I will surprise the Finnish representatives of the country to hold the presidency by saying that the Finnish Presidency can already now be termed, in the positive sense, historic. At the Summit conference in Tampere, we included internal and police affairs among Community issues in an attempt to increase citizens' security. The fight against organised crime, above all against the spread of drugs, will become more effective as the decisions are implemented. At Tampere, we decided to draft a Charter of Fundamental Rights, in which the European Parliament will also be fully involved.
The meeting at Helsinki will deal with joint crisis management and the resources to be allocated to it, along with a timetable for this joint action. According to a new opinion poll, this enjoys the support of a clear majority in my country. This step towards a common foreign and defence policy, in close cooperation with NATO, is an important part of civil, economic and political crisis management. The Intergovernmental Conference, at which next year will be decided the institutional changes that are required within the Community as a condition for enlargement, will have its roots in, and receive its agenda from, Helsinki. At Helsinki, the status of the new applicant countries will also be decided, which means that the artificial division in Eastern and Central Europe into better and poorer candidates will end.
But is our own house in order at present, and what must the people of those countries trying to join the Community think about this patent protectionism, which undermines the basic work of the Community in the economic sector? What measures might be imposed in time on their relatively low-income citizens and on their companies competing in the Community? For example, Spain still holds back from the all-important creation of the European limited company, the United Kingdom safeguards City jobs by refusing to accept the harmonisation of taxation even as regards the taxation of capital, France would rather go to the Community court than liberalise its electricity market as required by Union legislation, the German Chancellor breaks all the rules of the market economy and rescues a construction company on the brink of bankruptcy in order to gain political kudos in his home country, and the beef war against England continues far beyond the requirements of health. How can we be contemplating enlargement if we are still fighting in the current EU area in a manner that goes against the rules of the Single Market? European competitiveness is not strong now either, the markets in the Community are not functioning correctly and the process whereby differences in consumer goods prices in the EMU area would be evened out has ground to a halt.
My examples in no way mean that I exclude the possibility of the rules being broken in my country as well. I only wish to say that the future aims in Helsinki are good ones, but our own European house must also be put in order in accordance with the rules of the Union.
Mr President, the whole house agrees with Mrs Halonen: Helsinki must inject new life into the process of enlargement of the European Union. The individual negotiations which we want to conduct with 12 applicant countries should not become mere routine. The last Intergovernmental Conference of the century marks the end of a millennium of European wars and you must ensure, Madam President-in-Office of the Council, that the foundations are laid so that there will never again be another millennium of wars in Europe. That is the aim of enlargement, to unite the whole of Europe in a European Union.
Mrs Halonen, we support what you have said regarding the negotiations and how they are to be conducted and are also in agreement with what Mr Prodi has said on the matter. We find that all well and good, but what you have said about the preparation of accession, about the so-called Amsterdam leftovers, that is not enough for us. We want comprehensive reform of the European Union. If we are to open the doors of the European house, of our European Union, in order to take in another 12 lodgers in addition to the 15 already living here, then one visit from the cleaner is not enough, we need to convert the whole house. That is something I have heard too little about, not only from you, but also from the other governments of the European Union. I know what you are thinking and perhaps what your intentions are: let us just begin with a few minor reforms at this Intergovernmental Conference and then, after next year' s Intergovernmental Conference, there will be another Intergovernmental Conference and so on and so forth.
I put it to you that the people of the European Union are tired of seeing the EU stumble from one Intergovernmental Conference to the next, taking so many tiny steps that they no longer know which direction they are going in. We must show them once and for all what our image of the European Union and of the future of Europe is, instead of watching the EU constantly stumbling from one conference to the next.
With regard to the common defence policy, we welcome the statement which you have made today, but there must be more to European summits than statements and papers. We want you to take the decisions needed in Helsinki so that concrete initiatives can be introduced into both military and non-military aspects of the common defence policy and to stipulate the operational capacities needed and the institutions in which the decisions are to be taken.
Finally, we want, on the day after Helsinki, on 12 December, to be able to talk about a real European Summit, a Summit from which we can look out into the new millennium and not just a mole-hill without a view. You have the responsibility and the opportunity to ensure that the Finnish Presidency at the end of this century goes down in history as a great presidency!
Mr President, there are two particularly important issues to be debated at the Helsinki Summit: Union enlargement and setting the IGC in motion. As we adopted the broad resolution on the IGC in the previous part-session at Strasbourg, we should have focused this time mainly on Union enlargement. Unfortunately, the joint resolution drafted by the groups only contains a few paragraphs on enlargement.
The group of the European Liberal Democrats has tabled some amendments that would complement and improve the jointly prepared draft. We hope that the Commission and the Council will draft an overall strategy, in which enlargement of the Union and its future reforms might be linked to a broader pan-European scenario. In our opinion, we should consider various models of differentiated integration and try to achieve an ever-developing, concentrically conceived Union, in which there would be a federal core and a less integrated outer perimeter. We furthermore propose that the Union should use the European Council and the OSCE as forums for pan-European cooperation. We hope there will be support for our proposal.
Mr President, I welcome the fact that the Commission has made a long overdue move towards revision of the enlargement strategy. But that should not blind us to the fact that the enlargement strategy has still not actually been revised in certain areas, namely with regard to aid, transparency and parity. There is still no public debate in these countries, no social dialogue, no involvement at regional or local level; what we take for granted cannot happen there because the EU instruments do not allow it.
I would also like to point out how important it is for the presidency to inject new life into this forum with a new European conference and to involve these future EU members equally in the new configuration of the European Union. This applies both to institutional reforms and to the common objective of meeting the Kyoto objectives.
Mr President, the European Council of 10 and 11 December 1999 in Helsinki will launch the next Intergovernmental Conference intended to revise the EC Treaty with a view to enlargement. However, a minimalist agenda appears to have been set for this IGC, basically limited to the three points left open by the Treaty of Amsterdam: composition of the Commission, weighting of votes in Council and a further extension of qualified majority voting.
This agenda will not in any way help to solve the EU' s problems in terms of enlargement which is therefore likely to be undertaken under the worst institutional conditions.
We certainly understand the Council' s dislike of the shameless attempts by the Commission in recent months to force through, along the lines of the Dehaene report, the idea of another major federalist leap forward.
On the other hand, the Council is now accepting the inclusion on the agenda of a proposal of the same type, namely the extension of qualified majority voting. This was not even envisaged by the Amsterdam Protocol on the institutions, and appeared only in an annexed statement of three Member States. This proposal, inspired by the idea of a standardised and standardising Europe, is by no means the solution which will allow Europe to operate with 27 members or more.
In our opinion, if the Council really wants to carry out innovative work, it should ditch the Commission' s proposals and ignore the Amsterdam leftovers. It should put just one subject on the negotiating table, namely decision making in an enlarged Union. This one subject would mean having to jointly consider three consequences which are logically linked. These are qualified majority voting in certain cases, the enshrinement of the Luxembourg compromise in all cases and increased flexibility in cooperation according to a differentiated scale.
In this way, we would have to consider what really brings us together, without blindly accepting the acquis communautaire as a taboo area, and how the common institutions will operate in a Union which uses this differentiated scale. If we do not make this effort to change, if we hold on to rigid ideas like limpets to a rock, either enlargement will fail or the Union will be swept away. It is our choice.
Mr President, the Helsinki Summit would like clarity on the matter. The European Union must ensure that the enlargement process is not slowed down because institutional reforms have not taken place within the Union. The European Commission' s transparency concerning candidate countries should be adopted by the European Summit.
What will a Union comprising more than 25 Members actually look like? Moreover, Turkey requires special treatment in the accession strategy. It also remains unclear what will change for Turkey now that this State is being treated as a candidate country, although there is absolutely no question of accession taking place as yet.
The agenda for the IGC in 2000 must list more items than the three leftovers from Amsterdam. The attitude regarding the accession process displayed by people within candidate countries remains worrying. In this respect, it is important to develop a clear information strategy. In fact, the same applies just as much to public opinion within the EU Member States. Otherwise, the value of an enlarged Union will remain vague to the average European citizen.
The composition of the European institutions must be changed in good time. It is hoped that the Summit will draw up a schedule for this.
Mr President, as former rapporteur on the enlargement strategy I of course welcome with open arms the new proposals submitted to the Council by the Commission once and for all to eliminate the unfortunate dichotomy between candidate countries, once and for all.
Also, I could not agree more with the reason given in this respect. We used exactly the same reason for promoting the so-called "Regatta model" which did a great deal more justice to the own merits and efforts of the countries that wanted to join the European Union. Indeed, if we say to the most developed of the candidate countries: you are already in really, then they will sit back and no longer put in the same effort. We witnessed this in the case of the Czech Republic: policy stagnated. Other less developed countries, such as Bulgaria and Romania, will be discouraged and will lose the backing of the people for hard-line measures. Thankfully, this bizarre division into two groups is also being rescinded. I highly commend the Council, in anticipation that is, for the fact that it is going to implement these changes and this strategy in accordance with the original Parliament position.
It is extremely important that the European Parliament puts its own house in order too. We need a swift victory during the Intergovernmental Conference in 2000. We need to start reforming our institutions ourselves, to democratise ourselves. We require candidate countries to develop their institutions and ensure that they operate democratically. Imagine if we did not need to meet these requirements ourselves. I am, therefore, extremely taken aback by what Mr Van den Berg, from the [Dutch] Labour Party, wrote in a letter published recently which stated, in so many words, that the Union' s reform should no longer be a prerequisite for enlargement. How can it not be? I am extremely pleased that the leaders in the socialist group here do not subscribe to this view. Indeed, only if one does not operate with the best of intentions for the European Union can one say that we do not need to put our own house in order. We could easily offer the new Member States a house which will turn into a heap of rubble. They are entitled to more. They are entitled to democratically functioning institutions within the EU, of which they want to become members and which can take effective decisions. We should not offer them anything less.
Anyone who wants to focus only on the EU' s achievements as a free trade zone should just continue making this type of proposal. The reproach implicit in his letter that the Union actually regulates far too much at national, regional and local level, is also striking. Only hardened supporters of Mrs Thatcher talk in this way about decentralisation of Union policy. It is genuinely not the case that we rob national, regional and local governments of duties which belong there. Quite the opposite, in fact; subsidiarity is held in very high esteem here. Anyone who denies this is making a mockery of our work.
In my opinion, all Member States should make a proper and sound contribution to the public debate on the European Union and we can bring this about, for example, by ensuring that insignificant issues which take us away from the real issues dealt with by the European Union are abandoned, the type of issues raised by the entire delegation brought by Mr Van den Berg.
I applaud the fact that we are going to develop a European Security and Defence Policy without weakening transatlantic relations and the link with NATO. I am extremely happy that we both, that is Mr Hänsch and I, also clearly agreed on this point, highlighting nevertheless that the European Union really prefers non-military means. This is simply a fact. But we also know that non-military means and diplomatic means often only really work if a credible, military threat is present in the background. I think that as far as this is concerned, we have learnt our lesson. The European Union has been dangerous because it was unable to split sovereign power in terms of security and defence policy. This is now changing, fortunately.
Mr President, I herewith wish the Council the best of luck with the proposals we are submitting and I hope that the Council will, in good time, listen to the European Parliament regarding these other issues as well.
Mr President, Madam President-in-Office of the Council, Europe has undergone substantial change over the last ten years. The development that began with the turning point in autumn 1989 has reached a stage of controlled progress, thanks to the determined policies of the European Union. We have laid down clear guidelines for Europe' s development, but there is work still to be done.
The Intergovernmental Conference, the reality of a common foreign and security policy and the controlled realisation of enlargement are matters that have to be thoroughly prepared for, both in the applicant countries and in the European Union. These areas form an important whole on the agenda of the Helsinki European Council and, as has been said here, this whole is so dynamic that if everything succeeds, the Helsinki meeting will be an historic event. The importance of these matters means that it is vital that Parliament also debates the issue thoroughly. We are now in a situation where, for the first time, full consideration must be given to the Treaty of Amsterdam in a meeting of the European Council.
The President-in-Office of the Council' s excellent speech fully covered the questions and challenges of a common security and defence policy for the Union. We should point out that the Helsinki Summit will focus on the European Union' s policy on the northern dimension and hence bring about more solid tools of stability and security for the northern part of Europe.
When we speak of security, peace and stability in Europe, we should not forget, however, the factors that have an impact on internal security in society. A respect for fundamental rights and aspirations towards social equality are the best defence policy for ensuring social stability. The European employment policy and the guidelines on employment for the year 2000 to be discussed at Helsinki as a part of that policy still belong at the top of the Union' s agenda. The defence of democracy and the prevention of extremism are the basis of social justice, which means, among other things, combating unemployment.
Finally, I would like to express my sincere congratulations to the country to hold the presidency for having succeeded, with no amendments to regulations, this has not yet been possible, in clearly increasing transparency in the decision-making process in the European Union and especially, in the European Council. Hopefully, future countries to hold the presidency will carry on the good work.
Mr President, my remarks will concern security aspects of today' s debate. Members of the House may not be aware of an ill-judged intervention into national politics by the Secretary-General of NATO today. Lord Robertson just recently attacked as isolationist the Scottish National Party' s policy concerning NATO membership. That policy, I should tell you, is equivalent in effect to the stance of Austria, Finland and Sweden, and also Ireland, though the occasion of Lord Robertson's intervention was Ireland's accession to the Partnership for Peace Programme. I hope that the President-in-Office of the Council would deplore, as I do, a party political intervention by the Secretary-General of NATO, the logical implication of which is an attack on the defence policy of Finland and other Member States.
For the record, I should like to make it clear that, in common with all our colleagues in the Green European Free Alliance, we in the SNP are committed to the idea of collective security in Europe and welcome developments the Council will pursue to this end. But we are rootedly opposed to the maintenance of nuclear weapons in Scottish coastal waters, or coastal waters anywhere in Europe, or the land of Europe. This is a determining factor for defence policy as far as we are concerned, and I do not for a moment imagine that Ireland is in the process of developing a policy aimed at giving hospitality to nuclear weapons in their waters. Indeed, Mr Collins assured me that this has nothing to do with NATO membership.
I hope that in developing our crisis management policy, we in Europe will think carefully as to where, if anywhere, nuclear weapons belong in it. I do not think they belong at all.
Mr President, here, in this Chamber, I would like to express strong concern and, if I may say so, some pessimism regarding the developments that are taking shape regarding the forthcoming Summit.
Parliament has expressed a very clear position. It has voiced the hope that some major institutional reforms will be unalterably implemented before enlargement takes place if we do not want Europe to turn into a large area of free trade and nothing more, where regulations and internal rules that are now obsolete leave it distinctly incapable of making decisions; it has also stated that decisions on majority voting and membership of the committees are not sufficient to give fresh impetus and new strength to Europe, but that some other avenues should be taken, such as the Charter of Fundamental Rights and certain other elements that should have united the whole of the great European movement: all this, of course, must be in full respect for the nations, their feelings, their history and their traditions, which I consider to be extremely important. However, what I think I have understood - since we are not blind - is that at the forthcoming conference, caution and realism are likely to prevail over audacity and courage. But at an historic time such as this, when we either have the courage to take a giant step forwards or else risk being condemned to a lengthy period of impotency, I think that audacity and courage count for more than realism. I therefore extend an invitation to all those who believe in these goals, in these objectives, to be firm and determined, and we have here with us President Prodi who has declared this several times, and I know he believes it. I also invite the European Parliament to meet immediately after Helsinki - if, as I fear, the conclusion will be progress, but too limited - and with a very open mind and great courage to take responsibility for all of its decisions, saying and thinking, as at other times in European history, that Parliament has great possibilities and a significant role to play.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, I would like to confine myself to two comments regarding the Helsinki Summit. The first concerns the Intergovernmental Conference. It seems clear from what the Minister has said that the Cologne conclusions will not be the only three items on the agenda of the Intergovernmental Conference. In my opinion, it is only right that issues relating to common foreign policy, defence and the economy should be discussed. However, it would be wrong just to stick to these few issues and ignore matters relating to the future structure and legal identity of the European Union, or social and cultural issues. I should like, at this juncture, to point out that the Charter of Fundamental Rights is of the utmost importance, and we should ensure that it evolves into a binding text and does not just remain a simple declaration of intent.
My second comment concerns the position of Turkey. We must tread very carefully on this issue at the Helsinki Summit, because this ties in closely with the fact that Turkey has yet to demonstrate in its policies that it has understood that close relations with Europe depend on its fulfilling certain conditions, as laid down in EU texts and decisions. The question which arises here concerns the extension of the borders of Europe, especially with enlargement in the offing, and of whether or not the borders are to be extended to include Turkey. These are, in my view, important issues which we must bear in mind.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, I would also like to express my satisfaction with the strategy, which is generally sensible and coherent as far as enlargement is concerned. However, although this vision, which is held both by the Council and the Commission on the issue of enlargement, may be ambitious, the same cannot be said about the content of the forthcoming IGC. In fact, what we have on the table now is merely a continuation of what could not be achieved in Amsterdam. I would say there is "plenty of ambition for enlargement and yet very little ambition for a revision of the Treaty of the Union itself" . There is even greater cause for concern when what we want to revise, that is the famous institutional triangle, is defended on the basis of an argument for efficiency and not on the basis of an overall vision of the European project. I do not think that anyone will be happy if the Intergovernmental Conference at the end of 2000 results in the Commission or the Council taking decisions in two hours which they previously took in five, six or seven. The project of European construction does not rest on the criterion of efficiency but on the criterion of cohesion and what we all hope is that, in Helsinki, a political agenda is set, and not a technical agenda with complicated political consequences.
In this regard, I would like to welcome the Portuguese Presidency' s willingness to grant the European Parliament' s representatives at this IGC the same status that will be given to the Commission as far as the personal representatives of the Ministers for Foreign Affairs are concerned. It also appears important that we take advantage of the Portuguese Presidency' s willingness to have the IGC start not in March but, if possible, as early as January.
As for the Charter of Fundamental Rights, it is important that it is able not only to extend the rights that are already laid down in Charters and Treaties but also that it recognises rights in the social and economic spheres and, above all, that it is able to be innovative and creative in the area of new rights concerning environmental issues and the protection of consumer rights.
I shall now address a third point to which President Barón Crespo has already referred, concerning employment issues. The Union cannot only attempt to deal with employment issues when we are going through periods of economic slowdown. Our policies should be active, not reactive. We must take advantage of the current economic cycle and of the declaration that the Finnish Presidency will be making on the Millennium and the new information society, so that we find a creative way of recording sustained growth and so that the goal of full employment is actually achieved and does not remain a rhetorical phrase.
Finally, Mr President, I also support you in your intention to have the strategic lines that were laid down in the Tampere Council conclusions approved, specifically in the fight against drug trafficking, and I hope that the Portuguese Presidency will be willing to adopt its own action plan in the next six-monthly term.
) Mr President, it is a real pity that the Intergovernmental Conference will not be considering certain essential elements on the area of freedom, security and justice, none of which can be achieved at the expense of the others.
I also regret that our joint motion for a resolution does not mention the problems linked to Eurodac, even though the Council has just announced, contrary to the Treaties, that this body should remain purely intergovernmental. This would, of course, exclude the European Parliament and the Court of Justice from any control in this area. Similarly, faced with the multiplication of information systems such as Europol and Eurodac, this House should have repeated its demand for an independent commission on data processing and the protection of privacy in order to preserve our individual freedoms, in addition to democratic and judicial control.
The idea of citizenship is also most notably absent from this text. Yet this is a subject of vital importance. It is a cornerstone of the negotiations on the Charter of Fundamental Rights and also on the constitutionalisation of the Union. When the Union is enlarged, it is this citizenship which must be at the heart of our European project in order to ensure human and sustainable development.
To conclude, we must realise that such a pale and insipid text cannot satisfy the people of Europe. We must take care that we do not distance ourselves too much from their aspirations if we are to build a fairer and more democratic Europe with a greater sense of solidarity.
Mr President, I wish the Finnish Presidency every success at the Helsinki Summit as this will conclude a range of important work undertaken during its term.
With regard to the issues mentioned by the President-in-Office of the Council, the shape of the Union following enlargement raises no problems for this House, for the Commission proposal or for the Council of Ministers.
On the issue of the Intergovernmental Conference, such an optimistic situation is not appropriate in view of the tour by the Finnish Prime Minister. It would be a pity to miss this opportunity of giving a boost to the project of European integration and we will regret not having taken due advantage of this occasion.
I completely agree with Mrs Halonen' s assessment that it is absolutely essential to reaffirm the international presence of the European Union. This is particularly true in the fields of security and defence to which the Finnish Presidency - and this can be said with legitimate pride - has given a decisive boost with this historic meeting of Defence and Foreign Ministers. This is the first time that this has occurred in the history of the European Union.
Furthermore, we must stress the need to consolidate the achievements made at the Tampere Summit, referred to by the previous speaker, on an area of freedom, security and justice.
As mentioned by the President-in-Office of the Council, it is essential that we confirm and prepare the work of the Portuguese Presidency with regard to employment. We are at an all-time low in the short history of the euro so the Helsinki European Council should devote some time to the issue of the external representation of the euro zone.
Mrs Halonen, you referred to the need for us to promote a more open, democratic and transparent European integration project. I noted with satisfaction the comment made by the President of the Commission on the presence of the European Parliament at the Intergovernmental Conference, but I would like you to say this as well. We cannot achieve a more open, transparent and democratic Europe if the European Parliament is not fully involved in the work of the IGC.
I hope and pray that the European Council in Helsinki can give us a Europe which is more judicious, more united and much more community-spirited, and therefore much less intergovernmental.
Mr President, I have taken the floor to express, first of all, my surprise at what the President-in-Office of the Council said about the Intergovernmental Conference: Mrs Halonen did not even mention the European Parliament' s resolution of 18 November and the proposals it contains on the agenda of the Conference. They are serious and justified proposals, not escapist flights of fancy or vain utopian desires. I do not think it is right to take this attitude towards an important stance adopted by Parliament. We already know everything about the three leftovers from Amsterdam: all that remains is to make the choices that were not made during the previous conference. We should take a year just to do this. May I say that it is ridiculous to uphold this. Take heed: if the Council, if the governments do not open up the agenda of the Helsinki Summit to essential institutional issues that are now more than ready to be addressed, the debate on enlargement will lack credibility and we will show ourselves incapable of having a far-sighted view of the development of all aspects of the Union.
President Prodi, I do not understand what the preparatory work outside the Intergovernmental Conference you spoke of should be. You seemed to be entrusting to this strange forum some of the issues that were put forward here by the Commission on 10 November. I hope that you will keep all those Commission proposals on the agenda and the conference approach unchanged, and will contribute in this way to a positive outcome of the Helsinki Council.
Mr President, I think that President Prodi did well in his intervention, all of which we should agree with, to say that enlargement is the main and essential point for Helsinki. Parliament had already been stressing for some time the inadequacy of the approach adopted by the Commission and the Council on enlargement. I think it was a question of a strategic and political error, the consequences of which were fortunately limited by the Commission' s change of mind, even though, I must say, it is sad to think that perhaps it was only the war which we experienced on our doorstep that pushed them towards this new strategy. It is right to begin negotiations with all the applicant states, but there is no doubt that we must differentiate between these countries, given that the levels of adaptation to Europe vary greatly between them. Of course, it seems difficult to talk about accession dates, even if it would be useful, very useful, in order to facilitate public opinion in the countries concerned, given that it is increasingly obvious that it is a risk: negotiations that are too lengthy may cool enthusiasm, both in Member States as well as applicant states, as shown by the recent opinion polls carried out in Poland and as I personally saw in this country from where I returned yesterday. We would therefore lose an historic opportunity, to quote President Prodi again. I am absolutely convinced that the accession of a new Member State must be the result of a broad consensus between political groups but, above all, the majority of the populations concerned should be in agreement. Therefore, we need - and this is my invitation to Parliament - to draw particular attention to the information campaigns which keep support for the European option in these countries at a high level. In this respect, I think that the PHARE programme may be the appropriate instrument, and I therefore think that it must be consolidated precisely in this area.
Mr President, allow me to pick up where my colleague Mr Gawronski left off, namely the acceptance of Europe among the people of the various countries seeking to join the European Union. It is not only Poland; other countries, such as the Czech Republic, also keep their enthusiasm for the European Union in check. I should like to point out that the Commission' s progress report on the Czech Republic refers to a medium-sized town in the Czechia where a fence has been built down a street to separate the Czechs from the Romas. That is hardly progress. I have been there twice, I have spoken to the mayor, I said the fence must go and what happened? The tabloid press of Europe is calling this fence a wall, as if it were not only the Berlin wall but the great wall of China. It has been so blown up that the people there are, understandably, extremely angry because they assume that there is sauce for the goose and sauce for the gander in the European Union. We have one set of rules for ourselves, and we are far from whiter than white, and we have another set of rules for applicant countries and we expect everything of them which we ourselves fail to deliver.
When we in the European Union take a look around us, at ethnic conflicts and terrorist attacks, I think that, if the boot were on the other foot, for example, if the Czech Republic were already in the Union, then it would say to a certain Member State: friend, if you do not get your house in order, then you must wait another twenty years before you become a Member State. I simply mean we should make sure that the people are not put off. The point is, we do not need to get on with the politicians in the applicant countries, but with the people. That is all that counts.
Mr President, allow me to begin by congratulating the Finnish Presidency on what has, on the whole, been a good six months. I should like to thank you, Madam President-in-Office of the Council, for enabling the EU' s foreign and security policy, including its military capability, to be discussed so thoroughly today.
The EU can now, within the framework of the Amsterdam Treaty, increase its credibility where commitment to freedom and peace in Europe are concerned. The Helsinki Summit is, in that respect, a test for Europe' s present leadership. Is there the will and the courage to get together to formulate, and give depth to, a policy which enables the people of Europe to see that there is force and not only words behind the desire to prevent human catastrophes such as that in Kosovo?
Just as important a test of leadership is that involved in guaranteeing that the enlargement of the European Union can be carried out with the first new Member States acceding to the Union during the present term of office. In Helsinki, the preliminary values are being laid down for the Intergovernmental Conference which is to solve any remaining questions of power. We must have a European Union with the power to take decisions. Wishes for the future ought not, however, to be allowed to outstrip the historic task of taking advantage now of the historical opportunity to unify the whole of Europe.
The Finnish Presidency and the Summit must hand over the baton to Portugal with one unequivocal goal: to conclude the Intergovernmental Conference in Paris with a view to making an open, cooperative Europe, united in a common purpose, into a reality and one which will make place great demands upon leadership, the capacity for change and the willingness to quarrel less over national and short-term interests.
Mr President, the European Parliament will summarise this debate on Helsinki in a resolution. As always, it will be a compromise resolution. There is nothing wrong with that, it is the nature of the beast. But, in this case, I fear that the willingness of the joint authors of this resolution to reach a compromise has gone too far. I am not referring so much to what is said, although I do have, to a greater or lesser extent, some difficulty with that, such as on the subject of Turkey. My criticism applies mainly to what is not said in the resolution. We set too much store by the principle of hope and too little on hard facts as far as enlargement is concerned.
The Commission refers again and again in its status reports on the level of adaptation to the acquis communautaire to the fact that candidate countries, and this includes both the first wave and the second wave, are very slow in transposing and adapting to the acquis in numerous areas, such as social affairs, the environment and energy, as well as in human rights and living democracy. That is not enough. We should not be content to hope that a death sentence in Turkey will perhaps not be carried through. We should not be content to hope that sometime, somewhere, what are clearly unsafe nuclear power stations will perhaps be closed. We should not pretend that the extremely long transition periods which, in the 1980s, did not cause any real problems, may not cause any problems to the internal market.
Do we really want to accept transition periods of fifteen years or more for basic freedoms in the movement of people and in the service sector and still keep our borders open? We are in favour of enlargement; it is the answer to the question of the future of Europe, which is precisely why we must speak a clear language, even in compromise resolutions.
Mr President, it is my privilege to speak again in a debate with Mrs Halonen. In fact, my first ever speech in this Chamber was back in July when I commended the Finnish Presidency on giving priority to information society and its work programme. Tonight, as we draw towards the close of that presidency, I want to commend the Finnish Presidency for working on this, but also to express some disappointment that it has not made more of the opportunities. Mrs Halonen only just managed to fit in a mention of information society - I think right in the last sentence of her speech - and yet, according to a paper that I received from the Commission last week, we are to have an e-Europe initiative presented at Helsinki, a paper entitled "Information Society for All" . So far, we have not seen that. "All" clearly still does not include Members of the European Parliament, so not many people know about it. Indeed it barely rated a mention in your speech, but I hope that the Council is going to spend some time on this vital topic.
Could I also say on the broader topic of completing the internal market that, during the Finnish Presidency, we have had some very important strategy papers and they actually require a much higher priority than they are receiving in the Community at the moment. Indeed, the motion for a resolution I saw this morning contained no mention of any internal market or information society initiatives at all, despite the work that has been going on under your Presidency. I tabled an addendum in the name of my group this morning to include those items and I hope very much it will receive the support of this House.
In conclusion, I also hope that the Finnish Presidency will remind Member governments at the Helsinki Council that creating a single market requires that cross-border takeovers and the restructuring of key industries must be allowed to proceed without political interference by Member governments. I am sure that Members of this House will know that there is a crucial takeover battle under way at the moment in the telecommunications sector. I have to say I am disappointed to see that some of the comments by senior politicians, and even Members of the Commission, suggest that the whole philosophy of an internal market has still to be fully accepted.
Mr President, first I will admit that when we tried to meet both the demands of time and adhere to priorities we chose as the basis of talks certain of those issues which we knew would be the most important topics at Helsinki. Thus, I have touched less in my speech on certain other matters, attention to which has been drawn here quite justifiably. However, I can reassure and console the Members of the European Parliament and say that these issues have not been forgotten.
Firstly, as regards the question of employment, we regard this as very important, and we have made preparations, as I said in my speech, to ensure that history' s first Summit conference on employment is a real success during Portugal' s presidential term. The special theme in matters of employment during the Finnish Presidency has been, inter alia, the status of the aged. There was an informal meeting of the Employment and Social Affairs Council on this subject, and we have also had a conference at ministerial level specifically on the topic of equality. In addition, we have raised the issue of the information society in the area of employment. A Council resolution was adopted on 29 November regarding employment in the information society and the social dimension.
I will give my replies in a slightly different order from the speakers, but as Mr Harbour seems to be here still, I will say to him too that the Commission is presenting its extensive information society initiative to the European Council in Helsinki. The document will only be published on December 8. The issue is to be debated properly at the special Summit meeting in Portugal. The main focus of information society matters at Helsinki will be the consultation between the information society and competitiveness. This is an angle that has achieved prominence during the Finnish Presidency and will probably now be discussed in connection with issues to do with the economy, employment and competitiveness. Thus, there is also an intention in the conclusions to speed up the development of a regulated environment for electronic commerce. During the Finnish presidential term we have made progress in major projects for regulation, but the finishing touches will be undertaken during the next presidential term. So the results are somewhat better, or I might even venture to say, substantially better than was perhaps evident from my speech.
Then I would like to answer one separate question, which is linked to the subject of enlargement. With regard to the question of the Roma people, which was raised here, I would like to say for my own part that I think it is right to focus attention on human rights, both generally and, in particular, regarding the rights of minorities, both in the European Union, but especially in those countries seeking membership. We have had experience of applicant countries during the Finnish presidential term, particularly with regard to the poor treatment of the Roma people, to the extent that large numbers of them have left those countries to apply for asylum. There are already nearly one thousand of them in Finland, if memory serves. The country to hold the presidency has not wished to draw the conclusion that the cause of this might only be found in Slovakia, Romania or in some other individual country. This is a common problem, and, for that reason, we intend to raise the issue, not in connection with enlargement, but as a general part of the Summit conference agenda, that Member States and applicant countries must improve the implementation of the rights of minorities. The country to hold the presidency is also offering to cooperate in this regard.
Then I will turn to what are actually the main issues. Firstly, I will say in all honesty, regarding the Intergovernmental Conference, that we are unanimous on the issues omitted from the Treaty of Amsterdam. Many of us here have tried to suggest that it would take just a little effort to try and solve these problems. Members of Parliament, they were not omitted from the Treaty of Amsterdam because they would have been minor issues. They were left out because they were very difficult questions and they have not got any easier in the meantime. However, a clear definition of the task will give us the chance now to succeed, as will the pressure to ensure the matter is put right.
In addition, I clearly listed for you those issues that are closely connected with these subject areas, and that can possibly be added to the agenda. The third group is those issues that one or more Member States have raised. I venture to say that, although Finland is still a young Member State, I am at present one of the oldest foreign ministers in terms of years in office. There are only a couple of us ministers left who were at the previous Intergovernmental Conference. At that IGC we gained the support of 12, 13 or 14 Member States in quite a number of areas. But we did not receive support from the full 15, which would have been required for example for these majority decisions. In this connection, I am not at all sceptical, but I am realistic with regard to the fact that, if we want to get certain issues through quickly, we have to concentrate on those that are to some extent ready. Then there is this other process, whereby the big, longer-term plans are addressed. We can make progress just as soon as we are unanimous on them, but they are not vital with regard to enlargement.
Regarding the participation of the European Parliament, I still cannot say what the solution will be at the Helsinki Summit, but I have said it already once before, and I will say so again, that our experience of their involvement on the previous occasion was a positive one. This is therefore the position of the country to hold the presidency.
With regard to enlargement, that will be the topic of debate in the last General Affairs Council to be held on 6 December. At this Council meeting I shall try to put together those elements concerning Turkey that at least will enable us to believe we can make progress. I have had on-going discussions on this matter with my colleagues. I am not quite sure whether we will yet be able to achieve unanimity on the subject at the General Affairs Council. Should there be sufficient unanimity to make a joint decision, the country to hold the presidency can still use the days it has left before the Helsinki Summit to put the finishing touches to the issue. Our common desire seems to be that the issue should be solved somehow through consensus before the Helsinki Summit and, as the representatives of the country to hold the presidency, we will work hard to achieve a positive solution.
I am grateful for all the comments made regarding the speed of enlargement, the Copenhagen criteria and everything else. Most of them reflected our opinion very closely when we were preparing the paperwork in the Council of Ministers. There were fewer remarks about foreign and security policy, but I would like to perhaps comment on one point. I have not mentioned the northern dimension issue at all this time. A meeting at ministerial level was held in Helsinki on the issue of the northern dimension, as we promised. Attendance was poor on the part of the foreign ministers of the other EU Member States - I was the only one there - but certain other ministers were present as well as all those ministers who are involved in the issue of the northern dimension. The response was very encouraging. The Commission promised to move things one step further and make an action plan, and thus we achieved what was perceived as the goal relating to the Portuguese presidential term. I agree with those who have spoken here that, if we increase stability, that, in its own way, increases security in Europe.
With regard once more to enlargement, we have endeavoured to remind the applicant countries, just as has been said here, that we are not accepting new governments as members: we are accepting new countries. It is very important to say to the governments of applicant countries that they must also involve the opposition and the whole population in their plans, just as has been asked of them. I have said that the European Union cannot just accept young, well educated males living in cities, but we are taking everyone, including the elderly, those who live in rural areas, the less well-educated and women. The plans must thus also take account of that. Hopefully, we shall also be able to speak with them about social cohesion, nuclear safety and security, as well as many other things. I have tried to convince the applicant countries of these matters by saying that although not all these points will be dealt with at the negotiations, it might just be that they will attract so much attention in the parliaments of Member States that the applicant countries would be assured of swift acceptance if they began to attend to these matters right away, matters that will, in any case, be very important when they eventually become members.
A final word about the IGC: if we acquired a legal character for the European Union at the next IGC many issues would be resolved. A legal personality, which is a matter that has been raised here in many speeches, was one of the questions that the majority supported but, where, unfortunately, consensus was not forthcoming. This was just another example of that problem.
Mr President, I have a specific question for the President-in-Office of the Council. What is her opinion on the full participation of the European Parliament at the Intergovernmental Conference? This is an important question as it is contained in the report approved by this House and is vital to us. I would be grateful if she could answer this.
Mr President, ladies and gentlemen, in this Chamber I have heard some pessimistic words regarding the forthcoming Summit. I do not agree at all. It is an extraordinarily important Summit that we - Parliament, Commission and Council Presidency - have prepared very carefully and vigorously, and the challenge of enlargement is an historic challenge of decisive importance. At Helsinki, enlargement will take root, get going and completely change Europe' s appearance. I agree with what many of you have said, that we must proceed towards enlargement with gusto and energy, a process which will look at each country' s case closely but seek to prevent them losing faith in us. Our programme for enlargement is therefore not at all minimalist. The theory of the 'regatta' , the image of each country running and improving as it does so, is the concept we have favoured.
Along with this, it is clear that we want to see an effective Intergovernmental Conference. We therefore believe - as Mr Seguro just said - that we must start as soon as possible. I think that we can and must start in January because there are many areas to be addressed: Amsterdam, issues arising from Amsterdam, cohesion, codecision, the issue of security and defence, the Charter of Fundamental Rights and also the reform of the Treaty. It is not a minimalist agenda. Mr Napolitano, I would also like to reassure you regarding the proposal to carry out accompanying preparatory work, and I stress the word accompanying: since the reform of the Treaties involves extremely detailed and special technical aspects, we cannot let ourselves be accused of not having carried out a thorough study and a complete analysis of these aspects. This is not a postponement: accompanying means that we will start work ourselves and that technical work will be carried out at the same time. This technical work is indispensable in order to avoid any delay in this area that could reduce the effectiveness of our action.
We are starting by closely following the document tabled previously, with firm proposals and also a sense that, after enlargement, we shall be faced with the real issue that must be carefully and attentively defined, with a very far-ranging debate - the nature and borders of Europe. Many of you have mentioned this, and I have already asked Parliament several times and I am repeating it again now: I think that, alongside the implementation of enlargement - which will definitely take place, since the enlargement process I hope we will decide on in Helsinki will have no room for doubts, problems or hesitation - we will have to open a debate on the nature and shape of Europe, since we are the ones who will have to shape these borders and decide on the nature of Europe. We cannot simply meet the requests of countries asking to join Europe, however legitimate. Where would these requests end? Why should countries in Asia, for example, not apply? We will nevertheless be the ones who decide. I could give you a whole list of countries which, basically, would be interested and eager to join Europe, thereby changing its very nature. Europe is not a customs agreement; it is not an area of free trade. Europe is a Union of countries, and indeed we have called it the European Union. It is clear, then, that together we must undertake major institutional reform so that we can make positive decisions, while pressing ahead with this debate on the borders and nature of Europe.
To conclude, I would just like to add, in relation to the nuclear power stations, the efforts regarding the Balkans and the social and cultural questions that have been raised here, that we really have studied and analysed these matters thoroughly. Agreements are in place that lead should to a strategy being developed to close these plants, which will make things safe, while, at the same time, giving these countries the realistic chance to leave their problems behind together. This is what we are doing and we are therefore setting off for the Summit with a huge challenge and a complex agenda before us.
I would like to thank Parliament for the way that, in recent months, the Commission and Parliament have been able to act in unison as regards these issues. What we said on the first day we met still stands: our challenge is not one with zero gain but, by cooperation, both Parliament and the Commission will gain from it. Indeed, I believe that it is our responsibility to bring continuity to Europe' s development, the development of Europe in the long term, not just on a day by day basis. For this, I think that, apart from these areas, we will have to undertake a debate on tomorrow' s Europe, its borders and its nature, subjects which I have mentioned many times because I believe that this is a great task that we must perform together.
Mr President, I will say again that it has been the opinion of the country to hold the presidency that our experience with regard to the participation of the European Parliament in the previous Intergovernmental Conference was a positive one. Since then, the Prime Minister of the country to hold the presidency has toured, and continues to tour, the Member States to ask for opinions with regard to this matter, prior to the Summit in Helsinki. Currently, opinions appear to differ. Some think this development should go further while others would keep the situation more or less as it is. However, I think that Parliament will retain at least the same rights as it had in the previous IGC.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Statement by the President
Mr Karlsson, the President of the Court of Auditors, who was to present the Court Annual Report, has to leave Brussels at 7 p.m. Given the way we are proceeding with our agenda, it will not be possible to take this item before then. It will therefore have to be postponed to another part-session. The matter will be discussed later by the Conference of Presidents, when it establishes the final draft agenda for the December part-session.
Annual report on human rights
The next item is the Council statement on the annual report on human rights followed by a debate.
Mr President, Members of the European Parliament, first I would like to express my thanks for the opportunity to present the European Union' s first annual report on human rights. My intention is not to repeat the content of the report, but to take a look at the future.
Developing the EU' s policy on human rights is a huge challenge that requires courage combined with forbearance. To be effective, the EU must be able to achieve cooperation at many levels. Cooperation has first to be enhanced among the institutions of the EU. The EU must also be ready to cooperate more widely with civil society and the NGOs. The EU supports the work of human rights defenders everywhere in the world. For this we need the input of the NGOs.
The EU must also act in cooperation with international organisations such as the Council of Europe, the OSCE and the UN. This will also require a willingness to embrace transparency. On the other hand, the EU' s aspirations with regard to visibility must not lead to a situation where there is overlap or its cooperation with other organisations becomes problematic.
The annual report on human rights must be seen, on account of what I have said before, as part of a process to strengthen the position of human rights in the Union. I believe we all want to develop the Union in such a way that it can act more effectively on behalf of human rights throughout the world than has been the case thus far. Speaking in the European Parliament, I do not have to single out the reasons why this work is necessary. You know this: reports on violations of human rights are common in the media. I am convinced that our work on behalf of human rights will also have the steadfast support of the people of Europe.
The annual report on human rights replaces the Council' s former annual memorandum on human rights to Parliament. The purpose of the change is to increase and broaden information on the work and priorities of the Council. In this way we are trying to create a forum for deeper and more analytical discussions on the work done by the EU for the issue of human rights.
In this connection I would also like to refer to the EU' s first human rights forum which ended earlier today, and which many of us also attended. The forum witnessed an intense debate, and one that looked to the future, on many of the themes of the annual report. The forum was intended as the start of a more regular and broader dialogue than was the case previously on the priorities and challenges associated with the EU' s policy on human rights. This approach also earned the support of those attending. I am myself also convinced that the forum has a future. Feedback on how the forum might be developed further and improved will obviously be welcome.
But why should the EU publish a report on human rights every year?
Firstly, the Council sees it as a way of strengthening transparency with regard to the EU' s human rights policy. The enhancement of transparency has been one of the main areas of focus during the Finnish Presidency, as you know. When we speak of human rights, transparency is of particular importance. It is necessary to reinforce dialogue and cooperation, as we all have our own role to play in this issue. The annual report covers the period from the beginning of June 1998 up to the end of June 1999. This period was chosen so that the EU June Summit meetings could be included in the report. This is the timeframe that we intend to cover in future annual reports as well.
Secondly, through this annual report we are trying to increase consistency in EU human rights policy by means of this annual report. I myself think that the main challenge to the EU policy on human rights is consistency and credibility in different forums. For the first time, the report combines the work of the EU in different international organisations with our relations to third countries. The report discusses the work in respect of the first and second pillars. In drafting the annual report we realised that no corresponding information had been systematically compiled anywhere before. We also learnt that we really had to establish consistency in the work of the Union beyond the boundaries of the pillars.
The annual report this time focuses on the EU' s external relations. This first annual report, however, already includes a section that discusses EU action to prevent racism within the EU' s own territory. For the work of the EU to gain credibility, we must ourselves observe those same principles with respect to human rights that we demand from others. In future, there will be a need to examine the situation within the Union more broadly, as we said when we were preparing the report. We must be fully prepared for this. For example, in future, greater consideration might be given to the topics of asylum and refugees as they constitute an essential aspect of human rights.
The purpose behind the annual report is to describe the work of the EU and its thematic content over a given period. It does not therefore attempt to be a comprehensive depiction of the human rights situation in different countries. It may be that this will prove to be necessary later. It may be justifiable to examine the situation in different countries more closely. However, that would require more developed mechanisms and facilities for coherent monitoring and analysis than the EU possesses at present.
The first chapters of the report describe the bases of the EU' s policy on human rights. These include the principles of universality and indivisibility. After this we have tried to describe the key players and systems in the EU arena and with regard to international organisations. There is also a section on priorities and questions of human rights according to theme, such as the rights of women, children and minority groups, and opposition to the death penalty and racism. We also, justifiably, attach weight to the importance of economic, social and cultural rights.
I am quite aware that the content and form of the report need improving although we have already tried to make it concise and readable. Since the annual report was approved in the Council it has also been available on the Internet. In addition, it is to be published in all EU languages in the Council' s series of publications and it will be circulated far and wide. This is because we think it is an important part of the promotion of human rights to ensure that people know what these rights are all about.
The Treaty of Amsterdam and the regulations on human rights that have recently entered into force will improve the EU' s chances of promoting human rights. These increased opportunities must now be backed up by something tangible and meaningful. In this regard, the EU policy on human rights is at a dynamic development stage. Feedback from Parliament on this first annual report and its recommendations will also be most welcome. As a result, we could make headway in the next annual report in a direction that we will have decided upon together.
I would like to mention one point as a separate item. As I said at the start, we need deeper and more analytical cooperation with other European organisations, such as the Council of Europe and the OSCE. This is no mere polite expression of a wish, but a very important area to focus on when the EU contemplates its action in this area. We have to avoid duplicating the work. We will not tolerate the creation of double standards, which would be a problem for the applicant countries as well as ourselves. Monitoring human rights in practice means monitoring the application of these human rights standards. The development of these standards is an area in which the experience of the Council of Europe is greatest. We in the Union should thus make use of the experience of others.
I believe that the working party set up to produce a Charter of Fundamental Rights is also now in a very important position. In putting it together efforts were made to take different areas of expertise into account. Hopefully, we will receive sound advice from the group on how we can increase the amount of work the EU does to improve human rights, in such a way that we acquire some genuine added value and it is not just a question of putting our initials to these issues.
My vision is that human rights will, in future, become more prominent in very different areas of debate. The active discussion on human rights at the preliminary round of WTO talks at Seattle is a good indication of this. Furthermore, it is worth mentioning the outcome of the meeting at Tampere. In the future, the EU has to take more obvious account of the impact all its work has on the implementation of human rights. The European Parliament, you yourselves, have an important role to play in this. I appreciate it that Parliament closely monitors human rights issues and passes comment, sometimes forcefully and using colourful language, on the actions of governments. In so doing, Parliament significantly complements intergovernmental cooperation. I hope that the first annual report on human rights for its part will facilitate the realisation of this welcome development.
I have purposefully shortened my speech somewhat, as we are behind schedule and, unfortunately, the airline I am travelling with will not delay the departure of my flight just because I am late.
Mr President, ladies and gentlemen, the Commission welcomes the publication of the first annual report on human rights. I think that this publication will strengthen the visibility of the European Union in the field of human rights considerably. The Commission was actively involved in the drafting of the report and worked closely with both the German and the Finnish Presidencies. The Commission feels that a stronger balance should be struck between the three pillars of the European Union in future reports, in order to give a more comprehensive overview of the human rights situation at European level. This report concentrates mainly on questions of common foreign and security policy. One way of achieving greater balance in the future might be to take a more thematically structured approach focusing, for example, on particularly vulnerable groups, such as women and children, or specific questions, such as the monitoring of elections. The Commission will, of course, continue to help the Presidency-in-Office to draft these reports.
Finally, I should like to point out that my colleague Chris Patten, who is very sorry that he is unable to be here today due to a foreign policy commitment, and Poul Nielson and I shall issue a communication on the promotion of human rights and democratisation in our external relations. This communication will be adopted by the Commission in the first half of 2000 and will supplement the Council report on the human rights situation in that it will detail what specific action the Community can take in order to promote human rights in third countries, so that our declarations are backed up by serious, concrete initiatives and support.
Mr President, it is a very great joy that we have at last a report from the Council of Ministers on human rights. I can remember making this request in December 1979 when the Russian troops were getting together to invade Afghanistan. For some reason, over these past twenty years the Council of Ministers or the ministers meeting in political cooperation have been unwilling to put together a document. Now at least we have a document, although I have to say that it is rather thin soup. The careful balance the Commissioner mentioned needs to be made very carefully, but we need facts and details on how the human rights situation throughout the world is being handled. I trust that this first document will be just one step along the way towards bringing us together and helping us to tackle human rights.
It has been an abominable year after all. We have had war, murder, genocide, racism, xenophobia, and I wish we could have had something a little bit more powerful in this document, which was, I have to say, distributed very quickly. It found itself in our pigeon-holes today and it was there for debate with the human rights forum which the President referred to.
These things are in need of quick action. At the human rights forum this morning I spoke to one of the President-in-Office' s Finnish colleagues from the Finnish Foreign Ministry, about a particular case mentioned by the European Parliament recently, the case of Alexander Nikitin, a man who is on trial just a few miles away from Helsinki, for high treason. He is facing the death penalty because he reported on the ecological disaster of nuclear submarines in the Murmansk area. I take it this matter is of interest to the Finnish Government, but even though I raised this question with a member of the Finnish Foreign Office, we still do not have any information and the man is on trial today, and tomorrow. I imagine it is familiar to those who are sitting with the Council of Ministers. I hope someone can tell us something about it.
Mr President, this is, I suppose, the parliament in Europe that takes human rights the most seriously, and we have great possibilities in dealing with countries that violate human rights. I believe that we have to look much more carefully at this question, to tackle those countries that behave disgracefully; the so-called fingernail-pulling governments need to be taken to task, and the European Parliament must be the institution that takes the lead in making sure that human rights are top of our agenda.
Mr President, Madam President-in-Office of the Council, Commissioner, I too welcome this first annual European Union report on human rights. Obviously, we have had Commission documents and many European Parliament reports in the past, but this is the first time that the Council of Ministers has given us this type of text. This demonstrates a welcome desire for transparency. It will, I hope, improve the information given to the public on the specific actions carried out between June 1998 and June 1999 and on the instruments and means available to the EU.
My only criticism is that this report is probably over-optimistic. Inadequacies and grey areas are hardly mentioned. However, the publication of this document encourages me to look to the near future and the preparation of an EU Charter of Fundamental Rights. This project, which must be part of the IGC' s work and which could be completed by the end of the year 2000, is of major importance for the Union, for all those living within the Union and for the applicant states.
Yet we currently have no guarantee that this text will meet expectations. In particular, we fear that the European Council and the Council of Ministers have only very limited ambitions, namely to draft a mere declaration without any legal or binding force. If this were to be the case, the European Union would lose all credibility in its own eyes and in the eyes of the rest of the world.
In addition, there is a concern about the risks of competition and even contradiction between this future Charter and existing texts which have indisputable force. I am referring, of course, to the Council of Europe' s European Convention on Human Rights.
I hope, Madam President-in-Office of the Council, that the Helsinki Summit will reassure us on all these points. You are personally well acquainted with these issues.
Mr President, Madam President-in-Office of the Council, Commissioner, we in the European Liberal, Democrat and Reform Party have a mainly positive attitude to the present report on human rights. Parliament has been wanting to see a report like this for a long time. We are therefore looking forward with pleasure to the tradition which the Finnish Presidency has now initiated. There is a need for specific detail, further development and more thorough analysis We shall be returning to these questions, from Parliament' s point of view, in the report for which I have the honour of being rapporteur and on which there will be a vote in March of next year.
I want to take up a number of questions, however. One of these relates to the policy on minorities, of which there is little mention in the report. The EU quite rightly makes tough demands on the applicant countries where policy on minorities is concerned. We have also reacted very strongly when the rights of minorities in the world around us have been infringed. However, we ourselves are not always as good at putting our own house in order. The EU needs to strengthen its own policy on minorities. Quite a few of the Member States (including my home country, Sweden) have not signed the international declaration on the rights of minorities. This is an example of why the European Union must have a credible internal policy if it is to be credible externally.
The European Liberal, Democrat and Reform Party also welcomes the strategic perspective offered by the report, together with the ambition it expresses to work for a more integrated policy within the field of human rights. The EU, and especially the European Parliament, in fact has a very high profile and very high ambitions in the struggle for human rights. This Chamber has emphatically condemned the death penalty, discrimination, torture and other acts of cruelty. We know that our citizens care deeply about these issues.
The problem is that our policy is not always consistent and integrated, and this sends out some odd signals. Measures must be taken to combat this problem and ambitions need to be raised significantly. If it is to be credible, our perspective on human rights must permeate the European Union' s entire policy, that is to say foreign policy, trade policy, policy on aid etc. What is required, therefore, is to raise the profile of human rights. These ought not to be seen in terms of some incidental ad hoc initiative but must be founded upon a well thought-out, consistent, clear and open policy. We must therefore be better at coordinating internal and external policies. This will mean collecting facts and acquiring better data and engaging in analysis and regular follow-up. It will require cooperation between the EU' s various institutions, between the EU and the Member States, between the EU and the voluntary organisations and between the EU and other countries. The failure to bring about a worldwide moratorium on the use of the death penalty is both tragic and deeply embarrassing.
If this can become a common policy and a common strategy for the years to come, then I look forward to further constructive and fruitful work within this important sphere.
Mr President, the annual report in question is a welcome and important beginning, and its value is underlined by the fact that independent NGOs were equal partners at the human rights forum which has just ended and which was organised on the initiative of the country holding the presidency. This is the start of what must become a tradition.
With human rights there is always the question of weighing up different values against one another: 'horizontal tensions' exist between the various human rights. Since the end of the Cold War they have manifested themselves more dramatically than before in the balance between classic basic freedoms, on the one hand, and collective rights, such as economic, social and cultural rights, on the other. The development has rapidly taken a direction which will weaken collective rights, which have been characteristic, for example, of the welfare state.
Of all the human rights, however, it is freedom of speech that holds a special position, as without free and independent communication the other human and fundamental rights cannot be established and even serious violations of human rights, such as crimes against humanity, cannot be effectively exposed. As the President-in-Office of the Council said, reports on violations of human rights are an everyday occurrence. A free and independent media is also a vital prerequisite of civil society. For this reason, it would be advisable to accord greater emphasis in human rights monitoring and reporting by the Union to freedom of speech and to safeguarding, improving and monitoring the rights of journalists and their ability to work, for example, by devoting a special chapter or section to this area.
As we develop the Union' s own position on human rights we must, as the Foreign Minister, Mrs Halonen, said, be consistent. But we must also maintain a balance. There must be balance between the different types of human rights, the pillars, as mentioned by Mr Verheugen, and the institutions. The European Union cannot complacently and regardless of others develop its own human rights culture in such a way as to upset the balance.
Mr President, in general terms nobody here dares argue against respect for human rights. We should therefore move from the rhetorical to the practical. What has happened to the right to work in a Europe with 18 million unemployed and 50 million living in poverty? What has happened to the right to housing, health or education when millions of people are deprived of these? What has happened to the right of asylum and freedom of movement when countries such as Belgium are expelling gypsies or, just yesterday, fifteen or so Nigerians? The same is true of my country, France, which is refusing to legalise the situation of tens of thousands of illegal immigrants, in many cases packed into detention centres, and which is extraditing Basque refugees.
What has happened to the right to life when the armies of Europe agree to participate in bombardments of civilian populations in Serbia or Kosovo? What response have the Member States given to questions from Amnesty International about having violated Article 5 of the Declaration on Human Rights banning torture and ill-treatment with impunity?
Finally, what has happened to human rights when, as is occurring now, the financial markets are allowed to make people redundant, exclude them and pollute them, all in the name of profit and good returns?
Mr President, I must take the opportunity afforded by the presentation of this lengthy report on human rights to highlight the constant violations of these rights which are being committed, on the basis of Stalinist-style legislation, against intellectuals in all fields who dare to give critical or simply independent opinions of the history of the Second World War. The media and the educational world are increasingly obsessed with the tragedy of the concentration camps in the name of interests that have nothing to do with the defence of the victims' memory.
In Europe, there are currently thousands of historians, sociologists, researchers, experts and ordinary people who are being hounded, persecuted, harassed and condemned. Their only crime is to have assessed, in an independent manner, the ever-changing but sometimes hysterical dogmas imposed on them by hired authors benefiting from full official collusion.
In my home town of Lyons, a young historian with no means of support whom I did not know - Mr Plantin is his name - has been sentenced simply because in the bibliography of a scholarly review which he publishes he included works which correct historical errors which no serious historian of whatever persuasion now accepts. He has been arrested, his computer has been confiscated and each of the usual associations has sued him and extorted large amounts of compensation from him. His former tutors at university have had to apologise, in a show of loathsome cowardice, for the qualifications which they awarded him.
His printer, a rural craftsman, has also been sentenced. He was charged under the act on publications corrupting youth, which could usefully be applied in other areas, and under the legislative act brought in by the French Communist Gayssot according to which, for example, the Germans must still be held responsible for the massacre of thousands of Polish officers at Katyn, even though the Soviets have admitted to this. The magistrates in Lyons who delivered these judgments have simply participated in a witch-hunt.
This is an issue which should be examined by this House, given that it is so keen to guarantee freedom of expression and civil liberties.
Mr President, I would like to answer the question about Mr Nikitin. His trial is taking place in Russia and some time before the trial got under way, the European Union appealed that the person in question should have a trial that met the proper standards. This trial is now also being followed by the Finnish representation in St. Petersberg. We have likewise tried to have an influence on the proceedings through frequent discussions with the Russian authorities. The EU practice is obviously that we take a position on the action of the court when a decision has been made. I would like to point out that we have tried to follow the trial in its entirety. This is one of those examples of issues which we could monitor more in the future, either in terms of subject matter or on a country-by-country basis.
I thank you for the debate thus far, and I will leave our worthy diplomats to follow the rest of it, in which I too would have liked to participate.
Mr President, like the previous speakers, I was going to start by welcoming this initiative from the Finnish Presidency. It is therefore a pity that the President-in-Office of the Council left in the middle of the debate. It does not seem right that we cannot have a proper debate when such an important document is presented. All we are going to get now is a continuous monologue without any response from the other party. In that respect, my words are rather pointless.
However, following on from what was said by the two speakers who came before me - and with whom I disagree - I must say that the fact that Europe, and the European Union in particular, is making human rights its banner - in fact its only banner - is a marvellous thing. This does not mean that everything is perfect and that there is nothing to correct; indeed, the report says as much. The text could be improved upon in many respects - from the internal point of view, for instance -and certain paragraphs concerned with racism and xenophobia provide perfect examples of this. An improvement could also be made by including in the text the EU' s contribution to the fight for human rights in the international sphere. We are faced with a number of challenges and all of this is mentioned in this document which, I must repeat, is an excellent initiative and constitutes a remarkable inventory. I am only sorry that the President-in-Office of the Council is not present to hear this.
There are various initiatives which we could comment on if we had the time. I will mention just one in which I think the European Union should be actively involved, namely the establishment of the International Criminal Court which would end the current situation in which the judicial instruments available to us are quite incapable of dealing with international requests for legal proceedings.
There is no doubt, Mr President, that with the tabling of this report, too, the public' s awareness of the importance of the topic of civil and human rights shows that we have taken another step forwards. We have been considering, over the course of recent months and years, Article 6 of the Treaty of Amsterdam, the reaffirmation of the importance and role in the European Union of the principles of freedom, democracy and respect for human rights, and also the creation of the International Criminal Court and the need we all feel to give greater authority to Article 7 of the UN Charter in order to guarantee respect for human rights, eliminating any humanitarian intervention from rationales which are not based purely and simply on respect for these rights: all of this tells us that a great deal of progress has been made.
Nevertheless, fifty years after the Universal Declaration of Human Rights, we know that no rights are won all in one go and once and for all: I am thinking of Tibet, Burma, Timor and Asian countries where child and women workers are exploited; I am thinking of Kosovo, Chechnya and Africa, a continent that is too often far away and forgotten; I am thinking of the 790 million people in the world who are suffering from hunger or the 300 million children who have to work; I am thinking of the 1625 executions carried out last year in the 72 countries whose legal systems still provide for capital punishment. Finally, I am also thinking of the fate of the Kurdish leader, Mr Öçalan, whose life has to be saved, I truly believe, through all of our efforts.
The very fact that capital punishment is so widespread is one of the most intolerable breaches of each individual' s dignity and right to life: a breach which we feel deeply and which we want to fight, for example, by pointing out that the actual enlargement process of the Union is proving to be not just a factor of peace and security for the continent, but also the way to make applicant states overcome such barbarity. We know that it will be a long and difficult process; this was shown by the UN' s failure to debate the European Union resolution on the moratorium on capital punishment. It was a serious and painful setback, and it is up to us, Members of Parliament, and the Commission, not to let this commitment lie: on the contrary, we must take it up with renewed vigour.
Mr President, at the moment, in the United States, in Virginia, the life of a young Italo-American who has been condemned to die but continues to declare his innocence is just one of the many lives which must be saved. I am taking this opportunity to ask you, the President of Parliament, the President of the Council and the Commission, to take urgent action in making an appeal to the United States to suspend the execution of Derek Rocco Barnabei, because the battle against capital punishment is a battle for civilisation which must be fought every time it is necessary and in every way possible.
Mr President, according to Amnesty International, there are still 142 countries which ride roughshod over human rights, ranging from excessive police violence to tortures and killings. This sober fact overshadows, I believe, the unmistakably positive developments in some countries. More than anything, it places in perspective the memorable fact that an increasing number of countries are abolishing the death penalty and are signing major human rights treaties.
Never before has so much lip service been paid to human rights. Never before has there been so much verbal condemnation without being followed up by sanctions. Human rights violations are a blot on our civilisation, impunity even more so. Nevertheless, we see, thinking of Rwanda for example, that the law is very slow in catching up with those responsible for the most gruesome violations of human integrity - if it does so at all. As such, impunity causes more violations. The truth is that human rights are still too often subordinated to commercial and other interests of Member States. Unfortunately, there is no common strategy as yet. This partly explains why we are so often overtaken by events. Why did disaster have to strike East Timor, Kosovo and Rwanda first before something was done? The international community often watches helplessly.
Our policy for human rights should be credible. There is no room for double standards. China and - to a lesser extent Russia - often remain out of harm' s way a lot longer than certain African regimes. Some will term this selectivity. I prefer to call it opportunism and a lack of courage.
The present report, Madam President-in-Office of the Council, the first of its kind, deserves all credit and is a first step towards a consistent and coherent human rights policy to which the Council, Commission and Parliament, in a joint effort, should give their all.
Mr President, this Council report deserves credit and there is every reason to compliment the Finnish Presidency on its commitment, although I have to add that I deplore the fact that the Finnish presidency delegation has just left the Chamber.
There are mainly three reasons why I welcome the publication of this report. Firstly, it is based on a coherent vision, a vision which rejects a hierarchy of types of human rights, but which emphasises their very interdependence. The report also makes a first attempt to create coherence between the external and internal human rights policy of the European Union, especially the latter being a real innovative step. It has to be said that, compared to Parliament, the Council appears to be leading the way.
Secondly, the report does not fall into the trap of presenting human rights as a European achievement but presupposes universality and adopts a global approach with a great deal of attention being paid to the EU' s action within the scope of the United Nations.
Thirdly, the report is the product of an organised dialogue with the social organisations involved in human rights issues. The forum held here in Brussels over the past couple of days deserves a regular spot in the Union' s consultative network.
There are, however, also a few minus points to be noted. The attempt within the EU to include self-evident human rights issues in the report is very biased to say the least. Why does discrimination on account of race or ethnic origin receive preferential treatment over, for example, discrimination against women and homosexuals, which does not feature or hardly features as an issue at all? Could this be a taste of how the Council will handle the package of anti-discriminatory measures which the Commission proposed last week? Why is no attention being given to other human rights issues prevalent within the Union, such as abuse in prisons or at police stations, killings by armed political groupings and the situation of conscientious objectors, to name only the most obvious issues?
The Council needs to summon up the political courage to spend more time on the internal human rights situation within the EU in the next annual report. In this context, the proposal for a so-called "observation centre" must also be kept on the agenda. After all, experience has taught us that collecting and analysing information is a prerequisite to achieving a sound human rights policy.
Mr President, in Belarus, the Christian Democrat parliamentarians Andrey Klimov and Vladimir Kudinov have disappeared without trace. What has happened to these colleagues of ours?
One contributory and forward-looking feature of this report is the fact that it acknowledges the role not only of political decisions but also of civil society in creating an environment where human rights have the profound and enduring support of the people. The value of this insight cannot be underestimated. The right to life and respect for its inviolability are the basic human rights and therefore both the essence and goal of democracy. At the same time, they express the Christian view of human life which, for two thousand years, has formed a precious part of Europe' s cultural and spiritual heritage and which, as we confront the new millennium, is a valuable asset for Europe to further build upon in the struggle for human rights.
The fact that the European Union has now started preparing annual reports on the ways in which human rights are respected within and outside the EU' s Member States is something which we Swedish Christian Democrats warmly welcome. With the right to life as its theme, the EU should continue to maintain a consistent line on the death penalty and, especially via the United Nations, to challenge those countries which consider it to be ethically and morally acceptable to defend the State' s right to take another person' s life. In the pressing work of extending the EU eastwards, demands for a moratorium on, and future abolition of, the death penalty have, in our own part of the world too, influenced ethical thinking and legislation in the direction of affirming human life.
The present report illuminates the frightening developments affecting the smallest among us, who are also those most precious to us, representing our own future, namely our children. The fact that one million children on this earth work as prostitutes at the same time as dark forces disseminate child pornography is deeply alarming and causes a vast amount of bitterness. On the basis of the right which children have to a father and mother and to secure conditions in which to grow up in a family environment, it is our common challenge, in the face of the new millennium, to allow children' s needs to be our guide in all the work that is done in society.
Mr President, of course, like many of those who have already spoken, I welcome the fact that the Council has now submitted a first annual report on human rights, as called for repeatedly by Parliament. One important point which I would like to raise is the human rights clause in treaties with third countries, which has already been implemented on numerous occasions since 1995. Human rights clauses are a fundamental part of these treaties. People and their basic rights are therefore removed by means of a treaty from the powers of disposal of the other party to the treaty, despite the fact that we have always taken the view that insisting on human rights does not represent interference in the internal affairs of a country.
What is important as far as the practical implementation is concerned, is that both the EU Commission and the Member States have the political will in this particular instance not only to identify violations of human rights and hence of a fundamental part of the treaty, but also to apply the legal consequences provided for, which generally start with consultation and may lead to the suspension of parts or even the cancellation of the entire treaty. But we all know what happens in practice. Time and time again, human rights issues are pushed to one side or even considered to be counterproductive for irrelevant reasons. Either a lucrative transaction hangs in the balance or the agreement or support of some government or other is needed, for example in a particular committee at UN level.
Luckily, non-governmental organisations working in this area cannot afford to take account of such false considerations and I would like to take this opportunity of thanking them with all my heart for their work. And we Members of Parliament, both here and in our national parliaments, should likewise shun such considerations. Denunciations of human rights violations are not merely sound bites in daily politics. We have seen time and time again that the targets, i.e. the governments which are publicly accused of human rights violations, find such denunciations highly embarrassing and try to prevent them.
If we were to ensure that neither governments nor individual undertakings were willing to jeopardise the solidarity of the democratic community of states for the sake of concluding a treaty, these governments would have no opportunity of playing one off against the other. A country such as China, to name one example, still needs our technology. We should not ignore the plight of thousands of prisoners of conscience or suppressed national groups such as the Tibetans just so that we can build a new railway or ensure that a State visit proceeds smoothly.
I, too, therefore support the idea of adding another report to the report here and to the numerous other reports on the same subject. I would like to see more details on individual countries in the next report, for example, on which occasions the Council or the Commission approached which government on a specific matter. One might also offer during such discussions to refrain from mentioning the matter if it is cleared up by the time the next report is published. We can afford to be flexible in form, but not in content!
Mr President, coordination and consistency are essential to a policy on human rights. The Union should now be focusing on the effective implementation of agreements. Implementation should cover three important areas: the monitoring of human rights, the establishment of human rights and the structures of a policy on human rights. The EU must develop monitoring mechanisms to observe the human rights situation both within the EU and in third countries. Monitoring must lead to a comprehensive assessment of the situation with regard to human rights. That assessment must include an analysis of the human rights situation, a decision on measures to improve that situation, a programme to monitor the impact of the measures on the situation, an evaluation of their success and a public report on the assessment and its results. It is important that we report on the problems within the EU as effectively and openly as on those in third countries.
In recent years, the EU has witnessed within its borders police violence, which has often been targeted against persons from outside the EU, cell deaths and discrimination against sexual minorities. The lack of protection for refugees is perhaps the biggest human rights problem within the EU. The Union policy on refugees, like that of the Member States, lags behind the standards we could expect from economically developed countries. Matters relating to refugees and asylum are for us primarily matters of security and control. The practice clearly contravenes the obligations of the Geneva Convention.
The common EU strategy on Russia should emphasise the importance of human rights. Establishing human rights is one of the greatest challenges in the attempt to increase Russian prosperity and stability. The human rights situation in Russia today is alarming. The aims of security, stability and sustainable development associated with the northern dimension will only be of secondary importance if we neglect the issue of human rights.
It is time we realised the European Parliament' s idea of a monitoring body to be set up within the Commission to promote an efficient human rights policy and report on questions relating to human rights. A respect for human rights and the protection of the rights of minorities are major requirements for accession to the Union. Taking criteria relating to human rights and minorities as serious conditions of membership would require that these criteria and the obligations of applicant countries towards their minorities be accorded the same status as other fundamental criteria in the negotiations on membership.
Thank you.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Turkey
The next item is the joint debate on the following reports:
(A5-0071/1999) by Mr Morillon, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council regulation regarding the implementation of measures to promote economic and social development in Turkey;
(A5-0070/1999) by Mr Morillon, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council regulation regarding the implementation of measures to intensify the EC-Turkey Customs Union.
Mr President, ladies and gentlemen, my reports follow on from the report published last year on Turkey by Mr McMillan-Scott and Mr Swoboda and from the resolution of this House of 6 October which concluded on the importance of expanding the European strategy for Turkey. This House should therefore be able tomorrow to adopt these two proposals for European Parliament and Council regulations on the implementation of measures, on one hand, to promote economic and social development in Turkey and, on the other, to intensify the EC-Turkey Customs Union.
The first proposal involves financing, over the next three years, up to a total of EUR 135 million based on Article 130 of the EC Treaty. This requires the codecision procedure to be used. The second proposal which, over the same period, provides for a commitment of EUR 15 million, may come under a simple consultation procedure.
The EU is therefore prepared to resume the financial aid decided on in March 1995 under the Customs Union agreements. This aid has been blocked since then due to a lack of unanimity in Council.
I will not expand on the reasons for this blockage other than to say that the crisis in the Aegean played a major part. European concerns in the essential areas of respect for human rights and the protection of ethnic minorities were also very much taken into consideration. In this respect, the forum which was requested by this House should have an important role to play. It could use the existing structures, particularly within the Economic and Social Committee of the European Community.
The proposals for regulations submitted for our approval will, under these conditions, help to encourage the continuation of the current political development. They contain a clause authorising the Council to take the appropriate steps if it were proven that the most basic rights were being violated in Turkey. This clause stipulates that either this House or the Commission could propose suspension to the Council.
I must stress that if we care about the coherence of the strategy adopted and approved by this House in recent months, we should avoid introducing, through our amendments, any measures which would block the process that has been started. We must not lose sight of the importance of encouraging a fruitful dialogue with Turkey, if only, for example, for obvious geostrategic reasons.
Finally, as a reminder, although the provisions establishing all this aid involve financing over three years of EUR 150 million, the European Union' s trade surplus with Turkey has doubled since the entry into force on 1 January 1996 of the Customs Union agreement, thereby increasing in four years from EUR 4 billion to EUR 8 billion.
I truly believe that the Community must now honour its previous commitments so as not to discourage all those in Turkey who are resolutely committed to the Customs Union route and who have therefore decided to attach their country to the European Economic Area.
On behalf of the Committee on Budgets, I want to recommend the Morillon reports. The Committee on Budgets' amendments have been integrated into the reports, and one could wish for nothing better. In the Commission' s proposals concerning resources for promoting economic and social development in Turkey and for extending the Customs Union between the European Community and Turkey, it is proposed that the period 2000-2002 should be covered, because the year is now so far advanced that it is too late to establish new budget headings for this purpose in 1999. The Committee on Budgets also wishes reference to be made to the interinstitutional agreement of 6 May of this year and for it to be stated that the recommended amounts for the period 2000-2002 should constitute a portion of the multiannual financial framework for the MEDA programme so that it is apparent that we are not concerned here with a new expenditure item.
Ever since the European Council confirmed in December 1997 that Turkey could apply for membership of the EU, efforts have been made to create the opportunity to provide financial aid with a view to promoting economic cooperation and bringing Turkey closer to the EU. This, then, is the background to these proposals, on the one hand, for a three-year subsidy of EUR 15 million when a start is made on implementing the Community' s regulations and developing the Customs Union between the EC and Turkey and, on the other hand, for the subsidy of EUR 135 million for developing the economically backward regions of Turkey. These resources therefore have nothing to do with the special subsidy, proposed in the budget for the year 2000, for reconstruction and aid in connection with the earthquakes in Turkey.
In 1998 and 1999, Turkey was allocated grants under the MEDA programme, the European Parliament' s having approved the Commission' s programmes following participation in an interinstitutional working party. The Committee on Budgets also decided that this working party should be maintained during the reading of the Budget for the year 2000.
I have just one technical remark on Amendment No 15 in the report concerning economic cooperation where it is stated that the Council (with a qualified majority) or the European Parliament can decide to suspend the partnership. We are talking here about joint decision making, so the Council cannot decide without Parliament' s being heard. This is just by way of clarifying the interpretation of this proposal.
Finally, I should say that, this year, the policy-making process has been delayed by the parliamentary election and by the special circumstances in connection with the Commission' s departure. It is good that a resolution can now be adopted to press ahead with the financial aid in accordance with the political conditions linked to the grants.
Mr President, Mr Morillon is to be congratulated for producing these reports in very difficult circumstances and with very little time. We are all in his debt and his reward has been the favourable vote in the Committee on Foreign Affairs.
These reports clearly respond to commitments made by the European Union. The Customs Union with Turkey has to be accompanied by special budget aid and a series of special loans from the European Investment Bank, in addition to the programmes provided for under the MEDA programme and procedure.
This aid consists of two types of measure. The first is aimed at strengthening economic and social cohesion and overcoming the regional development inequalities within the country. The other is intended to help Turkey gradually gain access to the Community market, take on the acquis communautaire and intensify the Customs Union. For this last objective, a three-year multiannual framework of EUR 15 million is provided. As no budget cover exists for these amounts in 1999, the multiannual financial framework of the programme will have to be extended by one year to 2002, as mentioned today by the rapporteur. The appropriations for 1999 will also have to be included in the draft supplementary and amending budget.
It is impossible to separate the Morillon report from the general context of relations with Turkey. We have today debated with the President-in-Office of the Council and the President of the Commission the problems which have occurred, the proposals made by the European Commission in its report on the Helsinki Summit and also the position which the Council of Ministers will presumably adopt.
This House adopted a resolution in October which clearly marks the line which should be followed by the European Parliament. However, as stated today by Mr Poettering, on behalf of my group, there are some disagreements within our group as to the importance, nature and scope to be attributed to Turkey' s application.
I particularly believe, and I said this in the debate in October, that for the first time all the pieces of the Turkish jigsaw are on the table, namely the problems of the Aegean islands, Cyprus, human rights and ethnic minorities. A major debate is currently in progress on the ratification of the death penalty imposed on Mr Öçalan.
I agree with the rapporteur that the vote on these reports should not now be taken off the agenda. This House has made an inescapable commitment to a moratorium on the death penalty, as we did in the debate in the last plenary part-session, on which I understand the President has written to the Turkish authorities. I therefore feel that the European Union must honour its commitments and, at the same time, recognise that nobody has been executed in Turkey for fifteen years.
This must not lead us to forget the commitment we have made to the defence of human rights, fundamental freedoms and the ethnic minorities in Turkey. In my opinion, we must be very clear and send an unambiguous message to the Turkish authorities about what they can expect from us and what their corresponding rights are. We must be extremely clear in this respect, by stressing that they are entitled to apply but that it is not in our interest to start these accession negotiations until the Copenhagen criteria, and the political commitments in particular, have been met.
The European Union' s commitment must be to therefore very firmly support the excellent reports presented by Mr Morillon.
Mr President, these two reports which the Group of the Party of European Socialists supports - and we should like to thank Mr Morillon for the work he has put into them - is an important contribution to Turkey' s rapprochement with Europe. I agree, however, with Mr Salafranca Sánchez-Neyra that these reports are part of a larger pattern in our relationship with Turkey. I think that the most important message which is coming out of the European Union at the present time is that Turkey is entitled to apply for membership of the Union. It might well be said that this is an opportunity which Turkey has had for almost thirty-five years, ever since the Association Agreement. It is, however, important that we point this out at the present time.
We need a democratically stable, socially and economically developed Turkey in the European partnership. That is important for our security and our future in Europe. For us, the views of the democrats in Turkey and of those struggling for human rights within organisations dedicated to that purpose are obviously very significant. Almost all of these people are in favour of Turkey being regarded as an candidate country. The Kurdish question, the issue of Cyprus, torture and breaches of human rights are also, at a serious level, European matters which will be discussed, examined and dealt with at different monitoring stations within the European Union. In this way, resolutions and the war of words will be translated into the genuine work of reform involving clear and agreed goals. At a big international seminar two weeks ago, arranged by the Friedrich Naumann Foundation, all the Turkish parties, including the old Welfare Party, declared themselves in favour of applicant states such as Turkey becoming members of the European Union.
For Turkey, this now means that matters have become serious. The move must now be made from ambitions and intentions to the purposeful work of reform in accordance with the Copenhagen criteria. For our part, we now want to challenge the Turkish government to translate their words into action and show that they are serious in their endeavour to enter the European partnership. We should then demonstrate that we too are serious about their efforts.
Mr President, it is a pleasure to welcome the two outstanding reports put forward by Mr Morillon, and I turn first to the report which he has prepared on Customs Union to say how much we welcome that report in which we must remind Turkey that she too has to play her part. The European Union has made major efforts over a number of years to ensure this Customs Union is successful, and Turkey herself must now ensure that she fulfils the role that she is called upon to play.
I also support what is perhaps the more contentious report. It is a welcome report on economic and social development in Turkey and was supported in the Committee for Foreign Affairs this week. Here the joint forum has to be of major importance, and again both sides must fulfil their role. We are, of course, confident that we will do so. We remain confident that Turkey will also.
In this period of time before Helsinki, it is vital that we look too at the rule of law, human rights, respect for minorities, protection and recognition of their cultural identity and support for measures seeking to abolish capital punishment, one of the amendments that came before our committee to the Morillon report this week.
We have, of course, the unhappy fact of one death penalty upheld in Turkey at this very moment. But I believe there is good news that we can focus on even in that tragic situation where the possibility of a citizen losing his life at the hands of the State is upheld by the Court of Appeal. May I remind my colleagues here today that Turkey has not used the death penalty in practice since 1984. There has been an effective moratorium in place since then with the result that 53 people who were defined as subject to what we would call cruel and inhuman punishment, have had their cases put on one side.
At the moment the Minister for the European Council and Human Rights, is reported in today's issue of Milliyet, the daily paper, as being firmly against capital punishment. There is a new law coming to the Turkish Parliament in the year 2000, put forward by academics, in which for the first time ever the proposed criminal justice bill does not contain the death penalty. Let us hope and believe that in this year 2000, Turkey's commitment to our millennium year globally will be the abolition of the death penalty once and for all through the democratic parliamentary process.
Mr President, the European Union is about to take a major decision which may change relations with Turkey radically. The Commission has proposed that Turkey should be accorded candidate status. If the Council in Helsinki accepts this proposal, it would lay the foundations in Turkey for a new form of dialogue with the European Union, in that Ankara would then have the prospect of future membership. It would also mean that the Union would have to keep its promises. The rapporteur' s proposals allow the mistakes of 1995 to be corrected, when the European Union intensified relations with Turkey, without guaranteeing the necessary financial aid. Financial aid for Turkey cannot be divorced from obligations in the fields of social development and democracy, rule of law and respect for human and minority rights.
This is referred to equally in both reports because it is important that participation in the European economic system should go hand in glove with democratic development. Another important point is the involvement of the European Parliament. Its debates can provide further transparency and raise the political and democratic profile of relations between the European Union and Turkey. The case of Öçalan - I am referring to the death penalty - raises the question of how we will have to deal with such issues in the future. There can be only one response from all the political groups in this House and that is the demand that capital punishment be abolished. It is not a question of making an angel of peace of Öçalan. On the contrary, we need to demonstrate that respect for human rights means much more than empty rhetoric, of course it does, and not just in Turkey.
This House should call on Turkey to comply with the judgement of the European Court of Human Rights, which is incompatible with the execution of Öçalan. I can read Turkish and I am pleased that, so far, I have seen no reports of negative reactions from the government in Ankara in the Turkish press or in other Turkish media. That gives me reason to hope.
Despite everything said about Turkey today, it is important for us to pursue the new Turkish policy of the European Union. In this sense we support the two reports as a contribution to the democratisation of Turkey.
Mr President, as far as the content of the two reports is concerned, I would find it relatively easy to support them, despite certain shortcomings. They succeed in presenting the political requirements of cooperation with Turkey clearly and consistently, especially the need for compliance with, and development of, human rights, including the rights of the Kurdish people, the demand for the abolition of capital punishment, the strengthening of the civil society, greater involvement by non-governmental organisations and the abolition of social deprivation and regional under-development.
The fact that these changes were necessary reflects badly on the Commission. The fact that they were possible reflects well on the parliamentary committee and the work of Mr Morillon. Nonetheless, my decision has been made extraordinarily difficult. The Commission maintains in its proposal that a process of democratisation and promotion of human rights has been introduced in Turkey and we heard similar words from Mr Prodi this afternoon. The committee, on the other hand, only talks clearly of the need for such a process, but not of an allegedly positive development already under way. Not only does that appear to be decidedly more realistic to me; it also tallies with the evaluation which the Commission itself made in a communication to the Cologne Summit on 3 and 4 June this year. Twice it says that it sees no noticeable improvement, at least on the Kurdish question, and it rates any chance of further improvement as doubtful given the rise of, in the Commission' s words, the ultra-nationalist MHP party. I am most baffled as to what our optimism is actually based on and why the Commission has circulated two contradictory assessments.
From where I stand, it appears perfectly clear that there has been no real, positive development in the issues raised. The Turkish Vice-Premier Bahcelý of the MHP stated in connection with the upholding of the death sentence on Öçalan - perhaps it only appeared in the German newspapers - that Europe should not be encouraged to interfere even more boldly in Turkish affairs and President Ecevit expressed the view that a judgement by the Court of Justice in Strasbourg need not be accepted. That clearly contradicts the commitments entered into by Turkey as a member of the Council of Europe. Their own international legal commitments continue to be openly disregarded by Turkish officials when it comes to human rights.
I consider the honest offer of membership of the European Union to Turkey to be strategically correct and necessary. The European Union must have room for and an interest in including Turkey and must clarify that unequivocally once and for all. However, there can be no cutting back on demands for democratisation of the constitution and political realities, fundamental improvements in respect for human rights, a political solution to the Kurdish question and an end to the occupation of northern Cyprus. All this is still outstanding.
Tomorrow we must adopt either the Commission version or the committee version of Article 3(2). Both versions contain terms for suspending cooperation in the event of fundamental violations of human rights. I see these violations and therefore consider that it is wrong to pass this text at this point in time. That would push our own paper and our own credibility ad absurdum. My group therefore is in favour under these circumstances of deferring both reports. We sent a proper signal to the Russian Government in a similar situation two weeks ago. We should handle this matter in the same way.
Mr President, at a time when the European Parliament is deciding on new forms of support for Turkey, we would like to point out that we are amongst those who say that Turkey must be helped and deserves to be helped in its process of transition to full democracy. I would even go so far as to say that the European Union should encourage cooperation between its Member States and Turkey. The reports that we are debating here today nevertheless give us the opportunity to reflect once again on Turkey' s progress in terms of human rights and the protection of minorities. In this context, we were extremely concerned to hear of the confirmation by the Supreme Court in Turkey of the death sentence on Öçalan.
I am a Member of the European Parliament for Portugal, a country that abolished the death penalty as long ago as the 19th Century. We were, moreover, the first European Union country to do so. Personally, I reject this form of punishment, both out of conviction and because I do not think that it achieves any of the aims that punishment seeks to achieve. Consequently, we feel that it would now be timely to give yet another very clear signal that the preservation of human rights and the protection of minorities in Turkey are still an essential condition for the European Parliament to show its solidarity in terms of cooperation and support for that country.
Mr President, I would like to point out that just yesterday, here in Strasbourg, the European Court of Human Rights accepted a request for a stay of execution for Öçalan whilst it examines the case. I was also pleased to read that President Nicole Fontaine reacted speedily to the confirmation of this sentence and I also read that she would intervene with the President of the Turkish National Assembly in order that it should not confirm the carrying out of the death sentence. I do not know if she was able to obtain any guarantees from him or not. My feeling is that the European Parliament should look with the utmost caution at developments, not just in this case but also in Turkey' s human rights situation, and in the protection of its minorities, and this caution should be matched with an equal degree of firmness.
To this effect, tomorrow I shall propose - contrary to what others here appear to think should be done - that we postpone voting on the two reports until a later sitting, and I would therefore ask the President of the European Parliament on behalf of the institution over which she presides, to formulate a clear request to the Helsinki European Council that if the decision by the Turkish authorities stands, the Council should adopt a firm position with regard to Turkey' s application to join the European Union. I think that only in this way will the European Parliament be effectively and unambiguously defending principles and values rather than just stating them.
Mr President, I have spoken out several times in favour of Mr Öçalan, but I have to say that the debate on Turkey must not focus solely on the case of President Öçalan' s death sentence, because Turkey as a whole is undemocratic; in Turkey, human rights are not respected. I visited Turkey as a member of the Committee on Human Rights of the Parliamentary Assembly of the Council of Europe, and I therefore think I am speaking after due consideration. It is not only the Öçalan case which leads me say that Turkey is not yet ready to apply: Mr Öçalan, among other things, was practically handed over by the D' Alema Government - a black mark against Italy' s name - but on the other hand, it was precisely from the Italian Penal Code that Turkey borrowed article 155 of its own Penal Code, which permitted Mr Öçalan to be condemned - article 155 of the Turkish Penal Code was copied from article 241 of the Italian Penal Code - and therefore I was not in the least surprised by the position of the Italian Government on this case either. Be that as it may, Turkey still has the death penalty: well, while it is hard to change the mentality of the police and change the situation in the prisons, a law is, nevertheless, sufficient and a parliamentary vote is sufficient to abolish the death penalty, which is what many countries in the European Union have done. How one can have capital punishment and at the same time ask to join the European Union is something that still astounds me, but I am even more astonished that there is talk of granting candidate status to a country that has not yet abolished capital punishment. For this reason too, therefore, I am in favour of postponing the vote.
Mr President, we support the reports drafted by Mr Morillon on the promotion of economic and social development in Turkey and the strengthening of the Customs Union between the European Union and said country, especially in light of the fact that this country was twice struck by earthquakes this year.
Indeed, it is the exactly the latter circumstance which threatens to thwart the Ecevit Government' s opportune intention of starting to eliminate the grinding socio-economic disadvantage of the Turkish south-eastern provinces. The rapporteur is right in stipulating that EU-financed projects and programmes, in particular, should benefit those sections of the Turkish population who are lagging behind.
However, we do not wish to conceal the fact that we certainly would not want to interpret this helping hand from Brussels to Ankara as a political gesture pointing towards candidate status vis-à-vis the EU. In our opinion, the agreed Customs Union offers plenty of scope for Turkey to be given opportunities for development. As far as we are concerned, the highest level of European cooperation with Turkey has been reached with this effort.
Quite significantly, the appeals made to Turkey by the rapporteur and other submitters of amendments, to finally walk the difficult path to becoming a democratic constitutional State, are in line with our fundamental objections to confirming Ankara' s candidate status. Why does the European Union not speak in plain terms? False hope on both sides would, in any case make us fear for a speedy relapse into the old situation of "cold friendship" .
Mr President, I wish to congratulate General Morillon on his report and also recognise the important contribution made by his predecessor in this work, Edward McMillan Scott.
Let me just take a slightly different tack to that pursued by a number of the previous speakers. I really believe that we should be talking in more encouraging tones to Turkey at the moment. Many of us wish to see positive progress in the development of the Union's relations with Turkey, and it is most important therefore that obstacles to the provision of EU financial aid for Turkey are removed as soon as possible. Not only that, but in recognition of Turkey's candidate status, which we trust will be endorsed and taken forward shortly by the European Council in Helsinki, we should be thinking in terms of a more ambitious programme of assistance.
After all, the measures proposed are aimed at enabling Turkey to put in place the necessary structural adjustments resulting from the Customs Union which operates very much at the moment in the European Union's favour. Mr Prodi, when he was speaking to this House on 13 October, suggested that an accession partnership similar to the partnerships established with the official candidate countries would also help Turkey move steadily towards meeting the membership criteria. It is recognised that accession negotiations cannot commence until the political criteria are met but we must give Turkey every assistance to get to this stage.
In Parliament's resolution of 6 October, we resolved to work speedily on the technical and financial assistance necessary to complete the Customs Union; and we called on the Council to support the necessary measures. We have now reached that stage and trust that Council will be wholly supportive of our proposals. We should also be prepared to begin consideration of measures that will help bring Turkey closer to our values and our economic approach.
Mr President, I should like, first of all, to congratulate General Morillon on his excellent report. The Morillon report provides us with a good opportunity to discuss a European strategy for Turkey without beating about the bush.
I am sure we all agree that, in the European Union, no issue has been as controversial and given rise to as much tension and opposition as that of relations between the European Union and Turkey, and this is understandable, because Turkey has nothing in common with any other country involved in the enlargement process. The other twelve countries together create fewer problems than Turkey does alone: economic and social problems, problems relating to human rights, democracy and respect for minorities. In short, it has created problems of security and stability in south-east Europe by basing its foreign policy either on open violence, as in Cyprus where it continues to occupy the northern part of the island, or on the threat of violence, as when the Turkish parliament officially stated that if Greece exercised its sovereign rights in territorial waters in the Aegean this would be a casus belli.
The question of a European strategy for Turkey is basically quite simple. The European Union is not going to change for Turkey' s sake, but Turkey is going to battle to become a European country. Europe is not going to become Turkish; Turkey is going to become European. The European strategy for Turkey must make clear to the Turkish political classes and to Turkish society that there is not going to be a separate set of rules for Turkey and that Turkey must meet all the criteria set in Copenhagen and Luxembourg if its European prospects are to prosper.
The Union must make it clear in the run up to Helsinki that it should respect international law on Cyprus. The Union must make it clear that the integration process for Cyprus will continue, regardless of any form of blackmail by Turkey. The Union must ensure that all applicant countries, Turkey included, respect international treaties and international law and cooperate with neighbouring countries to promote peace, and that any disputes are resolved through international law and international judicial bodies, such as the International Court of Justice in The Hague. Yes, Turkey should become a member of the Union but it should leave violence, unlawfulness and autocracy outside Europe' s door and enter in peace and democracy. That is what the Turkish people want and it is what its neighbour Greece and its fellow citizens want.
Mr President, Commissioner, the European Free Alliance has not approved of Customs Union in the past. The majority in this Parliament did approve following tortuous debates since approval would encourage the Turkish Government to arrive at an acceptable human rights policy, true democracy and a political solution to end the Kurdish issue.
We find that the outcome is not altogether convincing. With the sentencing to death of the Kurdish leader Öçalan and confirmation thereof, we are once again faced with the tragic consequences of an unresolved request for respect and right of self-determination on behalf of a people, the Kurdish people, in Turkey.
In Turkey, a great deal of pressure is being exerted by various parties and groups on Turkish society to demand the execution of Öçalan. Turkey is not yet ready to abolish the death sentence by a long shot, even if the death sentence is not actually carried out. Turkey has to provide us with a guarantee that the life of Öçalan will be spared. If this is not the case, the hope that a political solution will be reached for the Kurdish issue in Turkey will once again be dashed. The despair of the Kurds will not do much for stability in our countries either. We know that thousands of Kurds live here.
I would nevertheless like to join in the congratulations extended to the rapporteur, as the text of his report is, in many ways, an improvement on the Commission' s proposal. One could say that the financial support follows on from earlier decisions reached by us. But think it through: if we vote on the text, the report stipulates that financial cooperation can be suspended in the event that the democratic principles of the constitutional State, human rights or fundamental liberties are violated. Does this not imply that, if we grant financial benefits today, the goalposts for human rights, etc. have already been set and that, consequently, only a deterioration of the current situation could lead to suspension? As far as we are concerned, the goalposts of these measures do not go far enough. We would like to see the situation in Turkey drastically improve in terms of democratisation and human rights and in terms of a solution to the Kurdish issue, but we hope that this is possible without having to exert financial pressure.
Mr President, because of our feelings of solidarity and fraternity with the people of Turkey, we oppose that country' s accession into the European Union because, as the experience of the Greek people has shown, the Turkish people have nothing positive to gain from it. However, we are being urged to vote in favour of the two regulations and the release of the relevant appropriations to Turkey, both because it has made significant progress towards democratisation and in order to encourage it to go still further in that direction. Contrary to claims by the Council and the Commission to the effect that democracy is progressing in Turkey, claims which demonstrate that the first to benefit from progress are the multinationals, it is blindingly obvious that the situation has, in fact, deteriorated.
So what is happening today? Turkey is still illegally occupying 38% of Cyprus in full contravention of international law, it is continuing with its provocations against Greece; it is still engaged in barbarous ethnic cleansing and genocide against the Kurdish people; it still insists on resolving the Kurdish issue through military intervention and it is continuing its military operations against the Kurds in Northern Iraq. Over 12 000 political prisoners are being held in its prisons where torture and murder are an everyday occurrence. Leila Zana, winner of the Sakharov prize, is still in prison, as are three Kurdish parliamentarians and famous writers and journalists. Recently, twelve political prisoners protesting against inhumane prison conditions were murdered.
Then there is the case of Mr Öçalan who, aside from the inhumane way in which he was abducted and imprisoned, was sentenced to death in a mockery of a trial, and whose sentence was unanimously upheld two days ago by the Turkish Supreme Court of Appeal. That shows just how sensitive the Ankara authorities really are to appeals for democratisation. Secondly, we are told that if we accept these regulations and release these appropriations, it will help the democratisation process. We were told the same thing when the Customs Union was signed five years ago. However, neither the constitution nor the criminal code has been democratised. The death penalty has still not been abolished, nor has the Kurdish issue been resolved politically and, according to statements by Turkish ministers, the Cyprus question "is no longer an issue" . So, believe me, if we vote in favour of the two regulations under discussion, despite their positive aspects, then this will certainly encourage the Turkish regime, which claims that Turkey is the most advanced democracy in all of Europe, to tighten its existing policies. We do not want to hit the forces fighting for true democracy, we want to send a message of solidarity to prisoners and push for real democratisation of the regime, which is why we urge you to vote against these two reports or, at least, to refer them back to the committee until such time as Turkey shows tangible evidence of democratisation and respect for international law.
Mr President, once again, a few weeks after the debate on extending the SOCRATES programme to young people in Turkey, Parliament is going back to addressing the controversial issue of relations between the European Union and Turkey. This time, instead of culture, the nature of the European intervention is intended to support the social and economic development of the Mediterranean country and, for the umpteenth time, the question that we are all silently asking ourselves remains: can, and indeed should, the European Union in any way support a State that is geographically close, if not contiguous, surrounded by the same sea that washes upon the coasts of Southern Europe, even if that State appears extremely distant as regards respect for human rights? We are disappointed to note that since 1996, the year when the Aegean Sea crisis led the European Community to block the agreement on the Customs Union with Turkey, no headway has been made towards obtaining total respect for civil rights and the protection of minorities. While the Turkish Government has made some half-hearted attempts in recent years, the recent death sentence placed on the Kurdish leader, Mr Öçalan, has made any possible political rapprochement between Turkey and the European Union more remote. And yet, as we have maintained several times in this Chamber, the process of a community' s democratic growth also occurs through its economic and social development. To deny the financial aid proposed by the Commission for the next three years for the development of the Customs Union would, especially at this tragic time when this Mediterranean country is on its knees following a terrible catastrophe, contribute to exacerbating a downward spiral with unimaginable consequences to Turkey.
To conclude, the Italian delegation from Alleanza Nazionale thinks it more sensible to have a carefully considered acceptance of cooperation with Turkey, subordinating it to specific, tangible actions to bring its government into line with western European democracies. Democracy has a price, Mr President: asking Turkey to pay it is an act not of weakness, but of great responsibility.
Mr President, Commissioner, allow me to start by thanking Mr Morillon for his extremely factual report and his conscious effort to stick to the point. Commissioner, because we have heard some criticism of the Commission, I would like to congratulate you and your officials, who are with us today, for the committed approach which they take to this issue, and for always communicating and discussing matters with Parliament.
Of course, assessments sometimes turn out differently in various Commission documents and papers. But perhaps that has more to do with erratic Turkish policy, which sometimes makes more and sometimes makes less progress. But anyone who sees things as they really are will note that some progress has been made over recent months and it deserves acknowledgement. We must not fail to take the matter seriously, as some previous speakers have said and done, for to do otherwise would only give succour to the Turkish government! What I wonder is: how come Akim Birdal is in favour of introducing a new strategy, how come other Kurdish representatives are in favour of our introducing a new strategy, how come the entire opposition to the government and civil society are in favour of our introducing a new strategy if all it does is support the government?
I should like to extend my special thanks to the Greek government and to foreign secretary Papandreou; that was a courageous step, especially in light of domestic political relations. It was also a highly risky step which was clearly also motivated by the situation in Cyprus and the attempt to bring Cyprus closer to the European Union and find a political solution to the Cyprus question.
So we are not uncritical of Turkey; on the contrary. I repeat, Turkey would be a lot further down the road to Europe if it had applied fundamentally different measures in the field of human rights and minority rights in good time, at the right time, especially with regard to the Kurdish question, democracy in relation to Greece and a contribution towards solving the problem in Cyprus. But if the Council decides in the next few days - I say if - to officially recognise Turkey as a candidate, then Turkey must realise that the ball is in its court. Then it will be up to Turkey to make the next move, because we will have made a move, partly in response to the minor changes which we have seen, partly in anticipation of what might, should and must follow. But then the ball will be in Turkey' s court and it is up to Turkey to make the next move if further progress is to be made in bringing Turkey and Europe closer together. We want to have Turkey in the European Union, but Turkey knows full well that only a Turkey which recognises the Copenhagen criteria can become a member of the European Union. Every candidate country knows that and Turkey should know it too. I trust that it will soon take steps to meet these criteria. It will, without doubt, take a number of years, but the more quickly Turkey acts, the more quickly it will become a member of the European Union.
Mr President, I do not know if it is symbolic in any way that the report on these issues was put forward by one of our colleagues, who happens to be a General. This distinguished colleague endeavoured to improve the Commission' s proposals. However, we should refer both these texts back, because we are not a schizophrenic parliament which says one thing for Chechnya and another for Turkey. We cannot afford to be a parliament which is politically dead.
The Helsinki Summit takes place in a few days' time. And what will our message be? Everything' s fine? We have adopted the regulations? Never mind about Öçalan? Never mind, look at it from a tourist' s perspective! In Greece, Turkey and the Eastern Mediterranean, we slaughter a cock and daub its blood over the foundations of a new house. Never mind if Öçalan is sacrificed or is in danger of being sacrificed over the foundations of Turkey' s accession to the European Union?
Is that what we are going to say to the Summit? And for what? For two regulations, one of which is illegal and pure sleight of hand. It has made Turkey, an applicant country, out to be a developing country so as to get round the unanimity rule in the Council of Ministers of the European Union. In my view, the European Parliament should stand its ground and should allow not only Turkey but also the Turkish people into the European Union and, in the process, it should intervene to give the Turkish people the rights they have so far been denied.
Mr President, I would like to thank Mr Morillon, because the Turkey dossier, as we have seen, is not an easy dossier. We have discussed it a lot lately; today we are debating two proposals for regulations on strengthening the Customs Union and on interventions that aim to improve Turkey' s economic and social development. We are doing this on the eve of the Helsinki European Council, where Turkey' s possible application to join the European Union will be decided, and we are doing this in a context in which we have seen Mr Abdullah Öçalan' s death sentence confirmed by the Turkish Supreme Court, followed by a request for a stay of execution from the European Court of Human Rights and a declaration by the Turkish authorities, delivered by Prime Minister Ecevit, that they would prefer the legal process to be completed, including the appeal by the defence lawyers, before making the government' s position known and before putting the issue before parliament. Therefore, the matter is not closed and, once again, it falls to us to choose a strategy.
I believe that Parliament has decided to invest in the democratic growth of this country. But our alternative is not a choice between, on the one hand, a position where there is a complete refusal to cooperate, as is currently the case, and on the other hand, an uncritical acceptance of events. I would remind all Members of parliamentary Amendment No 11, which lets us keep control of the way this cooperation will develop. The fact remains that, together with the wider picture, mentioned by many Members, and Mr Swoboda was the last person to do so, the fate of Mr Abdullah Öçalan is still a pressing matter that must be resolved once and for all.
Today, President Prodi told us that, so as not to sour Turkey' s attitude, its application to join the Union will be legitimised at Helsinki. This is a major step forwards, but it is a shame that Turkey has not taken any such positive steps. We are all indignant at the confirmation of the death sentence on President Öçalan, we are all united in asking for a gesture from the Turkish Government, and then there is the moratorium on capital punishment: it is likely that the sentence will be suspended, despite the government' s grave decision not to respond to the request from the Court in Strasbourg. Of course, this is not without importance, but is it enough to convince us that Turkey has its house in order so it can join the Union? No. Every day in Turkey human rights are violated: there are thousands of political prisoners, and union and religious freedoms, freedom of opinion and minorities' freedoms are repressed. In the light of the extraordinary event and unilateral actions for peace, whereby the PKK chose to abandon the armed struggle and implement a ceasefire, and in the light of numerous leaders of the PKK choosing to turn themselves in to the Turkish authorities in order to reaffirm their choice of wishing to negotiate for peace, the Turkish Government gave only negative and scornful responses. Some young Kurdish refugees visiting the European Parliament asked us: will you help us return to our villages? They have been destroyed - will you help us rebuild them? As much as I welcome and am grateful for the content of the Morillon report, I think that we must send out a strong signal by postponing this decision until the Turkish Government confirms the stay of execution and begins talks to find a solution to the Kurdish question. There can be no double standards when it comes to the right to live.
Mr President, ladies and gentlemen, although the two regulations being debated here today have in fact nothing to do with the debates which will be held in the General Council next Monday and in the European Council in Helsinki a few days later, I am of course aware of the fact that the political context and timing cannot be ignored here and that we must naturally discuss the overall problem of relations between the European Union and Turkey in conjunction with these two regulations and that is what most speakers have done here this evening.
I am most grateful for the debate which has been held here because it was a highly factual debate which made very valuable and important points, especially for the attention of Turkey, because Turkey will have to gauge the political mood which prevails in Europe towards its application to join the European Union. Firstly, however, I would like to extend my most sincere thanks to the rapporteur, Mr Morillon, for the two reports which he has submitted and to express my appreciation to him and to Mr McMillan-Scott and Mr Schwaiger for their contributions.
I think the report is so important because the European Parliament subscribes in it to the view that the European strategy represents a suitable way of extending relations between the European Union and Turkey and that financial support is needed in order to implement the strategy.
Allow me to take this opportunity to explain once again the change in strategy towards Turkey, and I certainly do not take what Mr Brie said as a reproach. If a new Commission is not to be allowed to change the position of previous Commissions which it considers wrong, then we have no further need of a Commission. We could use robots which just keep on applying whatever was said once at some time in the past. I think that Mr Brie of all people will understand that you are not always willing to be arrested for something which your predecessors did. Otherwise we could have an interesting debate on your own predecessors, couldn' t we?
I just wanted to make that clear. What the change involves is something quite different. The fact is that we must recognise that our previous strategies towards Turkey have not had any visible success. We can hold endless discussions as to the reason, but the fact remains that the findings made here, that progress in Turkey is unsatisfactory, are correct. So the question which arises is: can we do anything to change this? The proposal made by the Commission, and which I hope Helsinki will support, is to set a parallel process in motion so that the two processes dovetail. On the one hand, we want to bring Turkey into the European Union using precisely the instruments used to bring other candidates in and, on the other, we want to see, in parallel, a fundamental change in Turkey itself. I repeat, a fundamental change. I can report from my discussions with the Turkish Prime Minister and from several meetings with the Turkish Foreign Secretary over the last few days that the Turkish Government is fully aware of the need for this fundamental change in the political, economic, social and cultural areas. More than that, I am convinced that the present Turkish Government and the parliamentary majority behind it also want this fundamental change.
At some point now we must break the vicious circle. There is no sense in saying: once Turkey has already done certain things, then maybe we will say yes, because then Turkey will give the standard response: as Europe does not keep its promises, we have no clear European prospects and we cannot therefore negotiate the risk-strewn path to reform.
We could carry on like this for years and nothing would change, which is why the attempt being made now is reasonable, bodes well and is under our control at all times. That is important because we do not of course want to bring a country into the European Union which, we must one day admit, will not meet the political criteria. For the rest, it is wrong to say that there have been no interesting developments in Turkey recently. I would like to quote just three. As far as foreign policy is concerned, there is no question that we are witnessing a rapprochement between Greece and Turkey which we would have considered impossible six months ago. That is not only thanks to the contribution of the Greek Government, which I have a very high opinion of and hold in great esteem; it is also thanks to the Turkish Government. I would like to mention just one of the minor consequences of this rapprochement: when Greek and Turkish journalists work together to stop the propaganda which we have followed for years in the main media in their countries and to stop people from being wrongly informed about what is happening in their neighbouring country, then I call that very real progress indeed.
The second point is that we shall probably witness the passing of a very important law on human rights in Turkey before Helsinki. For the first time in the history of Turkey, there will be a law which allows members of the civil service, i.e. officials, to be brought to trial for violating human rights. For example, people allegedly responsible for torture will be brought to trial. We take that for granted in our countries, but for Turkey it is unprecedented.
The third point I would like to make is that the Turkish Minister responsible for European integration and human rights - an interesting remit, but one which goes well together - has officially stated, following the upholding of the death sentence by the Court of Appeal, that it is not in Turkey' s interest to carry out this death sentence. Without wishing to betray confidentiality, I can go so far as to say here that my impression is that, while the proceedings in Strasbourg are under way, the Turkish Government does not want, under any circumstances, to take a decision on the execution; their strategy is rather to use the time gained by the proceedings in Strasbourg to abolish capital punishment in Turkey.
I should like at this point to appeal again most urgently to Turkey to do so as quickly as possible. It is not just a symbolic gesture. The death penalty is something so final, something so final and so barbaric that we in Europe cannot sanction it. Turkey knows full well that the abolition of capital punishment must be one of the first hurdles on the road which I referred to.
So I would be most grateful if you would vote in favour of the rapporteur' s report and uphold an old commitment which Europe entered into towards Turkey. We too are not always in the most credible position, including vis-à-vis Turkey. I always find it very difficult to demand something of a country, to make demands on a country to which we have made promises which we have not honoured. A vote in favour of the two regulations would considerably improve our moral position in relation to Turkey and I consider that most important at this stage.
The ideas developed by the European Parliament in the form of the amendments tabled during the discussions tally fully, for the most part, with the Commission and I shall support most of them. There are only a few minor points on which I cannot accept the proposed amendments as they stand and that is where the institutional balance is affected. You must and you will understand that the Commission must take care to ensure that the distribution of roles is not changed, that the tasks are allocated as stated in the Treaties and that responsibilities cannot be mixed. But I think that there is overall agreement on the matter itself. I again expressly offer to provide the European Parliament with comprehensive information in advance on specific action taken and on the projects which are developed and implemented jointly with Turkey on the basis of the funding regulations, thereby guaranteeing the involvement of the European Parliament in the development of relations with Turkey at all times.
I do not know this evening what the decision will be in Helsinki next week, but I am firmly convinced that the decision which the European Parliament has to take on these two regulations will impact on the outcome of future discussions and on the decision taken by the European Council in a week' s time.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Limit values for benzene and carbon monoxide
The next item is the report (A5-0065/1999) by Mrs Breyer, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive relating to limit values for benzene and carbon monoxide in ambient air [COM(1998) 591 - C4-0135/1999 - 1998/0333(COD)].
Mr President, ladies and gentlemen, Commissioner, this directive is the second daughter directive within the framework of the directive on ambient air quality assessment and management and the proposal is part of an integrated raft of measures aimed at combating air pollution. I think we all agree that the people of Europe should be able to breathe cleaner air and indeed the latest publication by the European Environment Agency states that the level of air pollution in most cities poses a threat to health and that almost 40 million people in the 115 largest European cities are exposed to at least one pollutant which exceeds the WHO air quality guidelines.
Despite political initiatives aimed at reducing pollution and improving air quality, it is assumed that passenger transport needs will increase drastically over the next ten years and that the number of vehicles will increase by 25%, increasing air pollution still further. In a report this year, the WHO comes to the conclusion that air pollution caused by traffic kills even more people than car accidents and that the economic costs are high. It is therefore important to reduce the level of air pollution, to limit the consequences for particularly vulnerable groups and to ease the burden on the health systems.
The important point about this second daughter directive is that it is the first time that a limit value has been set for benzene and carbon monoxide in the EU. This is an important step, I would even go so far as to say that it is a milestone in air quality legislation now that, for the first time, a limit value has been set for benzene, a carcinogenic substance which can cause leukaemia. We know that petrol and oil are sources of benzene and 80% to 85% of the benzene in the European Union comes from the combustion of petrol by road traffic.
Until now there has been no threshold value as far as health risks are concerned and therefore no level of benzene is free of risk. The precautionary principle in the EC Treaty makes a limit value with an extremely low risk of illness compulsory, however. The Commission has proposed an annual limit value of 5 micrograms per cubic metre of air for benzene, to be attained by 2010. This is fully endorsed by the Committee on the Environment, Public Health and Consumer Protection. However, the Committee on the Environment does not support the Commission' s intention to give carte blanche in the form of unlimited derogations by proposing that, in the event of so-called socio-economic problems, countries may apply for a transition period of five years, which can then be extended for a further five years. The Committee on the Environment expects the directive to be properly implemented and proposes that no more than one five-year derogation should be allowed, during which a ten microgram limit must be observed.
Other amendments have been tabled in plenary, coupling this derogation to other conditions in order to ensure - and this must be made quite clear - that these regulations are not a loophole for non-transposition of the directive. The Committee on the Environment therefore makes it quite clear that it cannot be assumed that a twin-track environmental policy will be operated. I think that it is extremely important, also in view of enlargement, that we set a good example and do not send out the wrong signal to applicant countries. The Committee on the Environment would therefore like to make it clear in its proposal, which is more precise and more strict as far as derogations are concerned, that there can be no question of a twin-track environmental policy and that the aim must be to achieve a high level of protection for everyone in the EU.
The Committee also proposes that the public should be better informed in future and that the proposed measures should be extended still further by other measures. I think that if we can manage to get the Commission to support the Committee' s proposals, then we will have reached a real milestone on the way to better air quality and we will have helped considerably to make it clear that carcinogenic substances have lost in the environmental stakes. We want to improve the air quality in Europe, thereby making a major contribution to health protection.
Mr President, let me say on behalf of the European People' s Party (Christian Democrats) and the European Democrats that this proposal for a directive is another brick in the edifice of European air quality policy. The air quality framework directive is implemented by issuing daughter directives on a series of air pollutants. This is the second such daughter directive and it relates to the limit values for benzene and carbon monoxide in the air and the corresponding control and information requirements.
The purpose of our proposed amendments is not only to stipulate strict environmental protection requirements but to format these requirements so that they can be transposed and complied with by all Member States. In order to achieve this objective, certain compromises need to be made, especially with regard to our southern Member States. From this point of view, the specifications of the European Commission and the extensive amendments tabled by the Committee on the Environment, Public Health and Consumer Protection are very demanding. The Finnish Presidency is making a serious effort to make use of the new legal possibilities afforded by the Amsterdam Treaty and to bring this proposal into force after the first reading with the amendments of the European Parliament. We all know how urgent the problem of reducing air pollution is, also with respect to climatic change.
As Mrs Breyer has already pointed out, the real aim is to improve health protection for our citizens. On these grounds, I welcome the plan of the Finnish Presidency. But that also means that we in the European Parliament must responsibly create the right conditions. It is precisely for this reason that I am unable to agree with certain proposed amendments adopted by a majority in the Committee on the Environment and tabled mainly by Mrs Breyer and her group, because some are superfluous and do not help to improve the text while others have no place in this proposal for a directive because they do not concern the scope of the proposed directive. It is for this reason that we reject a series of proposed amendments.
My proposed amendment of Article 3(2) was adopted by a large majority in committee. In consultations with advisers, our rapporteur, Mrs Breyer, and experts, we again supplemented and tightened up this amendment. This is proposed amendment 22, which I would ask you all to support. I would like to thank Mrs Breyer. She was at pains to find a consensus and it was not easy, but I think that if we confine ourselves to the basic proposed amendments which improve the Commission proposal, and this refers mainly to Amendment Nos 1, 5, 7, 10, 11, 15, 16 and 22, it should be possible to pass this important directive quickly. I imagine, hope and expect that, in its reply, the Commission will support this directive and really pave the way for it to be implemented as quickly as possible.
Mr President, Commissioner, I should like to start by thanking and congratulating the rapporteur on her excellent report. I particularly welcome the fact that provisions are geared at several points in the report to particularly vulnerable groups of people and the extensive duty to provide information. The second daughter directive within the framework of improving air quality in Europe must, of course, like previous directives, meet the following objectives, namely to define and stipulate air quality objectives at European level and to create air quality assessment criteria based on standard methods. Care must be taken to ensure that useful information on air quality is available and provided to the public. The objective - and I think that this is the fundamental objective - is to maintain and improve air quality.
If this directive is transposed consistently and quickly, I think that we really will be one step closer to this objective. Of the two air pollutants in the report, you will certainly have noticed that there is less discussion of carbon monoxide. The proposed limit value of 10 micrograms/m3 over a period of eight hours, which tallies with the WHO guideline, is accepted by all parties. This acceptance no longer applies to benzene, as you will have gathered from the previous comments. I think that it is hugely important that, for the first time, we have an EU-wide limit value for a carcinogenic substance and it is precisely because of the high health risk, i.e. the cancer risk, and because of the precedent which it will set for other as yet unregulated carcinogenic substances, that it is important for the limit value set in this directive to be transposed into practice as quickly as possible.
My group therefore supports the Commission proposal, i.e. 5 micrograms/m3. As far as the content is concerned, we support working towards a future reduction of this limit value, but we feel that a realistic objective will result in faster implementation at this point in time. The real political priority as far as I am concerned is to comply with limit values in all areas, including so-called hotspots, and we must avoid overly generous derogations which will provide a loophole for non-compliance with the limit values for benzene. Regional and local agencies must be involved in finding a solution so that air quality can be improved.
Mr President, like many British Members, I live in two worlds. One is the place that I read about in our national newspapers. Some of them, at least, feed their readers a diet of lies and half-truths to whip up hatred of all things European. And the other is here; the place which actually exists, where I find myself working amongst colleagues and others trying to make this continent a better place for its citizens.
This draft directive belongs to the second of these two worlds. Its simple aim is to cut pollution and improve the air we breathe, which circulates from one country to another without respect to national boundaries. Who can be against that?
The public information insisted upon in the draft directive is vital and gives the opportunity to back up legal measures with the right of the public to name and shame those governments which fail to take the necessary measures to comply with this directive. And, if we fail to achieve the targets for reducing benzene and carbon monoxide emissions, it will not be the fault of industry. They have done their part through technological change. It will be the fault of governments for not having the political courage to curb the use of cars in our cities.
The Liberal Democrats welcome this measure. I anticipate us supporting all the amendments which have been tabled. We are pleased to be sending a strong and practical message to eurosceptics everywhere that we are in Europe to make this continent a better place for us all.
Mr President, Commissioner, I too congratulate Mrs Breyer on her excellent work. We hope that this will be taken up by the Commission so that ambitious measures for fighting pollution can be quickly established. We know that benzene causes leukaemia and that the incidence of leukaemia among children is increasing. We also know that road transport causes considerable air pollution and, in particular, that this type of transport is unfortunately on the increase rather than on the decline. This directive has therefore been long-awaited and must be a priority.
Although we support this report, we have sponsored some amendments, two of which I must defend more particularly. The first is Amendment No 17 in which we ask for the removal of the derogation which, in our opinion, deprives the text of its substance and which can only delay the application of the directive. This is the main weakness of this directive. Also, in Amendment No 20, we suggest that the Commission lowers the benzene emission limit from five micrograms per cubic metre, as proposed by the Commission, to four micrograms per cubic metre. This threshold must be lowered in consideration of the toxicity of benzene. We are, of course, still a long way, perhaps a very long way, from the precautionary principle which should be guiding our policies, but I accept that this is progress and it is a start.
Mr President, clean air is a vital necessity for life. I therefore support a daughter directive being drawn up concerning the substances carbon monoxide and benzene. Given the high toxicity of benzene, there is a direct link between air quality and public health. The proposed standards are ambitious: a 70% reduction in benzene emissions and a 30% reduction in CO emissions. It is hoped that these objectives, as well as the first daughter directive for air quality, can be achieved. Huge efforts will be required in the process.
Combustion processes in both industry and transport will need to run their course in order to restrict the emission of carbon monoxide. At power stations, waste incineration plants, cement furnaces and in cars, there are ways of reducing the emission of carbon monoxide. In the case of forest fires, however, very little can be done. Preventing forest fires and other uncontrolled combustion processes could, therefore, make up a large component in the policy when this directive is transposed.
In order to prevent the emission of benzene, the use of car fuels, among other things, will need to be handled with care. I do wonder therefore if the standard for petrol stations will be met. If no measurements are taken at petrol stations, no action will be taken. If measurements are taken, on the other hand, it is highly improbable that the standard for benzene will be met. Therefore, Commissioner, I would urge the European Commission to study the section on measurements more closely. Representative measurement is necessary here, otherwise air quality will not improve.
Mr President, reduction of air pollution and, in particular, benzene and carbon monoxide is a legitimate objective of the European Union. Therefore, this directive must be generally welcomed.
Air sampling must be organised to give an accurate assessment of annual personal exposure levels, and I am concerned that some amendments that call for roadside inlets would give a distorted picture of the problem. Individuals are not exposed to kerb side concentrations continuously. It is the building line which is important and that may be more than five metres from the kerb.
The unqualified derogation for benzene levels, referred to by Mrs Breyer for socio-economic reasons, at first seems bizarre. One would have thought that communities living in our disadvantaged areas, with all their associated health problems, would be those most in need of cleaner air. However, if this regulation were to result in the closure of a major industry in that area, the results would be counter-productive and would exacerbate the social and economic problems.
Although petrol engines are the primary source of benzene, metallurgical coke-works are also implicated. If the most stringent aspects proposed are implemented, this part of the steel-making industry could be forced abroad, probably to eastern Europe, which brings me to my last point.
The Commission proposal does not specifically address the problems of air pollution in applicant countries; and I think it is irresponsible, given the eminent enlargement, for Parliament not to be given any information regarding pollution levels in countries like Poland and the Czech Republic; and the likely cost and time scale involved in bringing them up to exacting new standards.
Could I suggest, Mrs Wallström, that in future, when environment legislation like this is considered, the full implications regarding applicant countries be taken into account and publicised.
Mr President, Commissioner, I support the report presented by Mrs Breyer which is excellent in many respects.
Firstly, I must stress the positive effect of her public health proposals. The Commission' s proposal, supported and furthered by this report, establishes the principle of ambient air quality assessment and management with regard to two major sources of pollution: benzene and carbon monoxide. These are both produced by road traffic. It has rightly been emphasised that benzene is a carcinogen which causes leukaemia and that carbon monoxide can lead to toxic lesions on the heart and brain, and even to death in high concentrations.
We must not make people' s fears worse but we must ourselves realise and make others realise the dangers of not adopting realistic and necessarily stringent measures. These must allow as little derogation as possible so that we can assess, control and restrict to the minimum polluting emissions of these two noxious gases. This is even more vital as these gases are more dangerous for children, the elderly and anyone suffering from heart or respiratory problems.
Secondly, the Breyer report is of great interest to the consumers which we all are. Although the initial aim was to ensure that the public has easy access to up-to-date information, the rapporteur has gone further by specifying not only the frequency with which information must be made available, but also the range of media to be used in distributing this information. This is not unimportant.
The people of Europe are entitled to know about the quality of the environment in which they are living. They must be able to judge the measures taken by the competent national or local authorities to provide the scientists with quantified data so that the air which they breathe can be improved. These measures constitute a strong political signal about the political choices made on transport.
I would therefore invite you all to support the rapporteur without hesitation. Her proposals are both ambitious and realistic and clearly show the Council how demanding the European Parliament can be on the environment, public health and consumer protection.
Mr President, ladies and gentlemen, I should like to begin by thanking the Environment Committee and in particular, of course, the rapporteur, Mrs Breyer, for her valuable report. Thank you also for your valuable input into this discussion.
The proposal before us is the second that the Commission brings forward under the Framework Directive 96/62 on air quality assessment and management. It will set new limit values. These limit values are based on the latest advice from the World Health Organisation.
There are many areas in which the Commission can agree with the constructive amendments proposed by the Committee. We accept amendments that bring this proposal into line with the final position on the first air quality daughter directive, 1999/30, which was adopted in April this year. We, therefore, accept Amendments Nos 1 and 6.
I share the Environment Committee's view that the most critical area for discussion is the limit value for benzene and the timetables for meeting it. Benzene is difficult since there is no identifiable threshold for effects. The Commission can, in principle, accept Amendment No 2, which makes this clear. We suggest a slight rewording in line with standard terminology; that is: "Whereas benzene is a human genotoxic carcinogen and there is no identifiable threshold below which there is no risk to human health;"
Where the limit value is concerned, the Commission believes that its proposal for an annual average concentration of 5 micrograms per cubit metre is well balanced. It will provide a high level of protection, but should be generally achievable throughout the Union over the next ten years. The Commission can therefore not accept the part of Amendment No 20 that would set a limit value of 4 micrograms per cubic metre. However, it is clear that limit values for carcinogens must be kept under constant review.
The Commission will report on benzene as part of a new integrated clean air programme in 2004. As the proposal makes clear, we will then consider whether to propose a new limit value for the longer term. Although the Commission considers that its proposal is generally achievable by 2010, there are some uncertainties. This is largely due to the fact that at present there is no limit value for benzene and no consistent monitoring across the Union. It is, however, clear that the ease with which problems can be tackled depend to some extent on climate. The Commission has, therefore, asked Parliament and Council in Article 3(2) whether this should be taken into account.
Having listened to the debates so far, the Commission feels that Member States should be able to request longer time scales for meeting the limit value for benzene, where the 2010 deadline would cause serious socio-economic problems. It does, therefore, not accept Amendment No 17 nor the remaining part of Amendment No 20. We do agree, however, that conditions for obtaining a derogation should be made more clear and be tightened. On balance, the Commission now considers that it may be feasible to limit extensions to a maximum of five years. It therefore accepts most of Amendment No 22, which we prefer to Amendment No 5. It does not, however, feel that it can support a temporary limit value of 10 micrograms per cubit metre without information on feasibility. The Commission cannot accept that part of Amendment No 22. Amendment No 11 is partly related to Amendment No 22, and the Commission accepts it in part. The Commission does not accept the part of Amendment No 11 which would insert a requirement that a more stringent limit value for benzene should be proposed in 2004. The proposal already makes clear that the aim of the review will be to look at the latest evidence and, if necessary, to improve protection still further. We should leave such decisions open until we have all the evidence in front of us.
The Commission can accept Amendment No 10 which points out the importance of looking at effects on sensitive populations. The Commission agrees with the Environment Committee that indoor conditions have significant effects on health, but we do not think this proposal is the vehicle for considering how to tackle this issue. The subject is much wider than benzene and carbon monoxide and needs, therefore, to be looked at in a wider framework. From a technical point of view, Directive 96/62 defines ambient air as 'outdoor air' only. The Commission cannot therefore accept Amendments Nos 3 and 12 nor the partly related Amendment No 18. Indoor air, as I also know that Mrs Breyer is engaged in this issue, could be taken up within the framework of a new environmental action programme.
Providing good up-to-date information to the public is the key element of the new framework for improving air quality. The Commission can accept that part of Amendment No 7 which would add to the list of means that Member States might use to inform the public about air quality. It does not, however, accept that part of the amendment that would require Member States to make lists of organisations that get information and send them to the Commission. It was decided during discussions of the first daughter directive that such lists would be too bureaucratic and could even be misleading. The Commission accepts Amendment No 8, which requires better public information on carbon monoxide as an improvement to its proposal. It can also agree in part with Amendment No 9. Annex 6, part two, deals with data on pollution levels. This should actively be made available to the public in line with the Aarhus Convention. The documentation referred to in Annex 4, part three, is, however, highly technical and potentially voluminous. It should be available on request but should not be actively disseminated.
The Commission agrees with the rapporteur that Member States should take particular care to provide information to the public in any area with extended timetables for meeting the limit value of benzene. We can, therefore, accept Amendment No 19 in principal. We would propose adding to Article 6(2): "Member States should pay particular attention to providing information on concentrations, plans and programmes to the public in areas referred to in Article 3(2)". The Commission can also accept Amendment No 4 in principle. We suggest, however, replacing the words 'measured data' by the word 'concentrations'. This shows that information must be forwarded whether it was obtained by measurement or by some other method.
A third objective of both the Air Quality Framework Directive and this proposal is to ensure that Member States assess air quality in a consistent and comparable way. The Commission does not, however, accept Amendment No 13. There are technical problems with the amendment as drafted, and it is unnecessary. Member States will have to inform the Commission about measurement methods, numbers and locations of measurement stations every year. This is already stated under the general reporting requirements of Directive 96/62 and the related Council Decision 97/101 on a reciprocal exchange of information on air quality.
The Commission also does not accept Amendment No 14. It is not compatible with decisions of the first air quality daughter directive. General technical advice is that for annual average limit values, measuring close to the building line better reflects the exposure of the population. The Commission can accept Amendment No 15 in part. It considers that this proposal should be brought into line with Directive 1999/30 by inserting the words 'where there is more than one measurement station within the zone or agglomeration at least one should be placed close to traffic and at least one should be oriented to the urban background'. It thinks, however, that the additional requirement that at least half the stations should be traffic-oriented is over-prescriptive.
Finally, the Commission agrees with the intention of Amendment Nos 16 and 21. Directive 96/62 allows the use of random measurement if it can be shown to be sufficiently accurate. These amendments seek to say what that means for benzene. Amendment No 16 follow closely the first daughter directive. The Commission considers, however, that in the case of the annual average limit value for benzene, it is possible to demand a higher standard of accuracy equal to that set for continuous monitoring. It can, therefore, accept Amendment No 21 in preference to Amendment No 16.
I shall close by saying that I hope it will be possible to reach a rapid agreement on this proposal. At present, there are no Community limit values for benzene or carbon monoxide. It is essential to get this legislation in place so that proper monitoring can start, and Member States can identify the problem areas. This is a crucial factor to assure that public health is properly protected throughout the Union.
A final word to Mr Goodwill on enlargement, because you really have a point there. At the moment, it is difficult to have good information on these matters and good measurement from the applicant countries. We have to follow this very closely. We already work together with the applicant countries and we have done screening reports as you already know. So we have to do a great deal of work together with the applicant countries and you have an important point. This should be added to our list of work that we have to pursue from now on. So, thank you for that; and thank you for the discussion.
Thank you, Commissioner, for your full and documented answer.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Carbon dioxide emissions from new cars
The next item is the recommendation for second reading (A5­0064/1999) by Mrs González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council with a view to the adoption of a European Parliament and Council decision establishing a scheme to monitor the average specific emissions of carbon dioxide from new passenger cars [COM(1998) 348 - C5­0041/1999 - 1998/0202(COD)].
Mr President, Commissioner, ladies and gentlemen, as indicated by the President, this is the second reading of a common position established by the Council on the reduction of carbon dioxide emissions from new vehicles. We must remember that the intention behind this second reading is to meet the Kyoto objectives, subsequently approved in Bonn, of reducing emissions of greenhouse gases. We continue to feel that these objectives are modest. Given the Environment Agency' s report which stated that emissions must be reduced by 30%, the proposed objectives are definitely modest. However, we are pleased with this common position which is heading in the right direction of preventing new cars from emitting increasing amounts of carbon dioxide.
At first reading, 45 amendments were tabled in the Committee on the Environment. They were approved by a large majority. Of these 45 amendments, 29 were adopted in plenary. The Council should be thanked for having included a large proportion of these 29 amendments in the common position. However, there are 10 amendments which we are tabling again as they were approved, with just one abstention, by over 40 votes in the Committee on the Environment. These amendments concern some of the issues which, at first reading, seemed important to the majority of the Committee on the Environment. Some only involve a change of words, such as Amendment No 1, which states that greenhouse gases, in this case carbon dioxide, should not just be stabilised but also reduced.
Amendment No 2 proposes monitoring on an objective basis. We have made a small change to this at the Commission' s suggestion.
In Amendment No 3 we indicate the legal framework which should be provided in case the voluntary agreements fail. I would remind you that this House in general, and the Committee on the Environment in particular, has little faith in effective results being achieved by voluntary agreements. This is why we propose establishing a legal framework.
We also mention tax incentives and the inclusion of commercial vehicles. The latter must not be omitted from the proposal given that they are responsible for a significant proportion of carbon dioxide emissions.
We propose a change to the method of data collection if results are not achieved within a certain period of time. The Council' s common position itself mentions that the Member States have a variety of data collection proposals.
In addition, we ask for a report on the operation of this method for December 2002. At the suggestion of the Commission, we have also made a small change to this. We would have liked this report by June 2002 but we have accepted December in order to allow more time.
In the report which the Commission must present to the Council and the European Parliament, we also want an analysis of whether the reduction in carbon dioxide emissions is due to the technical measures of industrialists or to consumer habits.
Amendment No 10, which the Commission and Council accept, refers to the weight and size of cars.
We thank the Council and Commission for having accepted certain amendments. However, we must insist on some of these 10 amendments which we are tabling again because they were approved practically unanimously, with one abstention, in the Committee on the Environment. Even the Commission and Council representatives have said that they are still studying some of these amendments, for example the one on tax incentives and the inclusion of commercial vehicles.
We therefore feel that these amendments are simply supporting this study process of the Commission and Council on, for example, tax incentives and commercial vehicles. These are easy amendments for the Commission and Council to accept. We are perfectly well aware of the difficulties faced by the Council in convincing the fifteen Member States of a proposal of this nature. Yet we must say that, having consulted practically all the groups, they stress that we must keep these amendments and so I defend the proposal from the Committee on the Environment.
Mr President, I am speaking on behalf of the PPE group and, more importantly, on behalf of my colleague, Marlies Flemming, who is attending the WTO negotiations for the Committee on the Environment and is therefore unfortunately unable to take the floor here today. The original Commission proposal sought to set up a monitoring system to provide reliable information on CO2 emissions from new cars. The proposal forms part of the European Community strategy to reduce CO2 emissions and fuel consumption. Other elements of this strategy are an agreement with the automobile industry on reducing CO2 emissions by a certain deadline and a fuel consumption labelling system in order to make it easier for consumers to choose a new car.
This strategy is certainly a logical one because we know that about half of all CO2 emissions are caused by traffic; however, we should also note that about 12% of all CO2 emissions are emitted in the European Union and about 88% in the rest of the world. The Council of Ministers has adopted a number of amendments tabled by the European Parliament at first reading which strengthen the original Commission proposal. These amendments refer, for example, to the Kyoto protocol, the importance of collecting data so that the voluntary agreement to reduce CO2 emissions from cars by 2003 can be properly monitored, the European Commission' s undertaking to report on the monitoring data forwarded by Member States to the European Parliament and, finally, some additions to the information to be forwarded. We therefore welcome the Council' s common position. If we are to create an efficient monitoring system without too much delay, we need to adopt this proposal as quickly as possible. The decision could then enter into force this year. That would mean that the year 2000 would be the first year for which data then needed to be compiled.
Mr President, Commissioner, I think that there are still three controversial points in this directive which we also need to discuss. In order to do so, we need to consider briefly why this directive has even been tabled. Surely not because it is fun to collect data; enough data is being collected already. No, it is because we have concluded a voluntary agreement with the motor industry. That is the first time that we have done so at European level. We need to have instruments so that we can monitor this undertaking. That is why we have tabled this directive and that is why this directive needs to be a suitable instrument which really can be used for monitoring purposes.
There are therefore three points, I think, which need to be included in the directive and in this respect I support the excellent work carried out by the rapporteur. First: we must make it clear that if the monitoring data show that the voluntary undertaking does not work, then legislation will follow. In other words, there needs to be a link between monitoring and legislation if the figures prove unequivocally that the undertakings are not being complied with. That needs to be added.
Secondly: we also need clear rules on using the data. It is no good filing the data and leaving the files locked away in a cupboard somewhere. They must be the basis in 2002 for monitoring the voluntary undertaking. We need an independent data register for monitoring the voluntary undertaking and I feel that this needs to be clearly stated in the directive.
Thirdly: the voluntary undertaking by the motor industry, both in Europe and in Japan and Korea, refers to technical measures to reduce CO2 through better engines, lighter vehicles etc. That also needs to be monitored. If CO2 consumption drops due to changes in purchasing patterns, because suddenly we all want to buy three-litre cars, then that is something else. We therefore need a clear division between technical measures and consumer patterns and this too needs to be integrated into the directive so that this instrument really can be used in line with the intention which brought about the directive in the first place.
So let us add these three points to the directive so that we have a proper, efficient instrument for monitoring this voluntary agreement which, after all, is an experiment for the European Union.
Mr President, ladies and gentlemen, I want to begin by thanking the Committee on the Environment, Public Health and Consumer Protection and, in particular, its rapporteur, Mrs González Álvarez, for dealing with this matter so quickly. It is in fact in all the parties' interests that this decision should be taken without further delay so that we might set in motion an objective monitoring of the environmental agreements which have been made with the car industry.
Mrs González Álvarez pointed out in her recommendation that the common position contains many of the points of view which the European Parliament presented in its first reading. As Mrs Schleicher said, Mrs Flemming has stated that she could accept the common position without any further changes.
It is important that we should be clear that it will only be possible for this decision to come into force during 1999 if the common position is accepted in its current version. Otherwise, we shall lose a whole calendar year in which we could be collecting data.
Where the Amendments which have been submitted are concerned, we can give our full support to three proposals for possible improvements to the common position, namely Amendment No 3, part 1, together with Amendment Nos 7 and 10. We can also support a number of further Amendments in principle: Amendment No 2 and Amendment No 4, part 2, together with Amendment No 9, even if we consider that they need to be reformulated.
I want briefly to talk about the justifications behind the position adopted by the Commission. First and foremost, I want to comment on Amendment No 2 about also allowing other motor vehicles to be covered by the decision. As a consequence of the desire expressed by the European Parliament at the first reading, the Commission is at present taking the first steps to include light goods vehicles' fuel consumption and carbon dioxide emissions in the legislation concerning type approval. This applies therefore to vehicles in category M1. The Commission will then see if it is possible to reduce carbon dioxide emissions from such vehicles. The Commission agrees that vehicles in category M1 are the most important target group for such measures. There are therefore no plans at present to look into the question of whether other types of vehicle might be included, mainly because vehicles such as lorries are expected in any case to be highly fuel-efficient or because the contribution of, for example, two-wheeled vehicles to local carbon dioxide emissions is not great. It is the Commission' s intention to take account of these factors and to reformulate the proposed text in the following way: "The Commission is to investigate the possibility of submitting appropriate proposals concerning harmonised procedures for measuring the specific carbon dioxide emissions from vehicles in category M1 in accordance with Annex No 3 to Directive 70/156."
When it comes to Amendment No 4, part 2 concerning other parts of the strategy in respect of carbon dioxide and vehicles, we consider that the first part of that Amendment is almost entirely covered by justification 6 in the common position. We cannot accept this part of the Amendment because it ought to include a reference to the Community objective of 120 g/km. The year by which this objective is to be achieved, namely 2010, has however been left out of the European Parliament' s Amendment. In the second part of the proposed justification, reference is made to the second and third pillars in the strategy concerning carbon dioxide and private cars and, specifically, to consumer information and the employment of tax measures. The directive concerning consumer information was adopted by the European Parliament at the second reading on 4 November of this year and may therefore be considered to have been accepted in accordance with the common position. There is therefore no reason to refer to this matter again. Because tax measures are an important factor in the strategy, it may well be worth including a reference to these. In view of the fact that the Commission is already in the process of investigating the possibility of a frame of reference, the proposed justification ought to reflect this situation in a correct manner. The Commission proposes another variant, worded as follows: "The Commission is investigating the possibility of introducing a frame of reference for tax measures which may encourage the use of fuel-efficient private cars."
With regard to Amendment No 9 concerning the content of the annual report, the rapporteur wants to add a new Article to clarify what the annual report is to contain. The report is to include an analysis of the extent to which changes in carbon dioxide emissions depend upon manufacturers' initiatives or upon factors which have to do with the strategy concerning carbon dioxide and cars. An analysis of this kind is important for discovering whether manufacturers are in fact carrying out the tasks to which they have committed themselves within the framework of the environmental agreement. This is the case, for example, in relation to the partial objectives which have been set for the year 2003 and naturally also in relation to the final objectives for the year 2008. However, an analysis of this kind requires a major effort in developing relevant methods and technical research, as well as intensive discussions with the manufacturers. It will also take some years before it is apparent whether any developments worth mentioning have in fact taken place. The Commission will therefore probably not act upon the first assessment until the time limits for the partial and final objectives have expired. This ought to be reflected in the text of the decision. We therefore propose the following reformulation. I quote: "In the reports for the year by which the partial objective is to have been achieved and for the year by which the final objective is to have been achieved, it shall be stated whether the reductions are due to technical measures taken by the manufacturers or whether there are other reasons, such as a change in behaviour on the part of consumers."
We have difficulty in accepting the remaining Amendments, that is to say Amendment No 1, Amendment No 3, part 2, Amendment No 4, part 1 and Amendments Nos 5, 6 and 8 which neither improve nor clarify the text.
Finally, I want to say a few words about Amendment No 3, part 2. Here, it is prescribed that the Commission is to compose a legal framework for environmental agreements. I want to emphasise that the European Parliament' s involvement in the environmental agreements is a crucial issue for me. As I have already explained before the plenary sitting on 3 November, I do not intend to present any new proposals for environmental agreements as long as the European Parliament' s role remains undecided. We are therefore now putting together a general document concerning environmental agreements, their legal framework and the institutional procedures relating to them. When it comes to such agreements as have already been made, or are in the process of being made, for reducing carbon dioxide emissions from private cars, the Commission has, on a number of occasions, pointed out that legislation concerning the limits for carbon dioxide emissions will be considered if the car industry does not fulfil its commitments. Now would not be the appropriate time, however, to introduce the technical preparations for such legislation. This would be to send out the wrong message to industry.
To summarise, I should like to say that I am very satisfied with the fact that the common position has, on the whole, obtained such a positive reception from the rapporteur and the Committee on the Environment, Public Health and Consumer Protection. I hope now that this House can offer its support so that the decision can be taken as quickly as possible. We shall then have the opportunity to monitor in sufficient detail the way in which the environmental agreements concluded with the car industry are being implemented. If plenary considers it necessary to submit more Amendments, the Commission is, in certain cases, prepared to support them, either in full or in principle.
Thank you, Commissioner, for your detailed replies to the rapporteur and speakers in this debate.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Safety and health of workers at risk from explosive atmospheres
The next item is the report (A5-0074/1999) by Mr Pronk, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive on minimum requirements for improving the safety and health protection of workers potentially at risk from explosive atmospheres (Fifteenth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) [C5-0221/1999 - 1995/0235(COD)].
Mr President, this is a report on health and safety. There have been many, but this report stands out because it will be the first report to be adopted under codecision, provided that, tomorrow, the House agrees with our recommendations to indeed approve the agreement with the Council. I believe that this is what is of such historic importance about this report. In fact, it is also the first report in the social sphere that has ever gone through under codecision. Parliament has always made a fuss about the fact that not enough emphasis has been placed on the social dimension in legislative practice.
We did not encounter a great deal of problems with the Council regarding this report. This is also reflected in the number of amendments which this Parliament brought at second reading. We do have to note, of course, that all this took rather a long time. This special directive implements the framework directive which was adopted in 1989. Our first reading was in 1996. It is now 1999. The directive will not enter into effect until 2003. This illustrates that it sometimes all takes longer sometimes than expected. If we consider the numbers of people still being killed due to unsafe working conditions, then more urgency is needed.
So what was the key point in the negotiations with the Council? This is when codecision proves so important. It mainly concerned the publication of what we have agreed upon here. We at the Parliament requested right from the outset that companies be informed of European legislation. This legislation is, of course, also included in national legislation, albeit in a covert way. Moreover, national legislation is far from adequately disseminated. Initially, the Council was strongly opposed to this. We went through some tough negotiations. It is, of course, a little ironic that a provision which may prove important to all companies should be kept more or less concealed.
This brings me to my second point of concern. We now have more or less an actual framework of minimum directives in terms of health and safety. This is of great importance. A number of countries have not yet implemented certain directives. The Commission should be commended for bringing a number of these countries before the Court of Justice over the past couple of years and also for the fact that changes have been made. But it appears that it still takes much longer to tackle countries in this sector than it does in others. This is regrettable. Practical benchmarking, however, which is very important, is still not up to scratch because, after all, what it comes down to is that more or less the same minimum requirements apply within a company, be it in Denmark or in Spain. This benefits competitive relationships but it mainly benefits those employed within those companies.
If there is no exchange, if the practical benchmarks are not equal, then something else is still lacking. We have the strong impression that this still has not been regulated terribly well. This is the very reason why this vade mecum, as we called it initially, is so important. It may be of interest that this vade mecum has now turned into a guide. Why is this? It is because the Council could not come to terms with the word "vade mecum" for some unknown reason. The term vade mecum is understood in most European countries without any explanation, without a translation and a complex, long, reasonably procedural title will, of course, be less easily understood. But Parliament made this concession. We will not dwell on this any further.
It remains important, however, that everyone is informed of these directives and, above all, that they can apply them. A whole raft of companies do not apply those directives properly. This is not because they refuse to, it is simply because they are not sufficiently aware of the possibilities for applying them. Such a guide may be helpful in this, and this is how we voluntarily reach not harmonisation but minimum standards. I think that this is how we will gradually grow closer together.
I would ask the Commission to take a much harder line on this practical benchmarking than it has done in the past. We have a new Commissioner and I know that she has a great deal of experience in this field. Maybe we can expect fresh momentum in this respect too.
Mr President, I am a great believer in health and safety, but I am also a great believer that we are not going to change everything by legislation. If we could legislate away things like poverty, accidents, illness and death, then we should have done it yesterday, but we are not going to do that.
That being said, there are things we can do at European level, which include changing the culture, the culture where we work, the culture we live in. This report by Mr Pronk goes some way towards doing that and doing it very well. He should be congratulated on all that, because he has brought excellent conclusions into this report. He has made history as well, by having the first report to go through under codecision and the first report on health and safety. It augurs very well for the future of what we should hope to achieve through this process, because Parliament has been very responsible in its approach to using codecision. Parliament is not always pointed to as being responsible or informed, but in this particular area we were better informed and, in some respects, I feel, more responsible.
It has made spectacular progress in the area of small to medium-sized enterprises, by far the biggest sector we could ever hope to address. This is where most accidents occur in the workplace and yet there is undisguised dismay amongst myself and other colleagues at the fact that we take very little account of this. You are 50% more likely to have an accident at work if you work for a small to medium-sized business. The information which will be provided, which was a vade mecum in this report, to small businesses and which they now have a right to be informed about, will go a long way in helping to change the culture in the workplace. It should be used in other reports in other areas, and we should learn from that.
On the other hand, as a participant in the conciliation process, I was pleased at the very real response of the Council to Parliament' s amendments and take note for future reference about how we can achieve the various amendments and positions we wish. Under the former procedure of cooperation of course we had our successes and the Commission was very much a part of that, and we still enjoy that acceptable relationship. Safety is one of those areas where we can always find middle ground to achieve what we really want.
It is time now for governments to listen to what this Parliament has to say 100% of the time and for those governments to act. Parliament is not in opposition to other institutions, it is a balance and it is a brake. It is unfortunately precisely because ministers were too close together, too keen to have cosy relationships away from scrutiny at European level, that we now have this process. It introduces transparency and clarity, and that can only be good for the trust of the people of Europe.
Many lives will be affected by this report and the work that has gone into it, many businesses will be pleasantly surprised by the balanced outcome, and if there was more work like this, perhaps even Europe would become popular in places like Britain, who knows?
Mr President, I would like to congratulate Mr Pronk on the constructive way in which this report came into being. It is vital to protect the safety of employees anywhere in Europe, or anywhere in the world, for that matter. It is regrettable that I did not get involved in this report until later because I was elected for the first time in July. As Mr Pronk indicated, they have been working on this since 1996.
Why did I say this? It is an excellent report and we give it our full backing, but it is regrettable that, in my opinion, the warning panel, in particular, is still rather unclear: a triangular panel with a red border and black letters spelling "EX". To someone like me, a layperson in the field of explosive atmospheres, this could mean anything. Is it a warning concerning my ex-partner who can be rather explosive? Are they explosives or whatever? I think it would be a good idea if the same panel, the same warning sign or pictogram, could be used as is used throughout the international world of transport. In fact, I also brought this to Committee, I even sent a letter questioning this very point. I received a reply, upon which I do not wish to elaborate. I do hope, however, that in the short term, the same warning panel will be used across the board.
Mr President, I too am new. I shall stand up anyway, although I am far too tall for this device.
First of all, I would like to thank the rapporteur for the work he has done. What did occur to me, however, even as a new Member, was that the original proposals have been toned down quite considerably and that he is actually deeply regretful, despite what has been achieved.
Unfortunately, the need for this type of directive is underlined regularly, and especially the fact that it is an evolving process. In the Netherlands, for example, there have been a number of explosions at the same factories year after year, caused by dust. The knowledge as to how exactly this happened is lacking.
Another repercussion is that repair activities are carried out by hired companies. As a result, the overall business layout is unclear, especially to these temporary staff. This is exactly why it is important to characterise and classify companies, workstations and suchlike effectively, and to divide these into areas, etc. This is included in the proposal.
It is, however, a cause for great concern that, although there are minimum directives, no obligations have been laid down pursuant to the guide we discussed, let alone the provisions to be included therein. I would therefore ask the Commissioner how the new practices will be developed technically and how the effects of hiring temporary staff will be dealt with. In other words, have an evolving process but still ensure that there are substantial obligations in respect of minimum directives.
Mr President, ladies and gentlemen, I should also like to congratulate the Conciliation Committee as well as Mr Pronk and all those who helped to achieve this agreement.
It is particularly significant and interesting from a political point of view that, as Mr Pronk stated, we have, for the first time since the Amsterdam Treaty, a piece of legislation addressing social issues, in particular health and safety issues, which has been passed through under the codecision procedure. The directive is extremely important and concerns workers in particularly hazardous places who are exposed to explosive atmospheres. As you know, this follows a long dialogue and extensive negotiations between the Commission, the Council and the European Parliament on this matter.
Despite it taking so long, almost four years, to achieve this result, Parliament' s insistence on certain amendments has proved to be fruitful. With reference to Mr Pronk' s report, I too should like to stress that the adoption of Amendment Nos 4 and 5 on information to undertakings and vade mecum, which I agree could be improved and made more binding - not forgetting that these amendments were accepted at second reading - just goes to show the importance of the codecision and cooperation procedures of Parliament and the Commission.
I would also like to mention the matter of the application of this directive. Of course, it is not the application of this particular directive which raises problems, but of all directives. Admittedly, the Commission' s control mechanism is not tight enough to monitor all the Member States and all the directives that are passed. Nevertheless, I did state, and this is a commitment on the part of the Commission, that every effort would be made, in collaboration with the Member States and in collaboration with all the Directorates and Commission mechanisms, to achieve the best results.
As to the question of how it will be applied to companies themselves, whether there will be problems with subcontracting and part-time employment, I should like to tie my answer in with the Commission' s other policies and measures. Thus, how undertakings are linked and how sub-contracting works is up to each Member State. Nevertheless, special training for workers and special programmes for the health and safety of workers and employers are included in the employment strategy guidelines and are funded by the European Social Fund and we also have benchmarking between countries in order to improve health and safety conditions as best we can.
In closing, I concur with Mr Skinner that we cannot merely legislate away such a serious problem as health and safety but we believe there can be constant improvement in conjunction with policies, with resources from the social funds and, of course, with the policies of Member States.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Helsinki Convention
The next item is the report (A5-0044/1999) by Mr Sjöstedt, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council decision on the approval, on behalf of the Community, of the amendments to the Annexes to the Convention on the protection of the Marine Environment of the Baltic Sea Area (Helsinki Convention) [COM(1999) 128 - C4-0218/1999 - 1999/0077(CNS)].
Mr President, this report is concerned with developing and improving international cooperation with regard to the marine environment in the Baltic. In 1974, the States around the Baltic got together to form what is known as the Helsinki Convention in order to safeguard the marine environment. The Convention was developed further after 1992 following the extensive political transformations which had occurred at that time. Of the European Union countries, Denmark, Finland, Sweden and Germany at present subscribe to the Convention. Moreover, the European Union is itself one of its signatories. The three Baltic countries - Estonia, Latvia and Lithuania - together with Russia and Poland are also involved in the work.
The Baltic is an inland sea with very significant environmental problems. The areas in which the rivers that run into the Baltic originate are extensive and are located in several different countries. The outlets into the North Sea and the Atlantic are small, and discharges from agriculture, industry and private households are significant. The salt content of the Baltic is relatively low compared with that of other seas. What is more, there are major problems involving low oxygen content in large parts of the Baltic. This creates a special environment, and it also creates quite a few problems for marine life. One example is the very large variation to be found in fish stocks from year to year.
Very extensive work is already being done to clean up various sources of discharges around the Baltic. In particular, clean-up facilities are at present being constructed in a variety of locations in Eastern Europe. These are largely being financed by the European Union.
This report is about revising two of the Helsinki Convention' s Annexes, namely Annexes 3 and 4. Annex 3 concerns agricultural discharges. The changes which come about through this revision are to be implemented partly in order to reduce discharges of nitrogen, phosphorus and pesticides. This can have a big effect, especially upon the situation regarding eutrophication and lack of oxygen in the Baltic. Annex 4 is aimed at reducing discharges from boats and ships. This part regulates, among other things, equipment for gathering up oil, waste and waste water in various harbours. Both these changes are very welcome, and it has been self-evident to me as rapporteur that we should support them and say that we should vote for them.
When it comes to dealing with waste from ships, work is in progress within the European Union on a proposed Directive concerning plant for receiving waste in harbours. It is, however, important to appreciate that there remain a very great many problems within the framework of Annex 4. This especially applies to the monitoring of waste at sea. Even when such monitoring in fact takes place, for example from the air, it has proved to be very difficult indeed to hold those responsible to account and to penalise them for the offences against the environment which are in fact being committed in the Baltic.
Where agriculture is concerned, I have looked for some kind of description of the effects which the new requirements are having upon the European Union' s sets of regulations, partly in relation to the expected enlargement of the EU to include a number of countries bordering the Baltic. I have not found any such descriptive report at the Commission, but I believe it would have been useful to see one.
The changes to these Annexes will come into force at the end of the year. It is therefore high time to take the decision in question. It would have been an advantage if the European Parliament had been involved in this work earlier.
Mr President, it has been shown that the amount of nutrients in the open sea area in the Gulf of Finland and in the vicinity of the shore generally increase as one moves eastwards, which is a reflection of the impact Russia has on the nutrients of the Baltic. Quite recently, however, extensive new data has been collected covering areas right in the vicinity of the coastline, in the shallow coves of the Baltic. No corresponding eastward growth in the amount of nutrients is discernible, but instead the areas with high levels of nutrients clearly point to local causes: agriculture, industry and the presence of summer cottages. There are especially high levels of nutrients in the vicinity of rivers flowing into the sea, which shows that large amounts of nitric and phosphoric compounds are being carried from the land to the sea.
Nutrients have a greater effect on the fairly closed ecosystem that exists along the coast than they have in open sea areas. For this reason, many areas of inland water near the coast need revitalising. The coastal areas are particularly strategic from the point of view of human activity and enjoyment. For this reason, it is vital to take action to substantially reduce the volumes of local effluent due to agriculture, housing or recreation.
For the protection of the Baltic we thus need on-going fine-tuning, with smaller-scale measures, which are also dealt with in Annexes III and IV of the Helsinki Convention now being discussed. The report that has been prepared recommends, in addition, that the Commission should produce an analysis of the possible effects of the changes on Union legislation. Furthermore, we should clarify whether the legislation that is being drafted, for example Agenda 2000, can have an impact on Union action under the Helsinki Convention.
The harmonisation of environmental considerations, viable agriculture, policies on livelihood, recreation and, for example, enlargement in a manner that is sustainable for the Baltic area, will naturally be a great challenge, both administratively and politically. We need a conscious attempt at coherence. Perhaps an initiative on the northern dimension could provide the comprehensive angle on the Baltic region we need to consider all these important areas of policy simultaneously and in a mutually compatible way.
I would also like to believe that, if it works well, the northern dimension would provide a forum to which the EU will find it appropriate to invite other key players as well, for example from the Baltic region. For example, the Nordic Council has a long history of shaping environmental policy in the Nordic countries and in neighbouring regions. The Nordic Council is involved in organising a parliamentary Baltic Conference, for all the countries of the Baltic to attend. It would be natural for the EU to embark on closer talks with these countries. The Nordic Council has shown initiative and expressed the wish to start such a dialogue with the EU. I hope that that the northern dimension will prove to be a good, viable model for an ecologically sustainable and comprehensive development of a policy for these areas, which can be used for other areas of the Union.
Mr President, the Convention that replaced the agreement on marine protection in the Baltic region in 1992 was an important step towards improving the area' s environmental state. The new agreement covers the whole of the Baltic Sea up to the coastlines of those states surrounding it. In addition, and this is important, the states to sign the agreement are committed to action throughout the entire catchment area of the region, which considerably extends the impact of the agreement.
The Helsinki Convention has been a pioneer in the multilateral cooperation process among the Baltic countries. At present there are a good number of players in the region involved in a cooperative arrangement that extends to every sector of life, from the economy to culture. The tradition of bustling interaction that existed in the Hanseatic era is thus being revived, and before long the Baltic Sea will be an internal sea of the Union.
The programme of environmental cooperation in the Baltic region is a part of the Union' s northern dimension policy. As we are often asked what the northern dimension policy in practice means, it is, for example, taking care of the delicate environmental conditions that exist in the Nordic regions.
The commitment in the Convention to protecting natural diversity is a necessary addition to the Convention on Fishing in the Baltic Sea. With regard to the future, we should consider how the structures underlying the protection of the environment in the Baltic region could be organised efficiently and simply. I myself believe that the Helsinki Commission could provide a framework, not only for the main area of focus, the protection of the marine environment, but also the implementation of the Baltic Sea Agenda 21 programme, and the possible coordination of sound regional planning. The long-term aim on the whole could be to extend the Helsinki Convention to cover the whole of the Baltic region with the objective of applying in practice the principle of sustainable development. The revised Convention could also serve as a model for other regions.
Mr President, these are true and important things which all the previous speakers have said, to the effect that the Baltic is a sick sea and that the EU has a major responsibility for this. Every necessary measure needs therefore to be taken in order to improve the situation. I think that Mrs Myller expressed a lot of points of view in her statement which we must make good use of. I think it is important for us to see what opportunities we have to renew the Baltic Commission' s work in conjunction with the water planning directive, which we are also discussing here. I have tried on a number of occasions to bring together these two areas of expertise on the basis that we should be looking at both at the same time and at the ways in which effective use might be made of the Helsinki Commission for this purpose. My hope is that it might be possible to bring together at least those who are now here in the Chamber in order to look into this.
Annex 3 itself, relating to agriculture, does not perhaps inspire particularly great hope that it might entail anything new compared, for example, with the environmental strategies and programmes we already have. On the other hand, I hope that, next week in Helsinki, we can, as has been said, approve ambitious objectives for agriculture and the environment.
As we think of renewing the work, it is also important that the Helsinki Commission' s efforts should be open to public scrutiny. We were therefore very disappointed to see that the results of the work carried out a good year ago on hot spots was not published because Sweden opposed any such publication. This was a small blemish on what was otherwise very sound work.
I would add that the work on creating plant for receiving waste is extremely important. I believe that we must watch our step so that we do not jeopardise what we have here in this Convention and that we should not in any way be trying to achieve something else - a 'best' which would in actual fact be the 'enemy of the good' .
Mr President, I can see that we have a Nordic dimension to the Chamber this evening. Just as the rapporteur pointed out in his report, and also here, the changes to Annexes 3 and 4 to the Convention on the Baltic' s marine environment have already been adopted and will come into force in a month' s time. Consulting the European Parliament is therefore a procedure which cannot have any real effect. That is naturally a little odd and also rather annoying. Fortunately, the changes to the Convention are very good indeed for environmental work. They are aimed at reducing agricultural discharges of nitrogen and phosphorus and, especially, pesticides and at reducing discharges from ships and pleasurecraft. We know that some very single-minded environmental work and some purposeful political decisions are required in order to restore the ecological balance of the Baltic.
Changes to the Helsinki Convention contain general rules which will also certainly have an effect on EU legislation, especially with regard to agricultural policy. It would have been interesting if we had had an opportunity to discuss this issue and express views on it.
Mr President, ladies and gentlemen, I should like first of all, of course, to thank the Committee on the Environment, Public Health and Consumer Protection and also rapporteur Sjöstedt for the work he has done on elucidating the changes to Annexes 3 and 4 of the Helsinki Convention.
As you know, the Committee on the Environment, Public Health and Consumer Protection adopted the report on 19 October 1999. I think it is good that we have had the opportunity to discuss this in the House today. It is with satisfaction, of course, that I note that the rapporteur welcomes the proposed changes to the Convention. The proposal in fact moves that the changes to the two Annexes should be adopted by the European Community.
As mentioned, Annex 3 is mainly concerned with agricultural discharges. The proposed changes are, in fact, aimed at reducing discharges of nitrogen, phosphorus and pesticides used in agriculture. The purpose of the other Annex is to reduce discharges from ships.
Regarding Mr Sjöstedt' s concern that the Commission would not look adequately at the changes that need to be made and his concern about the effects which this would necessarily have on EU legislation, he is worrying unnecessarily. There are no major problems. The Commission has naturally made sure that we can make these changes and shall do so. If the Commission signs a Convention, we must also ensure that we can honour the commitments in such a Convention, something which will not cause any problems.
There was also a Finnish front here which I have to say I agree with. I think there is an important link with the northern dimension and that we should ideally be marrying the Helsinki Convention and the work that is being done under the heading of the northern dimension. I therefore think that remarks of this kind are in order. The Commission is also working along those lines, that is to say to ensure that we can coordinate, and benefit from, the work that is being done in different places. This can reinforce the environmental work being done in connection with the Baltic. In addition, the Helsinki Convention ought to support the work by means of sustainable development for the Baltic. Discussions to this effect have begun. We in the Commission are therefore aware of the need for increased environmental cooperation in the Baltic region. We are convinced that the changes to the Convention constitute an important, albeit small, contribution towards achieving that goal.
The report criticises the way in which the adoption procedure was carried out. The rapporteur maintains that the changes had already been adopted on 1 January 1999 and that the work carried out in the European Parliament was therefore meaningless. It is true that the Convention' s executive body, HELCOM adopted the changes on 29 March 1998 and that the parties to the Treaty were given the deadline of 1 January 1999 to produce changes. However, the Commission lodged an incidental objection to make it possible to consult with the European Parliament and the Council. That objection still applies. The Commission' s interpretation of the situation is therefore that, as long as the Commission has not withdrawn its incidental objection, the changes have not come into force. The consultation procedure is therefore valid, and I should also like to thank you in the European Parliament for your contributions.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Marketing of forest reproductive material
The next item is the report (A5-0072/1999) by Mr Pesälä, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive on the marketing of forest reproductive material [COM(1999) 188 - C5-0128/1999 - 1999/0092(CNS)].
Mr President, this directive on the marketing of forest reproductive material is really based on the merger of two earlier directives. In addition, there has been considerable progress made in research and development over the decades and, for that reason too, it is naturally a good idea to review matters. Furthermore, the accession of Sweden, Austria and Finland meant that the EU' s forest resources immediately doubled. On account of all this, it is excellent that these reviews and adjustments are being undertaken. In addition, there is the matter of harmonisation with OECD schemes. That is also a good thing and will enable us in future to trade in this material beyond the borders of the EU, which should also be taken into consideration.
The material in question has now been classified into four categories, whereas previously there were two. This now guarantees there will be a sort of certificate, a guarantee that the right goods get to the right place. It ensures that no errors - which the large afforested countries of the north have also experienced - occur. Details relating to the area of provenance must also be defined on a map. The maps are to be sent to the Commission and a comprehensive list of goods associated with forest reproduction must also be kept.
The Committee on Agriculture and Rural Development tabled numerous amendments, and they were mainly targeted at the timetable for implementation. The Commission had proposed too tight a schedule and, for that reason, the entry into force of the directive has been postponed until 2003, so that the Member States can revise legislation as called for by this directive. The transition period for some countries was also taken into account and thus the period of transition was increased by a couple of years for those countries whose period of transition would otherwise have expired. In some countries there are rather large stocks because good seed years only occur at intervals of 10 to 15 years, and so the seeds have to be stored for very long periods of time in order that stocks are not exhausted. The possibility of utilising and exhausting stocks was a very important issue, as has been remarked upon in this report. In addition, we spoke a lot about genetic resources. That is a very sensitive issue at the moment and, naturally, we tried to bring this proposal in line with EU practice. Similarly, this proposal also consider the health of plants and changes in their health.
As I understand it, there will be two more amendments to this report in tomorrow' s vote, if I may be allowed to comment briefly on them. As rapporteur, I can agree with Amendment No 23 if three words are added to the recital where the amendment will appear: "special climatic conditions of certain regions, such as the Alps, the Mediterranean and northern regions" . If this is added I will be able to agree to it, as rapporteur. As for Amendment No 24, which has also been made for tomorrow, I can state that this amendment is now already incorporated into Article 4(3)(a), which is a new subparagraph and which was added for precisely this purpose.
Mr President, I am very pleased about this new proposal concerning forest reproductive material because it offers new opportunities or, rather, gives the old opportunities a new lease of life, above all with a view to there being several categories of material. The expression of known origin will make it possible to maintain the genetic and biological diversity of the forest in local regions and on land given over to forests. True, our forests are certainly producers of renewable material, but they are also infinitely more than just raw materials. The forest is also home to a great diversity of biological life. It is also an important means of trapping carbon dioxide and it is perhaps the earth' s most important regulator of the climate and water supply.
The forest also has a spiritual dimension. It represents peace and quiet, silence and tranquillity for stressed-out urban men and women, especially if they were born in the northern dimension. It is therefore important that forests be treated as diverse in their own right and as having a diversity of functions. I therefore repeat that I am very glad that, as the proposal now reads, there exists this opportunity to maintain the genetic and biological diversity of the forests.
Mr President, Commissioner, rapporteur, allow me to start by thanking the rapporteur for his excellent cooperation in drafting the report. I speak on behalf of my group when I say that we fully support the rapporteur. Europe is a continent rich in forests and forests are tremendously important. We should all bear in mind the fact that the use of forests is not only in the economic interest, it is, above all, in the environmental interest of all of us. What I mean is that forests have a multi-functional role.
I should like to remind you today of the major avalanche catastrophe a year ago in Galtür because it demonstrates how important it is for all of us to treat nature with respect; the alpine area in particular is a very sensitive zone, as people who know the area are obliged to testify time and time again. Not only the people who live in the Alps, but everyone who likes to go on skiing or walking holidays in the Alps each year, appreciates an intact mountain environment in which the dangers are kept to a minimum. The reforestation of the Bannwald is particularly important. That is why reproductive material, which guarantees that forests will withstand the harsh climate, is absolutely essential and indispensable to the safety of the Alps.
I consider it absolutely essential for the reproductive material to come from the very area where the climatic conditions apply genuinely, and for the reproductive material to be appropriate to the climatic conditions. Member States must therefore have the facility to stipulate the selection criteria for reproductive material in a non-bureaucratic manner, because nothing will be more devastating than when it is too late to prevent damage to the forest land as a whole. I should like to point out that it is not only the Alps but, above all, the Nordic areas, the polar areas and also the southern areas which have special requirements in this respect.
Mr President, Commissioner, we welcome this proposal for a directive for several reasons, one of which is the extension of its scope. It now encompasses not only wood production but also other forest objectives such as cork and the protection of genetic resources. We should also congratulate ourselves because it now identifies different categories and encourages the protection given by reforestation and not just wood production. It allows maximum variability from the genetic viewpoint, thereby guaranteeing adaptation.
In the main the proposal responds to the differing needs of the Member States and includes the principle of subsidiarity. The accession of the Nordic and Mediterranean countries to the European Union is the main reason for updating the current directive which regulates the marketing of forest plants and seeds and which has not been substantially amended since 1975.
The text of the directive coincides on the basic aspects of objective, number of categories, definitions of basic materials and so on with the world' s other main system of marketing forest reproductive material, namely the OECD. Work has been carried out in recent years to update this system and an improved text is now pending approval by the Council. Coherence between these texts can only assist the marketing of these materials.
I must also congratulate Mr Pesälä on his report. I agree that the date set for the entry into force of the directive cannot be 1 January 2000 but must be postponed by at least three years to give the Member States time to comply with the directive.
Other amendments by other Members, such as those tabled by Mrs Schierhuber, must also be welcomed. They include an amendment on the strengthening of the control of trade flows by an official certificate of origin. However, there is one very important point which we must consider. The explanatory statement specified that the external quality of materials was guaranteed, yet point (d) of Annex VII deals with this in a very general manner.
This is not a trivial issue. Plant quality is essential in the Mediterranean environment where reforestation is carried out under very difficult conditions. Experience has taught us that plants of certain sizes cannot survive in a particular environment. This is true in many areas of southern Europe where the drought conditions are extreme. In order to assist their establishment, this means using container-grown plants with good root systems, whereas in other countries plants without any roots can successfully grow.
The external quality of plants has a big impact, not only on the percentage which survive, which can range from 20% to 85%, but also on their future development in the extremely harsh conditions of their transfer to this climate. External quality is one of the factors which determines the quality of the woodland of the future. A lack of regulation of the external quality of plants may therefore cause very serious problems as this will allow all sizes of plant to be placed on the market.
You should bear in mind that some Member States already have laws on this subject. It is in the interests of the whole European environment to ensure that plantations are correctly established so that a large proportion do not fail. The plants must be suitable and adaptable because, unfortunately, in many corners of the European Union, you cannot plant what you want, only what is practical.
To ensure that adequate consideration is given to this unresolved problem in the text of the proposal, the Council is trying to reach agreement on the incorporation of a new point 7. This will contain the external characteristics which must be satisfied, for their marketing in the Mediterranean areas of the Community, by the forest species best adapted to the difficult soil and climate conditions of these areas.
I applaud and encourage this solution to which I hope the European Commission will agree.
Mr President, Commissioner, I am reminded in this context of the saying: they cannot see the wood for the trees. It is reasonable that this directive needs to be updated as a result of the accession of new Member States and the development of the single market and forest research. It is reasonable that EU labelling should be harmonised in order to facilitate trade within the EU and with the OECD. But the directive takes no account of the differing needs of the Member States. In the view of our specialists in Germany, in the view of the German forestry industry and the forest nursery industry, this new directive will have a lasting negative impact. Monitoring should be confined to forest undertakings and should not, as the report provides, apply to all undertakings, as these requirements would then affect undertakings which produce no forest reproductive material at all.
The willingness of successive farmers to plant forests in my region is receding sharply. This increasing prevalent basic attitude is dictated by financial considerations. I would just like to say to the House that I know what I am talking about because the forest economy has longed played an important role in our own undertaking and I would like in this context to point out the life-threatening situation in the Germany forest nurseries. Given the change in forestry in my country towards natural regeneration, massive cutbacks in planting requirements and a lack of public funds, I feel that I really must draw the House' s attention to this. The monitoring system is now supposed to be up and running by 2003. Our experts tell me that they think this deadline is too short. The directive is unacceptable in this respect; it fails to take account of geographical and regional differences within the EU. In northern countries we have to cope with huge forest areas with a single registration number, so that the new regulation holds no problem whatsoever in store for these areas.
I would like to more or less keep to my allotted time, but we should bear in mind during the overall debate that we must not only take account of the Nordic point of view and we must not only consider the enthusiasm of mountain lovers in Austria; we in the middle of the EU, and this includes Germany, set great store by open clauses, so that the whole system can remain truly practicable.
Mr President, ladies and gentlemen, I would like to begin by thanking the Committee on Agriculture and Rural Development and of course its rapporteur, Mr Pesälä, for the very positive approach adopted towards the Commission proposal; and the Commission appreciates the broad acceptance of its proposal.
The present proposal aims to update the current legislation on the marketing of forest reproductive material to take account of the accession of new Member States since 1975, the internal market and scientific advances. Twenty-two amendments have been proposed. I can accept the large majority of them as they stand or with minor modification in respect of their drafting or presentation. The Commission can accept the Amendment No 23 proposed now by Mr Pesälä. I would like to comment on the four amendments which the Commission cannot accept.
Firstly, I will comment on Amendment No 4. According to the proposed amendment, an explicit reference to the principle of subsidiarity should be inserted within the recitals. The Commission is not in favour. The proposal is based on Article 37 of the Treaty, and therefore falls within the exclusive competence of the Community. However, the Commission proposal has fully recognised the specificity of the conditions of certain Member States or certain parts thereof and the text explicitly reflects this position.
Then we come to Amendment No 7. The Commission provides in the first part of Article 5(2)b that the procedures ensuring the environmental risk assessment and other relevant elements should be equivalent to those laid down in Council Directive 90/220. They will be introduced in a future regulation. According to the proposed amendment, the generic expression of the relevant elements should be replaced with a positive list of elements. The Commission feels that this is inappropriate taking into account that any exhaustive list would limit unnecessarily the scope of the provision. Insofar as the second part of the amendment is concerned, I can agree to the addition of a reference to the European Parliament in the future regulation.
Amendment No 10: according to the proposed amendment, an official certificate of origin should accompany each consignment of forest reproductive material during marketing. The Commission agrees with the aim to ensure that trade flow should be controlled but the introduction of such a certificate would represent an unnecessary burden for trade. According to the Commission, it would be preferable to introduce appropriate amendments in respect of the existing master certificate.
Finally Amendment No 17: according to the proposed amendment, Member States shall specify the requirements their reproductive material should meet in order to be considered well adapted to particular climatic conditions or exposed upland situations. The Commission is in favour of justified derogations when they are well defined in respect of their content, for example, for a Community region with specific climatic conditions and in respect of the procedures to be followed. The Commission feels that the proposed amendment is too broadly based and introduces the possibility for Member States to unilaterally prohibit the marketing of forest reproductive material.
Those are my comments, and I would like to thank you for your attention and thank once again the Committee on Agriculture and Rural Development.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
COM in processed fruit and vegetable products
The next item is the report (A5-0068/1999) by Mrs Ayuso González, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation amending Regulation (EC) No 2201/96 on the common organisation of the markets in processed fruit and vegetable products [COM(1999) 376 - C5-0140/1999 - 1999/0161(CNS)].
. (ES) Mr President, Commissioner, Regulation (EC) No 2201/96 provides for the payment of aid to the tomato processing industry with a view to compensating it for the difference between the raw material price on the Community market and that on the world market. This aid is granted for a global EU quota of nearly 7 million tonnes, distributed at five-yearly intervals by product group of peeled tomatoes, tomato concentrate and other products. It is also distributed at yearly intervals, by Member State, on the basis of the average minimum price over the three marketing years preceding the year of distribution.
Under this Regulation, quotas were allocated for the marketing years 1997-1998 and 1998-1999. These were slightly modified in 1997 in terms of the distribution between the various product groups. Subsequently, for the next marketing year, the distribution was carried out on the basis of the quantities in compliance with the minimum price over the previous three marketing years, as specified by Article 6.4 of this Regulation.
More than just amending the Regulation, the proposal adopts a Council of Ministers' agreement. This is actually a derogation from the Regulation as Portugal did not produce the quota which it was allocated for the marketing year 1997-1998, apparently due to bad weather. It is proposed that, for calculation purposes, Portugal is allocated a supplementary amount of 83,468 tonnes for 1999-2000 and, for 2001-2002, the difference between the quota calculated on the basis of the amount actually processed in 1997-1998 and the quota resulting if that figure is replaced by 884,592 tonnes.
This will have no financial repercussions for the other Member States as the Commission has made provision for an ad hoc budget to finance this supplementary amount for Portugal.
However, this Council of Ministers' agreement has caused some concern among producers in the other Member States, particularly Spain, Italy and Greece, which are very competitive in tomato processing and production. As the President is aware, there have even been demonstrations at the Ministry of Agriculture in Spain by those who feel that Portugal is being accorded an advantage.
A fairer, clearer and more transparent method of contracts and allocations would be the threshold system, rather than the quota system. To a certain extent this would satisfy the producers of those countries which are more competitive. However, neither the Agriculture Committee nor this House intend to deny Portugal this supplementary amount to enable it to adapt and become increasingly competitive in its tomato production. Yet this would be a good opportunity to move from the quota system to the system of thresholds for individual Member States. This is the line taken by the amendments which I have tabled on this proposal to amend the Regulation. The first two amendments are to the recitals and state that the aid for tomato processing is important and that the quota is insufficient. The third amendment states that the Commission will submit, before the start of the next marketing year, a proposal for moving from quotas to thresholds. I hope the Commission accepts this.
Mr President, Commissioner, allow me first to congratulate my colleague on her first report. I should like to include a few thoughts in my contribution which, I believe, not only deal with a purely technical matter but also offer a basic starting point, in that I think we should take a much more global approach to agricultural policy from the outset.
European agriculture, and we all support a European agricultural model, must be configured so that farmers throughout Europe have a chance of survival. Agriculture and the whole of rural society must be viable, so that the generations which follow us inherit a habitat that is intact. This means that farming must be possible both in favoured areas and in disadvantaged and climatically exposed regions and peripheral areas. One of the remarkable features of our agriculture is its multi-functionality in the rural society and it must be configured so that farmers find optimum conditions for all manner of crops.
One of the outstanding features of Europe is its variety and I am referring here not only to the variety of regions and cultures but also to the variety of products and foodstuffs which make Europe unique. Farmers make a huge contribution to the cultural identity of a region or a country because the products cultivated, the primary production, colours not only the cuisine but also the customs and philosophy of life of the people down through the generations.
It also gives us close ties with our homeland. Without regional roots from which to develop, there can be no foundation and no basis for the future. Traditional cuisine, which has developed from regional crops, and these crops must of course be suited to the climate, is a delight to the palate, both of the local people and of anyone who enjoys trying different foods. It is precisely this wealth of local and regional specialities which is unique to Europe and it must be preserved because it is a treasure trove which compares with no other region in the world. Europe, I say it again, is and must remain in the future distinctive, famous and loved.
So I ask you: have you ever been to southern Europe and tasted the tomatoes which flourish there? They are distinctive. I think that we should ensure within the framework of European agricultural policy that these tomatoes can continue to be cultivated, harvested and processed in these regions. Suitable regulations must be laid down so that, when there are crop failures, there are also reasonable, flexible quota arrangements and a non-bureaucratic approach. One thing must be made clear at the same time, however, and that is that all these actions must go hand in glove with strict control and monitoring measures. I think that this would be a positive starting point for numerous sectors in the future.
Mr President, Mrs Ayuso has carried out an important piece of parliamentary work with this report. I, too, am in favour of the benefit to be gained through this measure by a fellow Member State as dear to me as Portugal. This is all positive. On the other hand, I am against and in fact I condemn the way in which the Council has proceeded. It is reprehensible that the Council of Ministers should have decided on these disgraceful advantages, aimed at softening the blow of Agenda 2000.
I am not surprised that the Council is absent. It dare not show its face for it is ashamed by this grand finale, this final distribution of shameful perks, or should we say this muddle to end all muddles? For this is the way in which the Council of Ministers has proceeded with regard to the how, when and why of this measure. We said as much on 14 June when we told President Aznar that he was failing to defend the interests of Spain and that he was damaging Spain' s representation with this attitude. This is still true.
As far as this House is concerned, these are facts confirmed by the vote in Council and we are left to point out that this measure has caused great concern among producers in the other Member States. We must also stress that this exceptional measure is not provided for in the Regulation and that other Member States have also suffered bad weather at times but they have not had the advantage which Portugal is now enjoying. This advantage amounts to an increase in the Portuguese concentrate quota of 83,468 tonnes for the marketing year 1999-2000, plus other benefits for the marketing year 2000-2001, including retroactive quota increases, for example those of 1997 and 1998, of 83,468 tonnes as supplementary amounts.
An ad hoc budget is authorised for all this. For the year 2000 this will amount to over ESP 500 million - ESP 532 million to be exact - which is equivalent to EUR 3.2 million.
So, congratulations to Portugal and shame on the Council. The rapporteur has been very explicit but has no understanding of why we have a regulation which is a tangle of incomprehensibilities and exceptions. The Council has worsened it instead of improving it.
Mr President, we support the Commission' s proposal for a temporary increase in the Portuguese processed tomato quota as a means of compensating for the low levels of production in the year 1997-1998 due to bad weather. It should also be noted that this additional sum does not even compensate for the whole potential production in normal weather conditions; it merely mitigates the loss that has been mentioned, which was incurred when the Member States distributed the quotas.
Concerning the proposals put forward in the report, we also feel that there needs to be reform, given that the current situation has harmful effects - as experience has already shown - but we must bear in mind that any reform will still have to take the results of the current year into account and the potential levels of production in Portugal under normal weather conditions.
We therefore think that it is more sensible to increase and improve the current system for calculating quotas with increases in line with the total amounts of production aid and not to move towards a system of guarantee thresholds that could penalise all farmers and not just those who exceed their quotas.
Mr President, ladies and gentlemen, I would like to thank the rapporteur for her excellent report. She was willing to make proposals in the second part and she also formulated suggestions for future policy. We are discussing production aid for processed tomato products. This aid is based on processing quotas which correspond to a specific quantity of fresh tomatoes. The regulation makes provision for quotas to be distributed between Member States every year on the basis of production in previous years.
The weather in Portugal was particularly bad during the 1997/98 marketing year. This resulted in a net drop in tomato production, which in turn led to a reduction of 83,468 tonnes in the Portuguese tomato concentrate quota when the quotas were distributed for the 1999/2000 marketing year and a concomitant increase in the quotas of three other Member States. A similar situation will arise when the quotas are distributed for the 2000/01 marketing year.
The purpose of the present draft regulation is to solve this problem; in other words, it increases the Portuguese tomato concentrate quota by 83,468 tonnes for the 1999/2000 marketing year and includes special provisions for setting quotas for the forthcoming 2000/01 marketing year. What we have is a one-off change to the quota distribution system which is limited in time. Its purpose is to solve a specific problem which has arisen in one Member State. This amendment notwithstanding, the Commission intends to conduct a comprehensive review of this regulation. The Commission will forward the results of this review to the Council during the year 2000. Any amendments needed to the regulation and subsequent amendments to the regulation could then be applied with effect from the 2001/02 marketing year.
The Commission will look into the recommendations in the three proposed amendments in detail as part of this comprehensive review. The purpose of the amendments tabled is mainly to replace quotas with a guarantee threshold, to be divided between the Member States, and to increase these quantities.
Until such time as the results are available from this comprehensive review, which will also take account of budgetary constraints, the Commission cannot accept these proposed amendments. I say this because these proposed amendments go far beyond the very limited specific problem on which a decision is needed today, but I would like to stress that the Commission acknowledges that the proposed amendments are most constructive.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 10.50 p.m.)